Exhibit 10.1
AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 18th day of
November, 2009 by and among:
(i) LINCOLN ELECTRIC HOLDINGS, INC., an Ohio corporation (“Holdings”), THE
LINCOLN ELECTRIC COMPANY, an Ohio corporation (“Lincoln”), LINCOLN ELECTRIC
INTERNATIONAL HOLDING COMPANY, a Delaware corporation (“International”), J.W.
HARRIS CO., INC., an Ohio corporation and successor by merger to Harris
Calorific, Inc. (“Harris”), VERNON TOOL CO., LTD. a Delaware corporation
(“Vernon”) and LINCOLN GLOBAL, INC., a Delaware corporation (“Global” and with
Vernon, Harris, International, Lincoln and Holdings, each a “Borrower” and,
collectively, the “Borrowers”);
(ii) The financial institutions named in Annex A attached hereto and made a part
hereof and their successors and assigns (hereinafter sometimes collectively
called the “Lenders” and each individually a “Lender”); and
(iii) KEYBANK NATIONAL ASSOCIATION, a national banking association, in its
capacity as letter of credit issuer and its successors and assigns (the “Letter
of Credit Issuer”); and
(iv) KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders under this Agreement (hereinafter sometimes
called the “Agent”).
Recitals:
     The Borrowers (other than Vernon), the Letter of Credit Issuer, the Agent
and the Lenders are the parties to the Existing Credit Agreement (defined
below).
     The Borrowers have requested the Lenders to permit Vernon to join as a
Borrower, to extend credit to the Borrowers in order to enable the Borrowers to
borrow on a revolving credit basis and to have letters of credit issued at their
request, on and after the date hereof and at any time and from time to time
during the Commitment Period (defined below), in an aggregate principal amount
not in excess of the Total Commitment Amount at any time outstanding. The
proceeds of such loans and letters of credit are to be used (a) for the general
corporate working capital purposes of Holdings and its Subsidiaries and (b) for
other general corporate purposes, including, without limitation, but subject to
the terms and conditions hereinafter set forth, the acquisition of other
businesses. The Lenders are willing to extend such credit to the Borrowers on
the terms and subject to the conditions herein set forth.
Agreements:
     NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the Borrowers, the Lenders and the Agent
hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     SECTION 1.1 Definitions. As used in this Agreement, the following
capitalized terms shall have the following meanings:
     “Accrual Period” shall mean (i) the period commencing with the first day of
the Commitment Period and ending on the close of business November 30, 2009, and
(ii) thereafter, each of the following successive periods during the Commitment
Period commencing with each, as the case may be, Fee Adjustment Date or Interest
Adjustment Date during the Commitment Period, commencing with the Fee Adjustment
Date and Interest Adjustment Date which is December 1, 2009:
          December 1 through March 31, inclusive
          April 1 through May 31, inclusive
          June 1 through August 31, inclusive
          September 1 through November 30, inclusive.
     “Acquisition” shall mean and include (i) any acquisition on a going concern
basis (whether by purchase, lease or otherwise) of any facility and/or business
operated by any Person who is not a Subsidiary of Holdings, and (ii) any
acquisition of a majority of the outstanding equity or other similar interests
in any such Person (whether by merger, stock purchase or otherwise).
     “Adjusted LIBOR” shall mean a rate per annum equal to the quotient obtained
(rounded upwards, if necessary, to the nearest 1/100th of 1%) by dividing
(i) the applicable LIBOR by (ii) 1.00 minus the Reserve Percentage, and which
Adjusted LIBOR shall be automatically adjusted on and as of the effective date
of any change in the Reserve Percentage.
     “Advantage” shall mean any payment (whether made voluntarily or
involuntarily, by offset of any deposit or other indebtedness or otherwise)
received by any Lender in respect of the Obligations owing by the Borrowers to
the Lenders if such payment results in that Lender having a lesser share (based
upon its Ratable Share) of such Obligations to the Lenders than was the case
immediately before such payment.
     “Affiliate” shall mean, with respect to any Person, any other person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person. A Person shall be deemed to control a second
Person if such first Person possesses, directly or indirectly, the power (i) to
vote 50% or more of the securities having ordinary voting power for the election
of directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, (x) a director, officer or employee of a Person shall not, solely
by reason of such status, be considered an Affiliate of such Person; and
(y) none of the Lenders, the Agent, or the Letter of Credit Issuer shall in any
event be considered to be an Affiliate of Holdings or any of its Subsidiaries.

2



--------------------------------------------------------------------------------



 



     “Agent” has the meaning assigned to such term in the preamble of this
Agreement and any successor thereto pursuant to Section 13.
     “Agreement” shall mean this Amended and Restated Credit Agreement, as the
same may from time to time be further amended, supplemented, restated or
otherwise modified.
     “Anniversary Date” shall mean the date which is one (1) year after the
Restatement Date (which Restatement Date the Agent shall confirm to the
Borrowers in writing, and which the Borrowers shall acknowledge in writing)
occurs and each successive anniversary of such date thereafter.
     “Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing laws may from time to time be amended, renewed, extended, or
replaced).
     “Applicable Fee Percentage” shall mean, on each day of any Accrual Period,
with respect to any Facility Fee,
     (i) commencing on the first day of the Commitment Period and continuing
through and including November 30, 2009, twenty (20) Basis Points per annum, and
     (ii) effective on the Fee Adjustment Date which is December 1, 2009 and on
each Fee Adjustment Date thereafter, the Basis Points per annum indicated in the
following table corresponding to Holdings’ Net Leverage Ratio as of the Fee
Determination Date for each such Fee Adjustment Date:

      Net Leverage Ratio:   Applicable Fee Percentage (in Basis Points):
Equal to or greater than 2.50 to 1
  Fifty (50)
 
   
Less than 2.50 to 1, but equal to or greater than 2.00 to 1
  Forty (40)
 
   
Less than 2.00 to 1, but equal to or greater than 1.50 to 1
  Thirty (30)
 
   
Less than 1.50 to 1, but equal to or greater than 1.00 to 1
  Twenty-five (25)
 
   
Less than 1.00 to 1
  Twenty (20);

provided, however, that, (a) at any and all times during which the Borrowers are
in default of the timely delivery of (1) the financial statements required by
Section 8.1(a) or Section 8.1(b), as the

3



--------------------------------------------------------------------------------



 



case may be, for any period or (2) the certificate complying with
Section 8.1(c)(ii) certifying the Net Leverage Ratio, the Applicable Fee
Percentage shall be Fifty (50) Basis Points, and (b) the accrual of fees based
upon the Applicable Fee Percentage pursuant to clause (a) of this proviso shall
not be construed to waive any Event of Default which may exist by reason of such
failure or limit any right or remedy of the Agent or the Lenders.
     “Applicable LIBOR Percentage” shall mean, on each day of any Accrual Period
with respect to any LIBOR Loans comprising a Revolving Credit Borrowing,
     (i) commencing on the first day of the Commitment Period and continuing
through and including November 30, 2009, Two Hundred (200) Basis Points per
annum, and
     (ii) effective on the Interest Adjustment Date which is December 1, 2009
and on each Interest Adjustment Date thereafter, the Basis Points per annum
indicated in the applicable table below corresponding to Holdings’ Net Leverage
Ratio as of the Interest Determination Date for each such Interest Adjustment
Date:

          Applicable LIBOR Net Leverage Ratio:   Percentage (in Basis Points):
Equal to or greater than 2.50 to 1
  Three Hundred (300)
 
   
Less than 2.50 to 1, but equal to or greater than 2.00 to 1
  Two Hundred Seventy-Five (275)
 
   
Less than 2.00 to 1, but equal to or greater than 1.50 to 1
  Two Hundred Fifty (250)
 
   
Less than 1.50 to 1, but equal to or greater than 1.00 to 1
  Two Hundred Twenty-Five (225)
 
   
Less than 1.00 to 1
  Two Hundred (200)

provided, however, that, (a) at any and all times during which the Borrowers are
in default of the timely delivery of (1) the financial statements required by
Section 8.1(a) or Section 8.1(b), as the case may be, for any period or (2) the
certificate complying with Section 8.1(c)(ii) certifying the Net Leverage Ratio,
the Applicable LIBOR Percentage shall be Three Hundred (300) Basis Points, and
(b) the accrual of interest based upon the Applicable LIBOR Percentage pursuant
to clause (a) of this proviso shall not be construed to waive any Event of
Default which may exist by reason of such failure or limit any right or remedy
of the Agent or the Lenders.
     “Applicable Prime Rate Percentage” shall mean, on each day of any Accrual
Period with respect to any Prime Rate Loans comprising a Revolving Credit
Borrowing,
     (i) commencing on the first day of the Commitment Period and continuing
through and including November 30, 2009, One Hundred (100) Basis Points per
annum, and

4



--------------------------------------------------------------------------------



 



     (ii) effective on the Interest Adjustment Date which is December 1, 2009
and on each Interest Adjustment Date thereafter, the Basis Points per annum
indicated in the applicable table below corresponding to Holdings’ Net Leverage
Ratio as of the Interest Determination Date for each such Interest Adjustment
Date:

          Applicable Prime Rate Net Leverage Ratio:   Percentage (in Basis
Points):
Equal to or greater than 2.50 to 1
  Two Hundred (200)
 
   
Less than 2.50 to 1, but equal to or greater than 2.00 to 1
  One Hundred Seventy-Five (175)
 
   
Less than 2.00 to 1, but equal to or greater than 1.50 to 1
  One Hundred Fifty (150)
 
   
Less than 1.50 to 1, but equal to or greater than 1.00 to 1
  One Hundred Twenty-Five (125)
 
   
Less than 1.00 to 1
  One Hundred (100)

provided, however, that, (a) at any and all times during which the Borrowers are
in default of the timely delivery of (1) the financial statements required by
Section 8.1(a) or Section 8.1(b), as the case may be, for any period or (2) the
certificate complying with Section 8.1(c)(ii) certifying the Net Leverage Ratio,
the Applicable Prime Rate Percentage shall be Two Hundred (200) Basis Points,
and (b) the accrual of interest based upon the Applicable Prime Rate Percentage
pursuant to clause (a) of this proviso shall not be construed to waive any Event
of Default which may exist by reason of such failure or limit any right or
remedy of the Agent or the Lenders.
     “Banking Day” shall mean a day of the year on which banks are not required
or authorized to close in Cleveland, Ohio and New York, New York; provided,
however, that, when used in connection with a LIBOR Loan, “Banking Day” shall
mean any such day on which banks are open for dealings in or quoting deposit
rates for dollar deposits in the London interbank market.
     “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101
et. seq.) or any replacement, supplemental, successor or similar statute dealing
with the bankruptcy of debtors.
     “Basis Point” shall mean one one-hundredth of one percent (0.01%).
     “Blocked Person” shall have the meaning assigned to such term in
Section 10.13 hereof.
     “Borrower” and “Borrowers” has the meaning assigned to such term in the
preamble of this Agreement.

5



--------------------------------------------------------------------------------



 



     “Borrower Property” shall mean any real property and improvements owned,
leased, used, operated or occupied by any Borrower or any of their respective
corporate predecessors, including any soil, surface water or groundwater on or
under such real property and improvements.
     “Capitalized Leases” shall mean, in respect of any Person, any lease of
property imposing obligations on such Person, as lessee of such property, which
are required in accordance with GAAP to be capitalized on a balance sheet of
such Person.
     “Cash Equivalent” shall mean (a) any debt instrument that would be deemed a
cash equivalent in accordance with GAAP and that has an investment grade rating
from Moody’s and/or S&P; (b) fully collateralized repurchase agreements entered
into with any financial institution that has an investment grade rating from
Moody’s and S&P having a term of not more than 90 days and covering securities
described in clause (a) above; (c) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clause (a) above or in other securities having an investment grade
rating from Moody’s and S&P; (d) investments in money market funds access to
which is provided as part of “sweep” accounts maintained with a financial
institution that has an investment grade rating from Moody’s and S&P, or the
foreign equivalent thereof; (e) investments in tax exempt bonds and notes that
(i) “re-set” interest rates not less frequently than quarterly, (ii) are
entitled to the benefit of a remarketing arrangement with an established broker
dealer, and (iii) whose principal and accrued interest are guaranteed or payment
of which is assured by an organization that has an investment grade rating from
Moody’s and S&P, or the foreign equivalent thereof; and (f) investments in
pooled funds or investment accounts consisting of investments of the nature
described in the foregoing clause (e).
     “Change of Control” shall mean and include any of the following:
     (i) during any period of twelve (12) consecutive calendar months,
individuals who at the beginning of such period constituted any Holdings’ Board
of Directors (together with any new directors (x) whose election by Holdings’
Board of Directors was, or (y) whose nomination for election by Holdings’
shareholders was (prior to the date of the proxy or consent solicitation
relating to such nomination), approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved), shall cease for any reason to constitute a majority of the directors
then in office;
     (ii) any person or group (as such term is defined in section 13(d)(3) of
the 1934 Act) shall acquire, directly or indirectly, beneficial ownership
(within the meaning of Rule 13d-3 and 13d-5 of the 1934 Act) of more than 50%,
on a fully diluted basis, of the economic or voting interest in Holdings’
capital stock;
     (iii) the shareholders of Holdings approve a merger or consolidation of
such with any other person, other than a merger or consolidation which would
result in the voting securities of Holdings outstanding immediately prior
thereto continuing to

6



--------------------------------------------------------------------------------



 



represent (either by remaining outstanding or by being converted or exchanged
for voting securities of the surviving or resulting entity) more than 50% of the
combined voting power of the voting securities of Holdings or such surviving or
resulting entity outstanding after such merger or consolidation;
     (iv) the shareholders of Holdings approve a plan of complete liquidation of
Holdings or an agreement or agreements for the sale or disposition by Holdings
of all or substantially all of Holdings’ assets; and/or
     (v) Holdings ceases to own one hundred percent (100%) of the issued and
outstanding capital stock of a Borrower, except as a result of a transaction
expressly permitted in Section 9.3, below.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
     “Commitment” shall mean, with respect to each Lender, the obligation
hereunder of such Lender to make Loans and to participate in the risks of all
Letters of Credit issued by the Letter of Credit Issuer at Holdings’ request on
behalf of the Borrowers, up to the amount set forth opposite such Lender’s name
under the column headed “Commitments” as set forth in Annex A hereof during the
Commitment Period as such Commitment may be reduced in accordance with a
reduction in the Total Commitment Amount pursuant to Section 3.2 hereof or
increased pursuant to Section 3.12 hereof.
     “Commitment Period” shall mean the period from (i) the Restatement Date to
(ii) the third (3rd) Anniversary Date, or such earlier date on which the
Commitments are terminated pursuant to the terms hereof.
     “Consolidated” shall mean Holdings and its Subsidiaries, taken as a whole
in accordance with GAAP.
     “Consolidated Fixed Charges” shall mean, with respect to any period, the
sum of (a) Consolidated Interest Expense for such period and (b) Consolidated
Lease Rentals for such period.
     “Consolidated Income Available for Fixed Charges” shall mean, with respect
to any period, Consolidated Net Income for such period, plus all amounts
deducted in the computation thereof on account of (a) Consolidated Fixed Charges
and (b) taxes imposed on or measured by income or excess profits.
     “Consolidated Interest Expense” shall mean, for any period, Interest
Expense of Holdings and its Subsidiaries on a Consolidated basis.
     “Consolidated Lease Rentals” shall mean, with respect to any period, the
sum of the rental and other obligations required to be paid during such period
by Holdings and its Subsidiaries as lessee under all leases of real or personal
property (other than Capitalized

7



--------------------------------------------------------------------------------



 



Leases), on a Consolidated basis, excluding any amount required to be paid by
the lessee (whether or not therein designated as rental or additional rental) on
account of maintenance and repairs, insurance, taxes, assessments, water rates
and similar charges, provided that, if at the date of determination, any such
rental or other obligations (or portion thereof) are contingent or not otherwise
definitely determinable by the terms of the related lease, the amount of such
obligations (or such portion thereof) (i) shall be assumed to be equal to the
amount of such obligations for the period of 12 consecutive calendar months
immediately preceding the date of determination or (ii) if the related lease was
not in effect during such preceding 12-month period, shall be the amount
estimated by a responsible officer of Holdings on a reasonable basis and in good
faith.
     “Consolidated Net Income” shall mean, with reference to any period, the net
income (or loss) of Holdings and its Subsidiaries for such period, on a
Consolidated basis, as determined in accordance with GAAP, after eliminating all
offsetting debits and credits between Holdings and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of Holdings and its Subsidiaries in accordance
with GAAP, provided that there shall be excluded:
     (a) the income (or loss) of any Person (other than a Subsidiary) in which
Holdings or any Subsidiary has an ownership interest, except to the extent that
any such income has been actually received by Holdings or such Subsidiary in the
form of cash dividends or similar cash distributions,
     (b) the undistributed earnings of any Subsidiary to the extent that, to the
best of the knowledge of the Holdings, the declaration or payment of dividends
or similar distributions by such Subsidiary is (i) not at the time permitted by
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary, or
(ii) otherwise unavailable for payment,
     (c) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, conversion, exchange or other disposition of
Investments or capital assets (such term to include, without limitation, the
following, whether or not current: all fixed assets, whether tangible or
intangible, and all inventory sold in conjunction with the disposition of fixed
assets), and any taxes on such net gain (or net loss),
     (d) any non-cash gains or losses resulting from any write-up or reappraisal
of any assets, including, without limitation, goodwill of such Person as well as
goodwill impairments and losses traced to the write-off of goodwill associated
with the sale or other disposition of a business by such Person,
     (e) any net gain from the collection of the proceeds of life insurance
policies,
     (f) any gain arising from the acquisition of any security (as defined in
the Securities Act of 1933), or the extinguishment, under GAAP, of any
Indebtedness, of Holdings or any Subsidiary,

8



--------------------------------------------------------------------------------



 



     (g) any deferred or other credit representing the excess of equity in any
Subsidiary at the date of acquisition over the cost of the investment in such
Subsidiary, and
     (h) any non-cash charges related to the implementation by Holdings and its
Subsidiaries of FASB Statement 142.
     “Consolidated Net Worth” shall mean, at any time,
     (a) the sum (adjusted for any non-cash charges related to the
implementation by Holdings and its Subsidiaries of FASB Statement 142) of
(i) the par value (or value stated on the books of the corporation) of the
capital stock (but excluding treasury stock and capital stock subscribed and
unissued) of Holdings and its Subsidiaries, plus (ii) the amount of the paid-in
capital and retained earnings of Holdings and its Subsidiaries, in each case as
such amounts would be shown on a Consolidated balance sheet of Holdings and its
Subsidiaries as of such time prepared in accordance with GAAP, minus
     (b) to the extent included in clause (a), all amounts properly attributable
to minority interests, if any, in the stock and surplus of Subsidiaries.
     “Controlled Group” shall mean a controlled group of corporations, as
defined in Section 1563 of the Code, of which any Borrower is a part.
     “Credit Event” shall mean (a) the obligation of (i) each Lender to make a
Loan on the occasion of each Revolving Credit Borrowing, (ii) the Letter of
Credit Issuer to issue any Letter of Credit, or (iii) any Lender to participate
in the risk of any Letter of Credit, (b) the making of a Loan by any Lender,
(c) the delivery by Holdings on behalf of the Borrowers of (i) a Notice of
Borrowing requesting a Revolving Credit Borrowing or a Letter of Credit or
(ii) a Rate Conversion/Continuation Request requesting the conversion or
continuation of Revolving Credit Loans, (d) a Rate Conversion or Rate
Continuation, or (e) the acceptance by any Borrower of proceeds of any Revolving
Credit Borrowing.
     “Default under ERISA” shall mean (a) the occurrence or existence of a
material “accumulated funding deficiency” (as defined in ERISA) in respect of
any Plan within the scope of Section 302(a) of ERISA or (b) any failure by any
Borrower to make a full and timely payment of premiums required by Section 4001
of ERISA in respect of any Plan, or (c) the occurrence or existence of any
material liability under Section 4062, 4063, 4064, 4069, 4201, 4217 or 4243 of
ERISA in respect of any Plan, or (d) the occurrence or existence of any material
breach of any other Law or regulation in respect of any such Plan, or (e) the
institution or existence of any action for the forcible termination of any such
Plan which is within the scope of Section 4001(a)(3) or (15) or ERISA.
     “Defaulting Lender” means any Lender (a) that has failed to fund any
portion of the Revolving Loans or Risk Participation Exposure required of it
hereunder, (b) that has otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within one Banking
Day of the date when due, unless the subject of a good faith

9



--------------------------------------------------------------------------------



 



dispute, (c) that has given verbal or written notice to a Borrower, the Agent or
any Lender or has otherwise publicly announced that such Lender believes it will
fail to fund any payments required to be made by it or fund any purchases of
participations required to be funded by it under this Agreement and the other
Loan Documents, (d) as to which the Agent has a good faith belief that such
Lender has defaulted in fulfilling its obligations (as a lender, agent or letter
of credit issuer) under one or more other syndicated credit facilities or
(e) with respect to which one or more Lender-Related Distress Events has
occurred with respect to such Person or any Person that directly or indirectly
controls such Lender and the Agent has reasonably determined that such Lender
may become a Defaulting Lender. For purposes of this definition, control of a
Person shall have the same meaning as in the second sentence of the definition
of Affiliate.
     “Distribution” shall mean any payment made, liability incurred and other
consideration (other than any stock dividend, or stock split or similar
distributions payable only in capital stock of a Borrower) given (i) for the
purchase, acquisition, redemption or retirement of any capital stock of a
Borrower or (ii) as a dividend, return of capital or other distribution of any
kind in respect of a Borrower’s capital stock outstanding at any time.
     “Domestic Subsidiary” means any Subsidiary which is incorporated or
organized in the United States or any state or territory thereof.
     “EBITDA” shall mean, for any period, the sum of the amounts of
(i) Consolidated Net Income, (ii) Consolidated Interest Expense for such period,
(iii) depreciation for such period on a Consolidated basis, as determined in
accordance with GAAP, (iv) amortization for such period on a Consolidated basis,
as determined in accordance with GAAP, and (v) all provisions for any taxes
imposed on or measured by income or excess profits made by Holdings and its
Subsidiaries during such period, in each case, for clauses (ii) through (v),
inclusive, to the extent expensed or deducted in computing Consolidated Net
Income.
     “Environmental Laws” shall mean any federal, state or local Law,
regulation, ordinance, or order pertaining to the protection of the environment
and the health and safety of the public, including (but not limited to) the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 USC §§ 9601 et seq.; the Resource Conservation and Recovery Act (“RCRA”), 42
USC §§ 6901 et seq., the Hazardous Materials Transportation Act, 49 USC §§ 1801
et seq., the Federal Water Pollution Control Act (33 USC §§ 1251 et seq.), the
Toxic Substances Control Act (15 USC §§ 2601 et seq.) and the Occupational
Safety and Health Act (29 USC §§ 651 et seq.), and all similar state, regional
or local Laws, treaties, regulations, statutes or ordinances, common Law, civil
Laws, or any case precedents, rulings, requirements, directives or requests
having the force of Law of any foreign or domestic governmental authority,
agency or tribunal, and all foreign equivalents thereof, as the same have been
or hereafter may be amended, and any and all analogous future Laws, treaties,
regulations, statutes or ordinances, common Law, civil Laws, or any case
precedents, rulings, requirements, directives or requests having the force of
Law of any foreign or domestic governmental authority, agency or tribunal and
the regulations promulgated pursuant thereto, which governs: (i) the existence,
cleanup and/or remedy of contamination on property; (ii) the emission or
discharge of Hazardous Materials into the environment; (iii) the control of
hazardous wastes; (iv)

10



--------------------------------------------------------------------------------



 



the use, generation, transport, treatment, storage, disposal, removal or
recovery of Hazardous Materials; or (v) the maintenance and development of
wetlands.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974
(Public Law 93406), as amended, and in the event of any amendment affecting any
section thereof referred to in this Agreement, that reference shall be reference
to that section as amended, supplemented, replaced or otherwise modified.
     “ERISA Affiliate” of any Person shall mean any other Person that for
purposes of Title IV of ERISA is a member of such Person’s Controlled Group, or
under common control with such Person, within the meaning of Section 414 of the
Code.
     “ERISA Regulator” shall mean any governmental agency (such as the
Department of Labor, the Internal Revenue Service and the Pension Benefit
Guaranty Corporation) having any regulatory authority over any Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Event of Default” has the meaning assigned to such term in Article 11.
     “Exemption Certificate” has the meaning assigned to such term in
Section 3.9(f).
     “Existing Credit Agreement” shall mean the Credit Agreement dated
December 14, 2004, as amended, among Holdings, Lincoln, International, Global
and Harris Calorific, Inc., a Delaware corporation, as borrowers, KeyBank, as
agent, and various lenders party thereto.
     “Facility Fee” has the meaning assigned to such term in Section 3.4(a).
     “Fed Funds Rate” shall mean, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Banking Day, for the next preceding Banking Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Banking Day, the average of the quotations for such day on such
transactions received by the Agent from three (3) federal funds brokers of
recognized standing selected by it.
     “Fee Adjustment Date” shall mean each April 1, June 1, September 1 and
December 1 during the Commitment Period, commencing with December 1, 2009.
     “Fee Determination Date” shall mean, as to each Fee Adjustment Date, the
last day of the Fiscal Quarter most recently ended prior to such Fee Adjustment
Date; provided that, as to the Fee Adjustment Date that is April 1 of any year,
the Fee Determination Date shall be December 31 of the immediately preceding
year (that is, the last day of the Fiscal Year most recently ended prior to such
April 1 Fee Adjustment Date). By way of example, the Fee Determination Date for

11



--------------------------------------------------------------------------------



 



the Fee Adjustment Date on June 1, 2010 shall be March 31, 2010, which is the
last day of the Fiscal Quarter most recently ended prior to such Fee Adjustment
Date.
     “Fee Letter” shall mean that certain fee letter between the Agent and
Holdings dated September 30, 2009.
     “Fiscal Quarter” shall mean any of the four consecutive three-month fiscal
accounting periods collectively forming a Fiscal Year of Holdings consistent
with Holdings’ past practice.
     “Fiscal Year” shall mean Holdings’ regular annual accounting period which
shall end December 31, 2009, in respect of Holdings’ current annual accounting
period, and which thereafter shall end on December 31 of each succeeding
calendar year.
     “Fixed Charges Coverage Ratio” shall mean, at any time, the ratio of
(a) Consolidated Income Available for Fixed Charges for the period of four
consecutive fiscal quarters ending as of the most recent fiscal quarter ended
prior to such time to (b) Consolidated Fixed Charges for such period.
     “Former Agent” has the meaning assigned to such term in Section 13.13.
     “Former LC Bank” has the meaning assigned to such term in Section 5.3.
     “Funded Debt” shall mean (a) Indebtedness, other than Indebtedness of the
types described in clauses (ix), (x), (xii) and (xiii) of the definition of such
term, below, and (b) all guaranty obligations of such Person in respect of any
Indebtedness of the type described in clause (a) of this definition.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; it being understood and agreed
that determinations in accordance with GAAP for purposes of Sections 8.16
through 8.20, inclusive, including defined terms as used therein, are subject
(to the extent provided therein) to Sections 1.1 and 1.3.
     “Guarantor” shall mean one who pledges his, her or its credit or property
in any manner for the payment or other performance of the Indebtedness, contract
or other obligation of another and includes (without limitation) any guarantor
(whether of collection or payment), any obligor in respect of a standby letter
of credit or surety bond issued for the obligor’s account, and surety, any
co-maker, any endorser, and anyone who agrees conditionally or otherwise to make
any loan, purchase or investment in order thereby to enable another to prevent
or correct a default of any kind.
     “Guaranty” shall mean the obligation of a Guarantor.
     “Hazardous Material” shall mean and include (i) any asbestos or other
material composed of or containing asbestos which is, or may become, even if
properly managed, friable, (ii) petroleum and any petroleum product, including
crude oil or any fraction thereof, and natural gas or synthetic natural gas
liquids or mixtures thereof, (iii) any hazardous, toxic or dangerous waste,

12



--------------------------------------------------------------------------------



 



substance or material defined as such in (or for purposes of) CERCLA or RCRA,
any so-called “Superfund” or “Superlien” law, or any other applicable
Environmental Laws, and (iv) any other substance whose generation, handling,
transportation, treatment or disposal is regulated pursuant to any Environmental
Laws.
     “Impacted Lender” shall mean any Lender that fails to promptly provide the
Agent, upon the Agent’s request, satisfactory assurance that such Lender will
not become a Defaulting Lender.
     “Incipient Default” shall mean an event, condition or thing which
constitutes, or which with the lapse of any applicable grace period or the
giving of notice or both would constitute, any Event of Default and which has
not been appropriately waived by the Lenders in writing or fully corrected prior
to becoming an actual Event of Default.
     “Increased Rate” shall mean, at any time and from time to time, a rate of
interest per annum which (i) as to any Loan, is Two Hundred (200) Basis Points
in excess of the rate of interest otherwise accruing on such Loan at such time,
and (ii) as to all other Obligations other than Loans, Four Hundred (400) Basis
Points in excess of the Prime Rate.
     “Indebtedness” means, with respect to any Person, without duplication,
(i) all indebtedness for money borrowed of such Person; (ii) all bonds, notes,
debentures and similar debt securities of such Person; (iii) the deferred
purchase price of capital assets or services which in accordance with GAAP would
be shown on the liability side of the balance sheet of such Person; (iv) the
face amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder; (v) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
(vi) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed;
(vii) all Capitalized Lease obligations of such Person and all Indebtedness of
such Person secured by purchase money Liens; (viii) the present value,
determined on the basis of the implicit interest rate, of all basic rental
obligations under all “synthetic” leases (i.e. leases accounted for by the
lessee as operating leases under which the lessee is the “owner” of the leased
property for Federal income tax purposes); (ix) all obligations of such Person
to pay a specified purchase price for goods or services whether or not delivered
or accepted, i.e., take-or-pay and similar obligations; (x) all net obligations
of such Person under any so-called ‘hedge’, ‘swap’, ‘collar’, ‘cap’ or similar
interest rate or currency fluctuation protection agreements; (xi) the full
outstanding balance of trade receivables, notes or other instruments sold with
full recourse (and the portion thereof subject to potential recourse, if sold
with limited recourse), including, without limitation, in connection with a
Qualifying Securitization Transaction, other than in any such case any thereof
sold solely for purposes of collection of delinquent accounts; (xii) the stated
value, or liquidation value if higher, of all redeemable stock (or other equity
interest) of such Person; and (xiii) all guaranty obligations of such Person;
provided that (a) neither trade payables nor other similar accrued expenses, in
each case arising in the ordinary course of business, unless evidenced by a
note, shall constitute Indebtedness; and (b) the Indebtedness of any Person
shall in any event include (without duplication) the Indebtedness of any other
entity (including any general partnership in which such Person is a general
partner) to the extent such Person is liable thereon as a result of such
Person’s ownership interest in or other

13



--------------------------------------------------------------------------------



 



relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.
     “Interest Adjustment Date” shall mean each April 1, June 1, September 1 and
December 1 during the Commitment Period, commencing with December 1, 2009.
     “Interest Determination Date” shall mean, as to each Interest Adjustment
Date, the last day of the Fiscal Quarter most recently ended prior to such
Interest Adjustment Date; provided that, as to the Interest Adjustment Date that
is April 1 of any year, the Interest Determination Date shall be December 31 of
the immediately preceding year (that is, the last day of the Fiscal Year most
recently ended prior to such April 1 Interest Adjustment Date). By way of
example, the Interest Determination Date for the Interest Adjustment Date on
June 1, 2010 shall be March 31, 2010, which is the last day of the Fiscal
Quarter most recently ended prior to such Interest Adjustment Date.
     “Interest Expense” shall mean, for any fiscal period, all expense of
Holdings or any of its Subsidiaries for such fiscal period classified as
interest expense for such period, including capitalized interest and interest
under “synthetic” leases, in accordance with GAAP.
     “Interest Period” shall mean, for each of the LIBOR Loans comprising a
Revolving Credit Borrowing, the period commencing on the date of such Loans or
the date of the Rate Conversion or Rate Continuation of any Loans into such
LIBOR Loans and ending on the numerically corresponding day of the period
selected by Holdings on behalf of the Borrowers pursuant to the provisions
hereof and each subsequent period commencing on the last day of the immediately
preceding Interest Period in respect of such Loans and ending on the last day of
the period selected by Holdings on behalf of the Borrowers pursuant to the
provisions hereof. The duration of each such Interest Period shall be one (1),
two (2), three (3) or six (6) months, in each case as Holdings on behalf of the
Borrowers may select, upon delivery to the Agent of a Notice of Borrowing
therefor in accordance with Section 3.l(d) hereof; provided, however, that:

  (i)   Interest Periods for Loans comprising part of the same Revolving Credit
Borrowing shall be of the same duration;     (ii)   no Interest Period may end
on a date later than the last day of the Commitment Period;     (iii)   if there
is no such numerically corresponding day in the month that is such, as the case
may be, first, second, third or sixth month after the commencement of an
Interest Period, such Interest Period shall end on the last day of such month;  
  (iv)   whenever the last day of any Interest Period in respect of LIBOR Loans
would otherwise occur on a day other than a Banking Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Banking Day;
provided, however, that if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the immediately preceding Banking Day; and

14



--------------------------------------------------------------------------------



 



  (v)   Holdings, on behalf of the Borrowers, may not select any Interest Period
ending after the date of any reduction in the Total Commitment Amount unless,
after giving effect to such selection, the aggregate unpaid principal amount of
any then outstanding Prime Rate Loans taken together with the principal amount
of any then outstanding LIBOR Loans having Interest Periods ending on or prior
to the date of such reduction shall be at least equal to the principal amount of
the Revolving Credit Loans due and payable on or prior to such date.

     “Investment” means any investment, made in cash, by undertaking or by
delivery of property, by Holdings or any of its Subsidiaries (i) in any Person,
whether by acquisition of stock or other equity interest, joint venture or
partnership, Indebtedness or other obligation or security, or by loan, Guaranty,
advance, capital contribution or otherwise, or (ii) in any property.
     “KeyBank” shall mean KeyBank National Association, a national banking
association, its successors and assigns.
     “LC Sublimit” shall mean the amount Fifteen Million Dollars ($15,000,000).
     “Law” shall mean any law, treaty, regulation, statute or ordinance, common
law, civil law, or any case precedent, ruling, requirement, directive or request
having the force of law of any foreign or domestic governmental authority,
agency or tribunal.
     “Lender” or “Lenders” has the meaning assigned to such term in the preamble
of this Agreement.
     “Lender Debt” shall mean, collectively, every Indebtedness and liability
now or hereafter owing by any Borrower to the Lenders or any thereof, whether
owing absolutely or contingently, whether created by loan, overdraft, guaranty
of payment or other contract or by quasi-contract, tort, statute or other
operation of Law, whether incurred directly to the Lenders or any thereof or
acquired by any or all thereof by purchase, pledge or otherwise, and whether
participated to or from the Lenders or any thereof in whole or in part.
     “Lender-Related Distress Event” shall mean, with respect to any Lender or
any Person that directly or indirectly controls such Lender (each a “Distressed
Person”), (a) a voluntary or involuntary case with respect to such Distressed
Person under the Bankruptcy Code or any similar bankruptcy or insolvency laws of
its jurisdiction of formation, (b) a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, (c) such Distressed Person becomes or is insolvent
or has a parent that becomes or is insolvent, (d) such Distressed Person is
subject to a forced liquidation, merger, sale or other change of majority
control (including, without limitation, the nationalization or assumption of
majority ownership or operating control) by the U.S. government or other
governmental authority or (e) such Distressed Person makes a general assignment
for the benefit of creditors or is otherwise adjudicated as, or determined by
any governmental authority having regulatory authority over such Distressed
Person or its assets to

15



--------------------------------------------------------------------------------



 



be, insolvent or bankrupt. For purposes of this definition, control of a Person
shall have the same meaning as in the second sentence of the definition of
“Affiliate”.
     “Lending Office” shall mean, with respect to any Lender, the office of such
Lender specified as its “Lending Office” on Schedule 1 hereto, or such other
office of such Lender as such Lender may from time to time specify in writing to
the Borrowers and the Agent as the office at which Loans are to be made and
maintained.
     “Letter of Credit” shall mean (i) any “Letter of Credit” issued pursuant to
the provisions of the Existing Credit Agreement and outstanding on the
Restatement Date and (ii) any standby letter of credit issued by the Letter of
Credit Issuer on a risk-participated basis with the other Lenders pursuant to
the provisions of this Agreement.
     “Letter of Credit Issuer” shall mean KeyBank and any successor thereto
pursuant to Section 5.3.
     “LIBOR” shall mean, with respect to any LIBOR Loan for any Interest Period,
the per annum rate of interest, determined by the Agent in accordance with its
usual procedures (which determination shall be conclusive and binding absent
manifest error) as of approximately 11:00 a.m. (London time) two (2) Banking
Days prior to the beginning of such Interest Period pertaining to such LIBOR
Loan, equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market), having a maturity comparable to such Interest
Period. In the event that such a rate quotation is not available for any reason,
then the rate shall be the rate, determined by the Agent as of approximately
11:00 a.m. (London time) two (2) Banking Days prior to the beginning of such
Interest Period pertaining to such LIBOR Loan, to be the average (rounded
upwards, if necessary, to the nearest one sixteenth of one percent (1/16th of
1%)) of the per annum rates of interest at which dollar deposits in immediately
available funds approximately equal in principal amount to such LIBOR Loan and
for a maturity comparable to the Interest Period, are offered to KeyBank
National Association by prime banks in the London interbank market.
     “LIBOR Loans” shall mean those Loans described in Section 3.1 hereof on
which the Borrowers shall pay interest at a rate based on LIBOR.
     “Lien” shall mean any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property.
     “Lincoln Party” shall mean any of the Borrowers or any other direct or
indirect Subsidiary of any of them from time to time, collectively, the “Lincoln
Parties”.
     “Loan” shall mean a Revolving Credit Loan made by a Lender to or for the
account of the Borrowers pursuant to Article 3 and refers to a Prime Rate Loan
or a LIBOR Loan.

16



--------------------------------------------------------------------------------



 



     “Loan Document” shall mean this Agreement, any assignment, note (including
the Notes), guaranty, subordination agreement (including, without limitation,
subordination provisions contained in documents evidencing or governing
Subordinated Indebtedness), Reimbursement Agreement, financial statement,
certificate, audit report or other writing furnished by the Borrowers, or any of
their officers to the Lenders pursuant to or otherwise in connection with this
Agreement.
     “Majority Lenders” shall mean, at any time of determination, one or more
Lenders having Commitments in the aggregate of at least fifty-one percent (51%)
of the Total Commitment Amount or, in the event that the Commitments of the
Lenders shall have been terminated, the Lenders holding fifty-one percent (51%)
of the amount of the outstanding Revolving Credit Loans; provided that the
amount of Revolving Credit Loans and Commitments held, or deemed held, by any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.
     “Material Adverse Effect” shall mean the occurrence or existence of (a) a
material adverse effect on the business, results of operations or financial
condition of a Borrower and its Subsidiaries, taken as a whole, or (b) a
material adverse effect on the ability of a Borrower or a Guarantor to perform
its Obligations under this Agreement or any of the other Loan Documents, or
(c) a material adverse effect on the legality, validity or enforceability of a
Borrower’s or a Guarantor’s Obligations under this Agreement or any of the other
Loan Documents.
     “Moody’s” shall mean Moody’s Investors Service, Inc. and its successors and
assigns or, if it shall be dissolved or shall no longer assign credit ratings to
debt, then any other nationally recognized statistical rating agency designated
by the Agent and reasonably acceptable to the Borrowers.
     “Multiemployer Plan” shall mean any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).
     “Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, to which a Borrower or any ERISA Affiliate, and one or more
employers other than a Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which a Borrower or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.
     “Net Funded Debt” shall mean, as at the date of any determination, an
amount equal to (a) Total Funded Debt at such date, minus (b) on a Consolidated
basis, cash and Cash Equivalents of Holdings and its Domestic Subsidiaries at
such date.
     “Net Leverage Ratio” shall mean, as of the end of any Fiscal Quarter, the
ratio of (i) Net Funded Debt outstanding as of the end of such Fiscal Quarter to
(ii) Trailing EBITDA as of the end of such Fiscal Quarter.

17



--------------------------------------------------------------------------------



 



     “Note” or “Notes” shall mean a note or notes executed and delivered
pursuant to Section 3.1(c) hereof.
     “Notice of Borrowing” shall have the meaning assigned to such term in
Section 3.1(d).
     “Obligations” shall mean, without duplication, all Indebtedness and other
obligations of the Borrowers and any Guarantor under this Agreement and the
other Loan Documents, including, without limitation, the outstanding principal
and accrued interest in respect of any Revolving Credit Loans, the outstanding
principal and accrued interest in respect of Letters of Credit, all Facility
Fees, Risk Participation Fees, fees owing to the Lenders or the Agent,
reimbursement obligations under Letters of Credit, any indebtedness or
obligations under any so-called ‘hedge’, ‘swap’, ‘collar’, ‘cap’ or similar
interest rate or currency fluctuation protection agreements hereafter
constituting one or more of the Loan Documents pursuant to a writing signed by
the Borrowers, the Agent and the Majority Lenders, and any expenses, taxes,
compensation or other amounts owing under this Agreement, the Notes, any
Reimbursement Agreement, including, without limitation, pursuant to
Sections 3.3, 3.4, 3.7, 3.8, 3.9 or 15.4 and any and all other amounts owed by
any Borrower or Guarantor to the Agent or the Lenders pursuant to this
Agreement, the Notes or any other Loan Document.
     “Other Taxes” has the meaning assigned to such term in Section 3.9.
     “Payment Office” shall mean such office of the Agent as set forth on
Schedule 1 hereof or such offices as may be from time to time selected by the
Agent and notified in writing by the Agent to the Borrowers and the Lenders as
the office to which payments are to be made by the Borrowers or the Lenders, as
the case may be.
     “Permitted Acquisition” shall mean any Acquisition as to which all of the
following conditions are satisfied:
     (i) such Acquisition involves a line or lines of business in a Related
Industry;
     (ii) such Acquisition is not actively opposed by the Board of Directors (or
other managing body, in the case of any entity other than a corporation) of the
selling Person or the Person whose equity interests are to be acquired;
     (iii) no Event of Default or Incipient Default then exists or would exist
after giving effect to such Acquisition; and
     (iv) at least ten (10) Banking Days prior to the completion of any such
Acquisition involving aggregate consideration, including the principal amount of
any assumed Indebtedness and (without duplication) any Indebtedness of any
acquired Person or Persons, in excess of $50,000,000, Holdings shall have
delivered to the Agent and the Lenders a certificate of a responsible financial
or accounting officer of Holdings demonstrating, in reasonable detail, the
computation of and compliance with the ratios referred to in Sections 9.7 and
9.8 on a pro forma basis (which pro forma basis shall be satisfactory to the
Agent) after giving effect to such Acquisition;

18



--------------------------------------------------------------------------------



 



provided, that the term Permitted Acquisition specifically excludes any loans,
advances or minority investments otherwise permitted pursuant to Section 9.2.
     “Permitted Holdings Merger” shall mean a merger between Holdings and
another Person as to which all of the following conditions are satisfied:
(i) Holdings is the surviving corporation under such merger;
(ii) no Event of Default or Incipient Default then exists or would exist after
giving effect to such merger;
(iii) without limiting the generality of clause (ii), above, no Change of
Control would occur by reason of such merger; and
(iv) at least 20 Banking Days prior to the completion of any such merger,
Holdings shall have delivered to the Agent and the Lenders (A) audited financial
statements for the other merger party (unless audited financial statements are
unavailable, in which case, unaudited financial statements shall be delivered)
for the three most recent fiscal years of such Person and (B) a certificate of a
responsible officer of Holdings demonstrating, in reasonable detail, the
computation of and compliance with the ratios referred to in Sections 9.7 and
9.8 hereof on a pro forma basis (which pro forma basis shall be satisfactory to
the Agent) after giving effect to such merger.
     “Permitted Purchase Money Security Interest” shall mean any Lien which is
created or assumed in purchasing, constructing or improving any real or personal
property (other than inventory) in the ordinary course of business, or to which
any such property is subject when so purchased, including, without limitation,
Capitalized Leases, provided, that (i) such lien shall be confined to the
aforesaid property, (ii) the Indebtedness secured thereby does not exceed the
total cost of the purchase, construction or improvement, (iii) any refinancing
of such indebtedness does not increase the amount of indebtedness owing as of
the date of such refinancing.
     “Person” shall mean an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Plan” shall mean any employee pension benefit plan (except a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the
Internal Revenue Code or Section 302 of ERISA, and in respect of which a
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” defined in
Section 3(5) of ERISA.
     “Prepayment LIBOR” has the meaning assigned to such term in Section 3.3(d).
     “Prime Rate” shall mean the highest of (i) the per annum rate equal to the
Fed Funds Rate plus one-half percent (0.50%), (ii) that interest rate
established from time to time by KeyBank as

19



--------------------------------------------------------------------------------



 



its so-called “prime” rate (or equivalent rate otherwise named), whether or not
such rate is publicly announced; the Prime Rate may not necessarily be the
lowest interest rate charged by KeyBank for commercial or other extensions of
credit or (iii) the Adjusted LIBOR for an Interest Period of one month beginning
on such day (or if such day is not a Banking Day, the most recent Banking Day),
plus one percent (1.00%). Any change in the Prime Rate due to a change in the
“prime” rate described in clause (ii) above or the Fed Funds Rate will be
effective from and including the effective date of such change in the “prime”
rate or the Fed Funds Rate, respectively.
     “Prime Rate Loans” shall mean those loans described in Section 3.1(b)
hereof on which the Borrowers shall pay interest at the rate based on the Prime
Rate.
     “Purchase Date” shall have the meaning assigned to such term in
Section 3.1(i).
     “Qualifying Securitization Transaction” shall mean a bona fide
securitization transaction effected under terms and conditions customary in the
capital markets and consisting of sales of Trade Receivables by a Lincoln Party
to a Special Purpose Company which in turn either sells or pledges such Trade
Receivables (or undivided interests therein) to a commercial paper conduit or
other financing source (whether with or without recourse to the Special Purpose
Company), and as to which each of the following conditions shall be satisfied:
(i) such sales to the Special Purpose Company are not accounted for under GAAP
as secured loans, (ii) such transactions are, in the good faith opinion of a
responsible officer of Holdings, for fair value and in the best interests of
such Lincoln Party, and (iii) recourse to any Lincoln Party in connection with
any such sale of Trade Receivables is limited to repurchase, substitution or
indemnification obligations customarily provided for in asset securitization
transactions and arising from breaches of representations or warranties made by
any Lincoln Party in connection with such sale.
     “Quarterly Payment Date” shall mean each March 31, June 30, September 30
and December 31 during the Commitment Period, commencing with December 31, 2009.
     “Quoted Rate” shall have the meaning assigned to such term in
Section 3.1(i).
     “Ratable Portion” or “Ratable Share” shall mean, in respect of any Lender,
the quotient (expressed as a percentage) obtained at any time by dividing such
Lender’s Commitment at such time by the Total Commitment Amount.
     “Rate Continuation” shall mean a continuation of LIBOR Loans having a
particular Interest Period as LIBOR Loans having an Interest Period of the same
duration pursuant to Section 3.1(h).
     “Rate Conversion” refers to a conversion pursuant to Section 3.1(h) of
Loans of one Type into Loans of another Type and, with respect to LIBOR Loans,
from one permissible Interest Period to another permissible Interest Period.

20



--------------------------------------------------------------------------------



 



     “Rate Conversion/Continuation Request” shall have the meaning assigned to
such term in Section 3.l(h).
     “Reduction Notice” shall mean a notice for a request for the reduction in
the Total Commitment Amount pursuant to Section 3.2 in the form of Exhibit D
hereto.
     “Regulatory Change” shall mean, as to any Lender, any change in United
States federal, state or foreign Laws or regulations or the adoption or making
of any interpretations, directives or requests of or under any United States
federal, state or foreign Laws or regulations (whether or not having the force
of Law) by any court or governmental authority charged with the interpretation
or administration thereof.
     “Reimbursement Agreement” shall mean any reimbursement agreement in respect
of any Letter of Credit.
     “Related Industries” means the welding, joining and cutting industry,
including the manufacture and sale of welding and cutting equipment and related
consumables, other metal joining equipment and consumables, industrial gases and
gas apparatus, laser and robotics for welding applications, services for
industrial fabrication in general and the engineered adhesives and industrial
fastener industries.
     “Reportable Event” shall mean a reportable event as that term is defined in
Title IV of the Employee Retirement Income Security Act of 1974, as amended,
except actions of general applicability by the Secretary of Labor under
Section 110 of such Act.
     “Reserve Percentage” shall mean for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of “Eurocurrency
Liabilities”.
     “Restatement Date” shall mean November 18, 2009 or such other date which is
acceptable to the Agent and the Lenders.
     “Revolving Credit Borrowing” shall mean a group of Revolving Credit Loans
of a single Type, made by the Lenders on a single date and as to which, as to
LIBOR Loans, a single Interest Period is in effect (i.e. any group of Revolving
Credit Loans made by the Lenders having a different Type, or, as to LIBOR Loans,
having a different Interest Period, regardless of whether such Interest Period
commences on the same date as another Interest Period, or made on a different
date shall be considered to comprise a different Revolving Credit Borrowing).
     “Revolving Credit Facility” shall mean the revolving credit established by
the Lenders in favor of the Borrowers hereby in the maximum principal amount of
the Total Commitment Amount.

21



--------------------------------------------------------------------------------



 



     “Revolving Credit Loan” shall mean a Loan by a Lender to the Borrowers
pursuant to Section 3.1(a), and refers to a Prime Rate Loan or a LIBOR Loan.
     “Revolving Credit Note” shall mean a note executed and delivered pursuant
to Section 3.l(c) hereof.
     “Risk Participation Exposure” shall mean, with respect to any Lender, at
any time of determination, such Lender’s Ratable Portion of the sum of (a) the
aggregate entire Stated Amount of all such Letters of Credit outstanding at such
time, and (b) the aggregate amount that has been drawn under such Letters of
Credit but for which the Letter of Credit Issuer or the Lenders, as the case may
be, have not at such time been reimbursed by the Borrowers.
     “Risk Participation Fee” shall mean the fee payable to the Lenders pursuant
to Section 3.4(c).
     “S&P” shall mean Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., and its successors and assigns or, if it shall be
dissolved or shall no longer assign credit ratings to long term debt, then any
other nationally recognized statistical rating agency designated by the Agent
and reasonably acceptable to the Borrowers.
     “SEC” shall mean the Securities and Exchange Commission.
     “Significant Subsidiary” shall mean any Domestic Subsidiary that is a
“significant subsidiary” as defined in Regulation S-X, Rule 1-02(w) of the SEC,
as such Regulation and Rule are in effect on the date hereof.
     “Special Purpose Company” shall mean any Person created in connection with
a Qualifying Securitization Transaction, provided, that any Special Purpose
Company shall not own any property or conduct any activities other than those
properties and activities which are reasonably required to be owned and
conducted in connection with the involvement of such Person in Qualifying
Securitization Transactions.
     “Stated Amount” of each Letter of Credit shall mean the maximum available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).
     “Subordinated Indebtedness” shall mean any Indebtedness which has been
subordinated to the Obligations in right and time of payment upon terms which
are satisfactory to the Majority Lenders, which terms may, in the Majority
Lenders’ determination, include (without limitation) limitations or restrictions
on the right of the holder of such Indebtedness to receive payments and exercise
remedies.
     “Subsidiary” shall mean, as to any Person, (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the

22



--------------------------------------------------------------------------------



 



happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, has more than a 50% equity interest
at the time. Unless otherwise expressly provided in this Agreement, all
references herein to “Subsidiary” shall mean a Subsidiary (direct or indirect)
of Holdings.
     “Taxes” has the meaning assigned to such term in Section 3.9(a).
     “Total Commitment Amount” shall mean the amount One Hundred Fifty Million
Dollars ($150,000,000), as such amount may be increased or reduced pursuant to
the provisions of this Agreement.
     “Total Funded Debt” shall mean, as at the date of any determination, and on
a Consolidated basis, the principal amount of any and all outstanding Funded
Debt of Holdings and its Subsidiaries at such date, including, without
limitation, the outstanding Obligations of the Borrowers to the Lenders under
this Agreement at such date and any other Lender Debt at such date.
     “Total Leverage Ratio” shall mean, as of the end of any Fiscal Quarter, the
ratio of (i) Total Funded Debt outstanding on such Fiscal Quarter end to
(ii) Trailing EBITDA as of such Fiscal Quarter end.
     “Trade Receivables” shall mean indebtedness and other obligations owed to
Holdings or any other Lincoln Party, whether constituting accounts, chattel
paper, instruments or general intangibles, arising in connection with the sale
of goods and services by Holdings or such Lincoln Party to commercial customers,
including, without limitation, the obligation to pay any finance charges with
respect thereto, and agreements relating thereto, collateral securing the
foregoing, books and records relating thereto and all proceeds thereof.
     “Trailing EBITDA” shall mean, as of the end of any Fiscal Quarter, EBITDA
for such Fiscal Quarter, plus EBITDA for the three (3) immediately preceding
Fiscal Quarters
     “Type” shall mean, when used in respect of any Revolving Credit Loan, LIBOR
or Prime Rate as applicable to such Loan.
     “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
     The foregoing definitions shall be applicable to the singular and plurals
of the foregoing defined terms.
     SECTION 1.2 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specific date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

23



--------------------------------------------------------------------------------



 



     SECTION 1.3 Accounting Terms. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP; provided, however, that, for purposes of determining
satisfaction of the financial tests set forth in the definitions of Applicable
LIBOR Percentage, and Applicable Prime Rate Percentage, and Applicable Fee
Percentage, and compliance with the covenants set forth in Article 9, all terms
of an accounting or financial nature shall be construed in accordance with
generally accepted accounting principles as in effect on the date of this
Agreement and in all cases shall be applied on a basis consistent with those
applied in the preparation of the audited financial statements referred to in
Section 10.5.
     SECTION 1.4 Restatement of Existing Credit Agreement. This Agreement amends
and restates the Existing Credit Agreement in its entirety; provided that Vernon
joins in this Agreement as an additional Borrower. As such, this Agreement
represents in part a renewal of, and is issued in substitution and exchange for,
and not in satisfaction or novation of, the “Obligations” under the Existing
Credit Agreement, if any. To the extent outstanding, any “Obligations” under the
Existing Credit Agreement are continuing Obligations of the Borrowers upon and
subject to the terms and conditions of this Agreement, and the restatement
effected hereby shall not be construed to be a payment or satisfaction thereof.
To the extent payment in full of and the satisfaction of all Obligations under
this Agreement shall occur, such payment shall also be deemed to be payment in
full and satisfaction of the “Obligations” under the Existing Credit Agreement.
Notwithstanding the foregoing, the parties hereto acknowledge and agree that the
revolving credit commitment of PNC Bank, National Association under the Existing
Credit Agreement, which, by reason of its being the successor by merger to
National City Bank, a national banking association, is $50,000,000 (the
“Existing PNC Commitment”), shall, for the purposes of this Agreement, be
reduced to $25,000,000 on and after the Restatement Date; and to the extent, if
any, that any Revolving Credit Loans shall have been advanced and not repaid on
or prior to the Restatement Date, notwithstanding the ratable sharing provisions
of Section 4.1 hereof, the Borrowers shall repay one-half of such Revolving
Credit Loans owing to PNC Bank, National Association (together with all other
Obligations owing to PNC Bank, National Association solely in respect of the
portion of the Existing PNC Commitment being terminated).
     All references to the “Credit Agreement” or words of like import in any
document, instrument or agreement executed and delivered in connection with the
Existing Credit Agreement (to the extent not amended or restated in connection
with this Agreement or expressly superseded by any agreement, instrument or
other document executed in connection with this Agreement), shall be deemed to
refer, without further amendment, to this Agreement as this Agreement may be
further amended, modified or extended. Each of the Borrowers hereby reaffirms
each of the Loan Documents executed and delivered by or on its behalf in
connection with the Existing Credit Agreement.

24



--------------------------------------------------------------------------------



 



ARTICLE 2
AMOUNT AND NATURE OF CREDIT
     SECTION 2.1 Amount and Nature of Credit. Subject to the terms and
conditions set forth in this Agreement, each of the Lenders hereby establishes a
facility pursuant to which Revolving Credit Loans shall be available to the
Borrowers on a revolving credit basis in an amount, in the aggregate as to all
of the Lenders, not to exceed the Total Commitment Amount, of which an amount
not to exceed the LC Sublimit shall be available for the issuance of Letters of
Credit.
     SECTION 2.2 Purpose of Facility. The Borrowers shall use the proceeds of
Revolving Credit Loans hereunder (a) for the general corporate working capital
purposes of Holdings and its Subsidiaries and (b) for other general corporate
purposes, including, without limitation, but subject to the terms and conditions
hereinafter set forth, the acquisition of other businesses. The Borrowers shall
use the Letters of Credit for the purposes set forth in Article 5 and for
general corporate purposes of the Lincoln Parties.
ARTICLE 3
LOANS
     SECTION 3.1 Revolving Credit Loans.
     (a) Revolving Credit Loans. Subject to the terms and provisions of this
Agreement, each Lender severally agrees to make Revolving Credit Loans to the
Borrowers in respect of the Revolving Credit Facility from time to time during
the Commitment Period up to such Lender’s respective Commitment; provided,
however, that in no event at any time shall the aggregate principal amount of
all Revolving Credit Loans then outstanding, plus the aggregate Risk
Participation Exposure then existing, be in excess of the Total Commitment
Amount. Within the limits set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Credit Loans.
     (b) Revolving Credit Borrowings.
     (i) Subject to the terms and conditions set forth in this Agreement, the
Borrowers shall have the option to request Revolving Credit Borrowings in
respect of the Revolving Credit Facility, comprised of (A) Prime Rate Loans
maturing on or before the last day of the Commitment Period, in aggregate
amounts of not less than Five Hundred Thousand Dollars ($500,000) or additional
increments of One Hundred Thousand Dollars ($100,000) or any integral multiple
thereof or (B) LIBOR Loans maturing on the last day of the Interest Period
applicable thereto in aggregate amounts of not less than Three Million Dollars
($3,000,000), or additional increments of One Million Dollars ($1,000,000) or
any integral multiple thereof.
     (ii) The Borrowers may request more than one Revolving Credit Borrowing on
any Banking Day; provided, however, that if on the same Banking Day the
Borrowers request two or more Revolving Credit Borrowings which are comprised of
LIBOR Loans, each such Revolving Credit Borrowing of LIBOR Loans shall have an
Interest Period which is different in duration

25



--------------------------------------------------------------------------------



 



from the Interest Periods in respect of the other such Revolving Credit
Borrowings of LIBOR Loans.
     (iii) The Borrowers shall not request a Revolving Credit Borrowing
consisting of LIBOR Loans if, after giving effect to such request, there would
be outstanding more than ten (10) Revolving Credit Borrowings consisting of
LIBOR Loans.
     (c) Notes.
     (i) The obligation of the Borrowers to repay Revolving Credit Loans made by
each Lender in respect of the Revolving Credit Facility and to pay interest
thereon shall be evidenced by a Revolving Credit Note of the Borrowers
substantially in the form of Exhibit A hereto, with appropriate insertions,
dated the date of this Agreement and payable to the order of such Lender on the
last day of the Commitment Period, in the principal amount of its Commitment.
     (ii) The principal amount of the Revolving Credit Loans made by each
Lender, and all prepayments thereof and the applicable dates with respect
thereto shall be recorded by such Lender from time to time on any ledger or
other record of such Lender or such Lender shall record such information by such
other method as such Lender may generally employ; provided, however, that
failure to make any such record shall in no way detract from each Borrower’s
obligations under any Note. The aggregate unpaid amount of the Revolving Credit
Loans shown on the records of such Lender shall be rebuttably presumptive
evidence of the principal amount owing and unpaid on such Revolving Credit Note,
as the case may be.
     (d) Notice of Borrowing. The obligation of each Lender to make Revolving
Credit Loans comprising a Revolving Credit Borrowing under the Revolving Credit
Facility is conditioned upon receipt by the Agent of a request by Holdings on
behalf of the Borrowers not later than 12:00 noon (Cleveland, Ohio time) (i) on
the Banking Day which is the requested date of a proposed Revolving Credit
Borrowing comprised of Prime Rate Loans and (ii) on a day which is three
(3) Banking Days prior to the Banking Day which is the requested date of a
proposed Revolving Credit Borrowing comprised of LIBOR Loans (except that the
Revolving Credit Borrowing requested on the Restatement Date may be comprised of
LIBOR Loans so long as each of the Lenders shall have agreed to make LIBOR Loans
on the Restatement Date without the notice required by this Section 3.l(d) and
the Borrowers shall have agreed in a writing satisfactory in form and substance
to the Agent to indemnify the Lenders in respect of any loss suffered by reason
of such accommodation). Each such request (a “Notice of Borrowing”) shall be
transmitted by Holdings on behalf of the Borrowers to the Agent by telecopier,
email or such other means as the Agent agrees to in writing, substantially in
the form of Exhibit B, specifying therein the requested (A) date of the
Revolving Credit Loans comprising such Revolving Credit Borrowing, (B) Type of
Revolving Credit Loans comprising such Revolving Credit Borrowing, (C) aggregate
amount of such Revolving Credit Loans and (D) in the case of a proposed
Revolving Credit Borrowing comprised of LIBOR Loans, the initial Interest Period
for such Revolving Credit Loans. The Borrowers may give a Notice of Borrowing
telephonically so long as written confirmation of such Revolving Credit
Borrowing by delivery of written Notice of Borrowing is received by the Agent by
1:00 p.m. (Cleveland, Ohio time) on the same day such telephonic Notice of
Borrowing is given. The Agent may rely on such telephonic Notice of

26



--------------------------------------------------------------------------------



 



Borrowing to the same extent that the Agent may rely on a written Notice of
Borrowing. Each Notice of Borrowing and telephonic Notice of Borrowing shall be
irrevocable and binding on the Borrowers and subject to the indemnification
provisions of this Article 3. The Borrowers shall bear all risks related to the
giving of a Notice of Borrowing telephonically or by such other method of
transmission as Holdings on behalf of the Borrowers shall elect. The Agent shall
give to each Lender reasonably prompt notice by telecopier or email on the day
received of each such Notice of Borrowing.
     (e) Lenders to Fund Agent. Each Lender shall, before the later of one
(1) hour after the Agent issues its notice to such Lender of a Notice of
Borrowing or 2:00 P.M. (Cleveland, Ohio time) on the date of each Revolving
Credit Borrowing, make available to the Agent, in immediately available funds at
the account of the Agent maintained at the Payment Office as specified by the
Agent to the Lenders prior to such date, such Lender’s Ratable Portion of the
Revolving Credit Loans comprising such Revolving Credit Borrowing. On the date
requested by Holdings on behalf of the Borrowers for a Revolving Credit
Borrowing, after the Agent’s receipt of the funds representing a Lender’s
Ratable Portion of such Revolving Credit Borrowing and upon the Borrowers’
fulfillment of the applicable conditions set forth in this Article 3, the Agent
will make the funds of such Lender available to the Borrowers at the aforesaid
applicable Payment Office.
     (f) Availability Of Funds. Unless the Agent shall have received notice from
a Lender prior to the date (except in the case of Prime Rate Loans, in which
case prior to the time) of any Revolving Credit Borrowing that such Lender will
not make available to the Agent such Lender’s Ratable Portion of the Revolving
Credit Borrowing, the Agent may assume that such Lender has made its Ratable
Portion of the Revolving Credit Borrowing available to the Agent on the date of
the Revolving Credit Borrowing in accordance with Section 3.1(e). In reliance
upon such assumption, the Agent may, but shall not be obligated to, make
available to the Borrowers on such date a corresponding portion of the Revolving
Credit Borrowing. If and to the extent that such Lender shall not have made
available to the Agent its Ratable Portion of the Loans to be made as to the
Revolving Credit Borrowing, such Lender and the Borrowers severally agree to
repay to the Agent, immediately upon demand, the corresponding portion of the
Revolving Credit Borrowing, together with interest thereon, for each day from
the date such amount is made available to the Borrowers until the date such
amount is repaid to the Agent (i) in the case of the Borrowers, at the interest
rate applicable at the time to the Revolving Credit Loans comprising such
Revolving Credit Borrowing and (ii) in the case of such Lender, the greater of
the Fed Funds Rate and a rate reasonably determined by the Agent in accordance
with banking industry rules on interbank compensation. If such Lender shall
repay to the Agent such corresponding portion of the Revolving Credit Borrowing,
the amount so repaid shall constitute such Lender’s Ratable Portion as part of
such Revolving Credit Borrowing.
     (g) Failure of Lender to Loan. The failure of any Lender to make the Loan
to be made by it as its Ratable Portion of any Revolving Credit Borrowing shall
not relieve any other Lender of its obligation hereunder to make its Loan on the
date of such Revolving Credit Borrowing. No Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
the date of any Revolving Credit Borrowing.

27



--------------------------------------------------------------------------------



 



     (h) Rate Conversion and Continuation. The Borrowers shall have the right to
cause a Rate Conversion or Rate Continuation in respect of Revolving Credit
Loans then outstanding, upon request delivered by Holdings on behalf of the
Borrowers to the Agent not later than 12:00 noon (Cleveland, Ohio time) (i) on
the day which is the Banking Day that the Borrowers desire to convert any LIBOR
Loans comprising a Revolving Credit Borrowing into Prime Rate Loans so as to
comprise a Revolving Credit Borrowing, (ii) on the day that is three (3) Banking
Days prior to the Banking Day upon which the Borrowers desire to convert any
Prime Rate Loans comprising a Revolving Credit Borrowing into LIBOR Loans for a
given Interest Period so as to comprise a Revolving Credit Borrowing, (iii) on
the day which is three (3) Banking Days prior to the Banking Day upon which the
Borrowers desire to continue any LIBOR Loans comprising a given Revolving Credit
Borrowing as LIBOR Loans for an additional Interest Period of the same duration
so as to comprise a Revolving Credit Borrowing, (iv) on the day which is three
(3) Banking Days prior to the Banking Day upon which the Borrowers desire to
convert any LIBOR Loans having a particular Interest Period comprising a
Revolving Credit Borrowing into LIBOR Loans having a different permissible
Interest Period so as to comprise a Revolving Credit Borrowing, provided,
however, that each such Rate Conversion or Rate Continuation shall be subject to
the following:
     (A) each Rate Conversion or Rate Continuation shall be funded among the
Lenders based upon each Lender’s Ratable Portion of such converted or continued
Revolving Credit Loans comprising a Revolving Credit Borrowing;
     (B) if less than all the outstanding principal amount of the Revolving
Credit Loans comprising a Revolving Credit Borrowing is converted or continued,
the aggregate principal amount of such Revolving Credit Loans converted or
continued shall be (1) in the case of LIBOR Loans, not less than Three Million
Dollars ($3,000,000) or additional increments of One Million Dollars
($1,000,000) in excess thereof, and (2) in the case of Prime Rate Loans, not
less than Five Hundred Thousand Dollars ($500,000) or additional increments of
One Hundred Thousand Dollars ($100,000) in excess thereof;
     (C) each Rate Conversion or Rate Continuation shall be effected by each
Lender by applying the proceeds of the Loan resulting from such Rate Conversion
or Rate Continuation to the Loan of such Lender being converted or continued, as
the case may be, and the accrued interest on any such Loan (or portion thereof)
being converted or continued shall be paid to the Agent on behalf of each Lender
by the Borrowers at the time of such Rate Conversion or Rate Continuation;
     (D) LIBOR Loans may not be converted or continued at a time other than the
end of the Interest Period applicable thereto unless the Borrowers shall pay,
upon demand, any amounts due to the Lenders pursuant to Section 3.3(d);
     (E) Revolving Credit Loans comprising a Revolving Credit Borrowing may not
be converted into or continued as LIBOR Loans less than one month prior to the
last day of the Commitment Period or for an Interest Period which would continue
after the last day of the Commitment Period;

28



--------------------------------------------------------------------------------



 



     (F) LIBOR Loans comprising a Revolving Credit Borrowing that cannot be
converted into or continued as LIBOR Loans by reason of clause (E) shall be
automatically converted at the end of the Interest Period in effect for such
LIBOR Loans into Prime Rate Loans comprising a Revolving Credit Borrowing; and
     (G) in connection with any Rate Conversion or Rate Continuation, no
Interest Period can be selected which ends after the date of any reduction in
the Total Commitment Amount unless, after giving effect to such selection, the
aggregate unpaid principal amount of any then outstanding Prime Rate Loans taken
together with the principal amount of any then outstanding LIBOR Loans having
Interest Periods ending on or prior to the date of such reduction shall be at
least equal to the principal amount of the Revolving Credit Loans due and
payable on or prior to such reduction date.
Each such request for a conversion or continuation (a “Rate
Conversion/Continuation Request”) in respect of Revolving Credit Loans
comprising a Revolving Credit Borrowing shall be transmitted by Holdings on
behalf of the Borrowers to the Agent, by telecopier, email or such other means
as the Agent agrees to in writing, in substantially the form of Exhibit C
hereto, specifying (A) the identity and amount of the Revolving Credit Loans
comprising a Revolving Credit Borrowing that the Borrowers request be converted
or continued, (B) the Type of Revolving Credit Loans into which such Revolving
Credit Loans are to be converted or continued, (C) if such notice requests a
Rate Conversion, the date of the Rate Conversion (which shall be a Banking Day)
and (D) in the case of Revolving Credit Loans comprising a Revolving Credit
Borrowing being converted into or continued as LIBOR Loans, the Interest Period
for such LIBOR Loans. The Borrowers may make Rate Conversion/Continuation
Requests telephonically so long as written confirmation of such Revolving Credit
Borrowing is received by the Agent by 1:00 p.m. (Cleveland, Ohio time) on the
same day of such telephonic Rate Conversion/Continuation Request. The Agent may
rely on such telephonic Rate Conversion/Continuation Request to the same extent
that the Agent may rely on a written Rate Conversion/Continuation Request. Each
Rate Conversion/Continuation Request, whether telephonic or written, shall be
irrevocable and binding on the Borrowers and subject to the indemnification
provisions of this Article 3. The Borrowers shall bear all risks related to its
giving any Rate Conversion/Continuation Request telephonically or by such other
method of transmission as Holdings on behalf of the Borrowers shall elect. The
Agent shall promptly deliver on the day received a copy of each such Rate
Conversion/Continuation Request to the Lenders by telecopier or email.
     SECTION 3.2 Optional Reductions; Termination Of Commitments. The Borrowers
may, at any time and without payment of premium or penalty except as set forth
in Section 3.3, terminate in whole or from time to time in part reduce the Total
Commitment Amount of the Lenders by delivering to the Agent, not later than
12:00 noon (Cleveland, Ohio time) three (3) Banking Days immediately preceding
the effective date of the reduction, a notice of such reduction (a “Reduction
Notice”), stating the amount by which the Total Commitment Amount is to be
reduced and the effective date of such reduction. Each reduction shall be
subject to the following: (i) each such reduction shall be in an aggregate
principal amount of not less than Five Million Dollars ($5,000,000) or any
integral multiple of $1,000,000 in excess thereof and (ii) each such reduction
shall be in an amount such that the Total Commitment Amount, as so

29



--------------------------------------------------------------------------------



 



reduced, is not less than an amount equal to the aggregate of (A) the aggregate
principal amount of the Revolving Credit Loans then outstanding hereunder, plus
(B) the aggregate Risk Participation Exposure. The Borrowers shall not be
permitted to reduce the Total Commitment Amount unless, concurrently with any
reduction, the Borrowers shall make a principal payment on each Lender’s then
outstanding Revolving Credit Loans in an amount equal to the excess, if any, of
such Revolving Credit Loans, plus the aggregate Risk Participation Exposure,
over the Commitment of such Lender as so reduced. The Agent shall promptly
notify each Lender of its proportionate amount and the date of each such
reduction. From and after each such reduction, the Facility Fees payable
hereunder shall be calculated upon the Commitments of the Lenders as so reduced.
Each reduction of the aggregate Commitments shall be made among the Lenders in
accordance with their respective Ratable Portions and shall be allocated ratably
to the Total Commitment Amount. Any partial reduction in the Total Commitment
Amount shall be irrevocable and effective during the remainder of the Commitment
Period. If the Borrowers terminate in whole the Commitments of the Lenders, on
the effective date of such termination (the Borrowers having prepaid in full the
unpaid principal balance, if any, of the Notes outstanding, together with all
interest (if any) and Facility Fees accrued and unpaid and all other amounts due
to the Agent or the Lenders hereunder, including, without limitation, the
satisfaction of all Obligations in respect of Letters of Credit), all of the
Notes outstanding shall be delivered to the Agent marked “Canceled” and
redelivered to the Borrowers.
     SECTION 3.3 Repayments and Prepayments; Prepayment Compensation.
     (a) Principal Repayment. The Borrowers shall repay to the Agent for the
account of the Lenders the outstanding principal amount of the Revolving Credit
Loans under the Revolving Credit Facility (together with all accrued and unpaid
interest, Facility Fees, and any other amounts owing to the Lenders, or any
thereof, under this Agreement) on the last day of the Commitment Period (or in
the case of a termination of the Commitment Period pursuant to Section 3.3(e),
below, on the date that is 30 days thereafter) or upon acceleration pursuant to
Section 12.1 or 12.2.
     (b) Permitted Prepayments. Except as set forth in Section 3.3(d), the
Borrowers may prepay, without penalty or premium, not later than 12:00 noon
(Cleveland, Ohio time): (i) in the case of any LIBOR Loan, at least three
(3) Banking Days’ notice to the Agent prior to the date fixed for such
prepayment; and (ii) in the case of any Prime Rate Loan, upon notice to the
Agent not later than 12:00 noon (Cleveland, Ohio time) on the date fixed for
such prepayment, in each case stating the proposed date and aggregate principal
amount of the prepayment, and, upon such notice, shall prepay the outstanding
aggregate principal amount of the Revolving Credit Loans comprising part of the
same Revolving Credit Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (A) each partial prepayment of LIBOR Loans shall be in
an aggregate principal amount of Three Million Dollars ($3,000,000) or
additional increments of One Million Dollars ($1,000,000) in excess thereof, and
(B) each partial prepayment of Prime Rate Loans shall be in an aggregate
principal amount of Five Hundred Thousand Dollars ($500,000) or additional
increments of One Hundred Thousand Dollars ($100,000) in excess thereof. Any
prepayment of any LIBOR Loans made on other than the last day of an Interest
Period shall obligate the Borrowers to reimburse the Lenders in respect thereof
pursuant to Section 3.3(d). Upon receipt

30



--------------------------------------------------------------------------------



 



by the Agent of a notice pursuant to this Section 3.3(b), the Agent shall
promptly forward a copy of such notice, by telecopier or email in the case of a
prepayment of LIBOR Loans comprising Revolving Credit Borrowing, to each of the
Lenders.
     (c) Mandatory Prepayments. If on any Banking Day the aggregate outstanding
amount of the Revolving Credit Loans under the Revolving Credit Facility plus
the aggregate Risk Participation Exposures exceeds the Total Commitment Amount
then in effect, the Borrowers shall on such day prepay an aggregate principal
amount of the related Revolving Credit Loans in an amount at least equal to such
excess, together with accrued interest to the date of such prepayment on the
principal amount prepaid, to the Agent for the account of each of the Lenders
ratably in accordance with their Commitments. Any prepayment of any LIBOR Loans
made pursuant to this Section 3.3(c) on other than the last day of an Interest
Period shall obligate the Borrowers to reimburse the Lenders in respect thereof
pursuant to Section 3.3(d).
     (d) Breakage Compensation. The Borrowers shall compensate each applicable
Lender, upon its written request (which request shall set forth the detailed
basis for requesting and the method of calculating such compensation), for all
reasonable losses (including loss of profits), expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBOR Loans) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender or the Agent), a Credit Event of
LIBOR Loans does not occur on a date specified therefor in a Notice of Borrowing
or Rate Conversion/Continuation Request (whether or not rescinded or withdrawn
by or on behalf of the Borrowers or deemed rescinded or withdrawn pursuant to
this Agreement); (ii) if any repayment, prepayment, Rate Continuation or Rate
Conversion of any of its LIBOR Loans occurs on a date which is not the last day
of an Interest Period applicable thereto; (iii) if any prepayment of any of its
LIBOR Loans is not made on any date specified in a notice of prepayment given by
the Borrowers; (iv) if such Lender transfers its LIBOR Loans pursuant to a
request by the Borrowers under Section 3.9(d) hereof; or (vi) as a consequence
of any other default by the Borrowers to repay its LIBOR Loans when required by
the terms of this Agreement or any other election by the Borrowers pursuant to
the terms hereof.
     (e) Prepayment of Obligations upon Change of Control. (i) In the event that
any Change of Control shall occur or Holdings shall have knowledge of any
proposed Change of Control, Holdings shall give written notice (the “Borrower
Notice”) of such fact to the Agent and each Lender. The Borrower Notice shall be
delivered promptly upon receipt of such knowledge by Holdings and in any event
no later than three (3) Banking Days following the occurrence of any Change of
Control. The Borrower Notice shall (A) describe the facts and circumstances of
such Change of Control in reasonable detail, (B) make reference to this
Section 3.3(e) and the right of the Majority Lenders to require prepayment and
discharge in full of the Loans and all of the other Obligations on the terms and
conditions provided for in this Section 3.3(e), and (C) offer in writing to
prepay in full, no later than the Acceptance Prepayment Date (defined below),
the outstanding principal of the Loans, together with accrued interest to the
date of prepayment and all of the other Obligations, including, without
limitation, the cancellation of all outstanding Letters of Credit (or, at the
option of the Borrowers, the deposit with the Letter of Credit Issuer, on terms
satisfactory to the Letter of Credit Issuer, of cash collateral in an amount
equal the

31



--------------------------------------------------------------------------------



 



aggregate of the respective Stated Amounts of all such Letters of Credit) and
any breakage compensation under Section 3.3(d), above. The Agent (at the
instruction of the Majority Lenders) shall have the right to accept such offer
on behalf of all of the Lenders and require the prepayment and discharge in full
of the outstanding principal of all of the Loans, together with accrued interest
to the date of prepayment and all of the other Obligations, including, without
limitation, the cancellation of all outstanding Letters of Credit (or, at the
option of the Borrowers, the deposit with the Letter of Credit Issuer, on terms
satisfactory to the Letter of Credit Issuer, of cash collateral in an amount
equal the aggregate of the respective Stated Amounts of all such Letters of
Credit) and any breakage compensation under Section 3.3(d), above, by written
notice to Holdings (the “Acceptance Notice”) given not later than twenty
(20) days after the Agent’s receipt of the Borrower Notice. If the Agent (at the
instruction of the Majority Lenders) accepts such offer, (1) the Borrowers
shall, no later than the date (the “Acceptance Prepayment Date”) that is thirty
(30) days after the date on which the Agent delivers the Acceptance Notice to
Holdings, prepay and discharge in full the outstanding principal of all of the
Loans, together with accrued interest to the date of prepayment and all of the
other Obligations, including, without limitation, the cancellation of all
outstanding Letters of Credit (or, at the option of the Borrowers, the deposit
with the Letter of Credit Issuer, on terms satisfactory to the Letter of Credit
Issuer, of cash collateral in an amount equal the aggregate of the respective
Stated Amounts of all such Letters of Credit) and any breakage compensation
under Section 3.3(d), above, and (2) on the date on which the Agent delivers the
Acceptance Notice to Holdings, the Commitment of each Lender shall terminate in
full.
     (ii) Without limiting the provisions of paragraph (i), above, if Holdings
fails to give the Borrower Notice required by paragraph (i), above, upon and
after the occurrence of a Change of Control, the Agent shall have the right (at
the instruction of the Majority Lenders), by delivery of written notice to
Holdings (the “Demand Notice”), to require the Borrowers to prepay and
discharge, and the Borrowers shall prepay and discharge, in full the outstanding
principal of all of the Loans, together with accrued interest to the date of
prepayment and all of the other Obligations, including, without limitation, the
cancellation of all outstanding Letters of Credit (or, at the option of the
Borrowers, the deposit with the Letter of Credit Issuer, on terms satisfactory
to the Letter of Credit Issuer, of cash collateral in an amount equal the
aggregate of the respective Stated Amounts of all such Letters of Credit) and
any breakage compensation under Section 3.3(d), above. The Demand Notice shall
be delivered by the Agent (upon instruction of the Majority Lenders) to Holdings
at any time after the Agent or any Lender has knowledge of such Change of
Control. Upon delivery of the Demand Notice to Holdings, (1) the Borrowers
shall, no later than the date (the “Demand Prepayment Date”) that is thirty
(30) days after the date on which the Agent delivers the Demand Notice to
Holdings, prepay and discharge in full the outstanding principal of all of the
Loans, together with accrued interest to the date of prepayment and all of the
other Obligations, including, without limitation, the cancellation of all
outstanding Letters of Credit (or, at the option of the Borrowers, the deposit
with the Letter of Credit Issuer, on terms satisfactory to the Letter of Credit
Issuer, of cash collateral in an amount equal the aggregate of the respective
Stated Amounts of all such Letters of Credit) and any breakage compensation
under Section 3.3(d), above, and (2) on the date on which the Agent delivers the
Demand Notice to Holdings, the Commitment of each Lender shall terminate in
full.

32



--------------------------------------------------------------------------------



 



     (iii) Compliance with the provisions of paragraph (ii) of this
Section 3.3(e) shall not be deemed to constitute a waiver of, or consent to, any
Incipient Default or Event of Default caused by any breach of the obligations of
Holdings under paragraph (i) of this Section 3.3(e); and, without limiting the
generality of the provisions of Section 11.1, below, the failure of the
Borrowers timely to prepay and discharge in full all of the Obligations if
required under and pursuant to either of paragraph (i) or (ii), above, shall
constitute an Event of Default under said Section 11.1.
     SECTION 3.4 Fees.
     (a) Facility Fee. The Borrowers agree during the Commitment Period to pay
to each Lender, through the Agent, at the dates specified herein, a facility fee
(the “Facility Fee”) at a rate per annum equal to the Applicable Fee Percentage
from time to time in effect for Facility Fees, as determined pursuant to
Section 3.4(b), on the Commitment of such Lender. Such Facility Fee shall be
payable in arrears on each Quarterly Payment Date, commencing December 31, 2009
(on which date shall also be paid any “Facility Fee” accrued and unpaid under
the Existing Credit Agreement), for the calendar quarter year, or portion
thereof, then ending and on the earlier date on which the Commitment of such
Lender shall be terminated or assigned in whole (or in the case of a termination
of the Commitment of such Lender pursuant to Section 3.3(e), above, on the date
that is 30 days thereafter). Notwithstanding the foregoing, so long as any
Lender is a Defaulting Lender, the Facility Fee shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender.
     (b) Determination of Applicable Fee Percentage. The Applicable Fee
Percentage shall be adjusted as herein specified as of the first day of the
Commitment Period and thereafter as of each Fee Adjustment Date, commencing with
the Fee Adjustment Date on December 1, 2009, by reference to (A) the financial
statements required by Section 8.1(a) or Section 8.1(b), as the case may be, for
the period ending as of the Fee Determination Date for such Fee Adjustment Date
and (B) a certificate complying with Section 8.1(c)(ii) certifying the Net
Leverage Ratio as of such Fee Determination Date. As of any such Fee Adjustment
Date and during the Accrual Period commencing on such date, the Applicable Fee
Percentage for Facility Fees shall be the Applicable Fee Percentage therefor
indicated in the definition of the term “Applicable Fee Percentage”
corresponding to the Net Leverage Ratio as of the Fee Determination Date for
such Fee Adjustment Date. Any such adjustment of the Applicable Fee Percentage
shall cease to be effective from the next Fee Adjustment Date.
     (c) Risk Participation Fee. The Borrowers shall pay to the Letter of Credit
Issuer, and the Letter of Credit Issuer shall share with the Lenders, on a pro
rata basis based on their respective Ratable Portions, a risk participation fee
(the “Risk Participation Fee”) in an amount equal to the per annum rate equal to
the Applicable LIBOR Percentage in effect pursuant to Section 3.5(b), times the
Stated Amount of each Letter of Credit from time to time outstanding. The
Borrowers shall pay the Risk Participation Fee to the Letter of Credit Issuer
quarterly in arrears on each Quarterly Payment Date, commencing December 31,
2009 (on which date shall also be paid any “Risk Participation Fee” accrued and
unpaid under the Existing Credit Agreement), for the calendar quarter year, or
portion thereof, then ending and on the earlier date on which the Commitments
expire or are terminated. Upon receipt of any Risk Participation

33



--------------------------------------------------------------------------------



 



Fee, the Letter of Credit Issuer shall pay such Risk Participation Fees to the
Agent for the account of the Lenders.
     (d) Fronting Fee. The Borrowers shall pay to the Letter of Credit Issuer
for its own account a fronting fee in an amount equal to the Stated Amount of
each Letter of Credit from time to time outstanding, times twelve and one half
(12.50) Basis Points per annum, which fee shall be payable quarterly in arrears
on each Quarterly Payment Date, commencing December 31, 2009 (on which date
shall also be paid any fronting fee accrued and unpaid under the Existing Credit
Agreement), for the calendar quarter year, or portion thereof, then ending and
on the earlier date on which the Commitments expire or are terminated.
     (e) Up Front Fee. The Borrowers shall pay to the Agent, for the ratable
benefit of the Lenders, on the Restatement Date a fee in the amount of Four
Hundred Fifty Thousand Dollars ($450,000.00), which fee shall be deemed fully
earned on the Restatement Date.
     (f) Agency Fee. The Borrowers shall pay to the Agent in advance on the
Restatement Date and on each anniversary thereof during the Commitment Period an
agency fee in the amount set forth in the Fee Letter, which fee shall be deemed
fully earned on each such date.
     (g) Fees Nonrefundable. All fees set forth in this Section 3.4 and closing
fees payable pursuant to Sections 6.1 and 6.2 shall be paid on the date due, in
immediately available funds, to the Agent for distribution, if and as
appropriate, to the Lenders and, once paid, none of such fees shall be
refundable under any circumstances.
     SECTION 3.5 Interest.
     (a) Regular Interest. The Borrowers shall pay interest on the unpaid
principal amount of each Loan made by each Lender from the date of such Loan
until such principal amount shall be paid in full at the following times and
rates per annum:
     (i) Prime Rate Loans. During such periods as a Revolving Credit Loan is a
Prime Rate Loan, a rate per annum equal to the sum of the Prime Rate in effect
from time to time plus the Applicable Prime Rate Percentage in effect from time
to time, payable quarterly, in arrears, on each Quarterly Payment Date
(including, on December 31, 2009, any accrued and unpaid interest on “Prime Rate
Loans” under the Existing Credit Agreement) and on the date such Prime Rate Loan
shall be converted or paid in full and at maturity (whether by reason of
acceleration or otherwise).
     (ii) LIBOR Loans. During such periods as a Revolving Credit Loan is a LIBOR
Loan, a rate per annum equal to the sum of the Adjusted LIBOR for the Interest
Period of such LIBOR Loan, plus the Applicable LIBOR Percentage in effect from
time to time during the Interest Period of such LIBOR Loan, in accordance with
Section 3.1(h), payable (A) on the last day of each Interest Period and (B) if
such Interest Period has a duration of more than three months, three months
after the first day of such Interest Period and (C) on the date such LIBOR Loan
shall be converted to a Prime Rate Loan or

34



--------------------------------------------------------------------------------



 



to a LIBOR Loan of a different Interest Period or paid in full and at maturity
(whether by reason of acceleration or otherwise). The interest period of any
“LIBOR Loan” under the Existing Credit Agreement outstanding on the Restatement
Date shall continue to the end of its stated term, on which date all interest on
such Loan, including interest accrued and unpaid under the Existing Credit
Agreement, shall be payable.
     (b) Applicable LIBOR Percentage; Applicable Prime Rate Percentage; Terms of
Adjustment.
     (i) Commencement; Conditions. The Applicable LIBOR Percentage and
Applicable Prime Rate Percentage shall each be adjusted as herein specified as
of the first day of the Commitment Period and thereafter as of each Interest
Adjustment Date, commencing with the Interest Adjustment Date on December 1,
2009, by reference to (A) the financial statements required by Section 8.1(a) or
Section 8.1(b) for the period ending as of the Interest Determination Date for
such Interest Adjustment Date and (B) a certificate complying with
Section 8.l(c)(ii) certifying the Net Leverage Ratio as of such Interest
Determination Date.
     (ii) Calculation and Duration of Adjustment. On each Interest Adjustment
Date and during the Accrual Period commencing on such date, (a) the Applicable
LIBOR Percentage shall be the percent per annum in Basis Points indicated in the
definition of the term “Applicable LIBOR Percentage” corresponding to the Net
Leverage Ratio as of the Interest Determination Date for such Interest
Adjustment Date and (b) the Applicable Prime Rate Percentage shall be the
percent per annum in Basis Points indicated in the definitions of the term
“Applicable Prime Rate Percentage” corresponding to the Net Leverage Ratio as of
the Interest Determination Date for such Interest Adjustment Date.
     (c) Interest on Unpaid Obligations; Interest upon Event of Default. If any
principal, interest or fees or other sum due under this Agreement shall not be
paid when due, or if any Revolving Credit Note shall not be paid at maturity,
whether such maturity occurs by reason of lapse of time or by operation of any
provision of acceleration of maturity therein contained (and without waiving any
Event of Default resulting therefrom or limiting any right or remedy of the
Lenders or the Agent in respect thereof), the principal thereof and the unpaid
interest and fees thereon, or such fees or other sum shall bear interest,
payable on demand, at the Increased Rate from time to time in effect in respect
of such Loan or other Obligation. The Borrowers acknowledge that this
calculation will result in the accrual of interest on interest and the Borrowers
expressly consent and agree to this provision. In addition, notwithstanding
anything to the contrary contained in this Agreement, upon and during the
continuance of an Event of Default, but without waiving such Event of Default or
limiting any right or remedy of the Lenders or the Agent in respect thereof, all
of the Obligations shall bear interest at the Increased Rate.
     (d) Interest Rate Determination.
     (i) Agent Determination; Notice. The Agent shall determine the Prime Rate
and Adjusted LIBOR in accordance with the definitions of Prime Rate, LIBOR and

35



--------------------------------------------------------------------------------



 



Adjusted LIBOR set forth in Section 1.1. The Agent shall give prompt notice to
the Borrowers and the Lenders of the applicable interest rate determined by the
Agent for purposes of Section 3.5(a)(i) or (ii).
     (ii) Failure of Borrowers To Elect. If no Interest Period is specified in
any Notice of Borrowing for any LIBOR Loans comprising a Revolving Credit
Borrowing, the Borrowers shall be deemed to have selected instead Prime Rate
Loans. If Holdings, on behalf of the Borrowers, shall not have given notice in
accordance with Section 3.1(h) to continue any LIBOR Loans comprising a
Revolving Credit Borrowing into a subsequent Interest Period (and shall not have
otherwise delivered a Rate Conversion/Continuation Request in accordance with
Section 3.1(h) to convert such Loans), subject to the limitations set forth in
Section 3.1(h), such LIBOR Loans shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
shall be converted to (or, as the case may be, continued as) LIBOR Loans having
an Interest Period of one (1) month, provided that if such limitations of
Section 3.1(h) would not be complied with, such LIBOR Loans automatically shall
be converted to Prime Rate Loans.
     SECTION 3.6 Payments and Computations.
     (a) Payments. The Borrowers shall make each payment hereunder and under the
Notes with respect to principal of, interest on, and other amounts relating to
Revolving Credit Loans, not later than 11:00 A.M. (Cleveland, Ohio time) on the
day when due in dollars to the Agent in immediately available funds by deposit
of such funds to the Agent’s account maintained at the Payment Office. Payments
received after 12:00 noon (Cleveland, Ohio time) on any day shall be deemed to
have been received on the next succeeding Banking Day. The Agent will promptly
thereafter, on the same Banking Day, cause to be distributed like funds relating
to the payment of principal, interest, Facility Fees, or other fees or other
amounts which may be received in respect of the Obligations of the Borrowers
under this Agreement ratably (other than amounts payable pursuant to the express
terms of this Agreement solely to the Agent or the Letter of Credit Issuer, as
the case may be) to each of the Lenders for the account of its respective
Lending Office, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Lending Office. The
funds so distributed to each Lender shall in each case be applied by such Lender
in accordance with the terms of this Agreement. Notwithstanding the foregoing,
the Agent shall be entitled to set off any funding shortfall against any
Defaulting Lender’s Ratable Portion of all payments received from the Borrowers
and hold, in a non-interest bearing account, all payments received by the Agent
for the benefit of any Defaulting Lender pursuant to this Agreement as cash
collateral for any unfunded reimbursement obligations of such Defaulting Lender
until the Obligations are paid in full in cash, all Risk Participation Exposure
has been discharged or cash collateralized and all Commitments have been
terminated, and upon such unfunded obligations owing by a Defaulting Lender
becoming due and payable, the Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Defaulting Lender. Any amounts
owing by a Defaulting Lender to the Agent which are not paid when due shall
accrue interest at the interest rate applicable during such period to Revolving
Credit Loans that are Prime Rate Loans.

36



--------------------------------------------------------------------------------



 



     (b) Authorization to Charge Account. If and to the extent payment owed to
any Lender is not made when due hereunder or under the Note held by such Lender,
each Borrower hereby authorizes such Lender to charge from time to time against
any or all of such Borrower’s general deposit accounts with such Lender any
amount so due. Any Lender exercising the foregoing authorization will endeavor
to advise such Borrower of such exercise reasonably promptly thereafter;
provided, however, that such Lender’s failure to do so shall not subject such
Lender, the Agent or any other Lender to liability or claim of any nature
whatsoever and shall not create in any Borrower any set-off, defense or other
claim of any nature whatsoever.
     (c) Computations of Interest and Fees. All computations of interest,
Facility Fees, and Risk Participation Fees and all other fees shall be made by
the Agent, (i) in the case of LIBOR Loans, Risk Participation Fees, and Facility
Fees, on the basis of a year of 360 days, and (ii) in the case of Prime Rate
Loans, on the basis of a year of 365/366 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable. Each determination by
the Agent (or, in the case of Section 3.7, by a Lender) of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
     (d) Payment Not on Banking Day. Whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Banking Day, such payment
shall be made on the next succeeding Banking Day, except, that, if such
extension would cause payment of interest on or principal of LIBOR Loans to be
made in the next following calendar month, such payment shall be made on the
immediately preceding Banking Day. Any such extension or reduction of time shall
in such case be included in the computation of payment of interest or Facility
Fee, as the case may be.
     (e) Presumption of Payment in Full by Borrowers. Unless the Agent shall
have received notice from Holdings, on behalf of the Borrowers, prior to the
date on which any payment is due to the Lenders hereunder that the Borrowers
will not make such payment in full, the Agent may assume that the Borrowers will
make or have made such payment in full to the Agent on such date. In reliance
upon such assumption, the Agent may, but shall not be obligated to, distribute
to each Lender on such due date the amount then due such Lender. If and to the
extent the Borrowers shall not have made such payment in full to the Agent, each
Lender shall repay to the Agent promptly upon demand the amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate plus the amount of any costs,
expenses, liabilities or losses incurred by the Agent in connection with its
distribution of such funds, unless such costs, expenses, liabilities or losses
are the result of the gross negligence or willful misconduct of the Agent.
     SECTION 3.7 Reserves; Taxes; Indemnities.
     (a) Reserves or Deposit Requirements. If at any time any Law (including,
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) or the interpretation thereof by any governmental authority
charged with the administration thereof or any central bank or other fiscal,
monetary or other authority shall impose (whether or not having

37



--------------------------------------------------------------------------------



 



the force of Law), modify or deem applicable any reserve and/or special deposit
requirement (other than reserves included in the Reserve Percentage, the effect
of which is reflected in the interest rate(s) of the LIBOR Loan(s) in question)
against assets held by, or deposits in or for the amount of any loans by, any
Lender, and the result of the foregoing is to increase the cost (whether by
incurring a cost or adding to a cost) to such Lender of making or maintaining
hereunder LIBOR Loans or to reduce the amount of principal or interest received
by such Lender with respect to such LIBOR Loans, then upon demand by such Lender
the Borrowers shall pay to such Lender from time to time on Interest Adjustment
Dates with respect to such loans, as additional consideration hereunder,
additional amounts sufficient to fully compensate and indemnify such Lender for
such increased cost or reduced amount, assuming (which assumption such Lender
need not corroborate) such additional cost or reduced amount was allocable to
such LIBOR Loans; provided, that such Lender shall be generally assessing such
amounts on a non-discriminatory basis against borrowers under agreements having
provisions similar to this Section 3.7(a). A certificate as to the increased
cost or reduced amount as a result of any event mentioned in this
Section 3.7(a), setting forth the calculations therefor, shall be promptly
submitted by such Lender to the Borrowers and shall be rebuttably presumptive
evidence as to the amount thereof. Notwithstanding any other provision of this
Agreement, after any such demand for compensation by any Lender, the Borrowers,
upon at least three (3) Banking Days’ prior written notice to such Lender
through the Agent, may prepay the affected LIBOR Loans in full or convert all
LIBOR Loans to Prime Rate Loans regardless of the Interest Period of any
thereof. Any such prepayment or conversion shall entitle the Lenders to the
prepayment compensation provided for in Section 3.3 hereof. Each Lender will
notify the Borrowers as promptly as practicable (with a copy thereof delivered
to the Agent) of the existence of any event which will likely require the
payment by the Borrowers of any such additional amount under this Section.
     (b) Imposition of Taxes. In the event that by reason of any Law, regulation
or requirement or in the interpretation thereof by an official authority, or the
imposition of any requirement of any central bank whether or not having the
force of Law, any Lender shall, with respect to this Agreement or any
transaction under this Agreement, be subjected to any tax, levy, impost, charge,
fee, duty, deduction or withholding of any kind whatsoever (other than any tax
imposed upon the total net income of such Lender) and if any such measures or
any other similar measure shall result in an increase in the cost to such Lender
of making or maintaining any LIBOR Loan or in a reduction in the amount of
principal, interest or commitment fee receivable by such Lender in respect
thereof, then such Lender shall promptly notify the Borrowers in writing stating
the reasons therefor. The Borrowers shall thereafter pay to such Lender upon
demand from time to time on Interest Adjustment Dates with respect to such LIBOR
Loans, as additional consideration hereunder, such additional amounts as will
fully compensate such Lender for such increased cost or reduced amount. A
certificate as to any such increased cost or reduced amount, setting forth the
calculations therefor, shall be submitted by such Lender to the Borrowers and
shall be rebuttably presumptive evidence of the amount thereof. Notwithstanding
any other provision of this Agreement, after any such demand for compensation by
any Lender, the Borrowers, upon at least three (3) Banking Days prior written
notice to such Lender through the Agent, may prepay the affected LIBOR Loans in
full or convert all LIBOR Loans to Prime Rate Loans regardless of the Interest
Period of any thereof. Any such prepayment or conversion shall entitle the
Lenders to prepayment compensation provided for in Section 3.3 hereof.

38



--------------------------------------------------------------------------------



 



     (c) Eurodollar Deposit Unavailable or Interest Rate Unascertainable. In
respect of any LIBOR Loans, in the event that the Agent or any Lender shall have
determined that, by reason of circumstances affecting such market, adequate and
reasonable means do not exist for ascertaining the LIBOR applicable to such
Interest Period, as the case may be, the Agent or such Lender shall promptly
give notice of such determination to the Borrowers and (i) any notice of new
LIBOR Loans (or conversion of existing loans to LIBOR Loans) previously given by
the Borrowers and not yet borrowed (or converted, as the case may be) shall be
deemed a notice to make Prime Rate Loans, and (ii) the Borrowers shall be
obligated either to prepay or to convert any outstanding LIBOR Loans on the last
day of the then current Interest Period or Periods with respect thereto. Any
such prepayment or conversion shall entitle the Lenders to prepayment
compensation provided for in Section 3.3 hereof.
     (d) Indemnity. Without prejudice to any other provisions of this Article 3,
the Borrowers hereby agree to indemnify each Lender against any loss or expense
which such Lender may sustain or incur as a consequence of any failure by the
Borrowers to accept the proceeds of any LIBOR Loan, or otherwise consummate a
Revolving Credit Borrowing in respect of LIBOR Loans, requested by the Borrowers
pursuant to the provisions of this Agreement and of any default by the Borrowers
in payment when due of any amount due hereunder in respect of any LIBOR Loan,
including, but not limited to, any loss of profit, premium or penalty incurred
by such Lender in respect of funds borrowed by it for the purpose of making or
maintaining such LIBOR Loan, as determined by such Lender in the exercise of its
sole but reasonable discretion. A certificate as to any such loss or expense
shall be promptly submitted by such Lender to the Borrowers and shall be
rebuttably presumptive evidence of the amount thereof.
     (e) Changes in Law Rendering LIBOR Loans Unlawful. If at any time any new
Law, treaty or regulation, or any change in any existing Law, treaty or
regulation, or any interpretation thereof by any governmental or other
regulatory authority charged with the administration thereof, shall make it
unlawful for any Lender to fund any LIBOR Loans which it is committed to make
hereunder with moneys obtained in the Eurodollar market, the commitment of such
Lender to fund LIBOR Loans shall, upon the happening of such event, forthwith be
suspended for the duration of such illegality, and such Lender shall by written
notice to the Borrowers and the Agent declare that its Commitment with respect
to such Loans has been so suspended and, if and when such illegality ceases to
exist, such suspension shall cease and such Lender shall similarly notify the
Borrowers and the Agent. If any such change shall make it unlawful for any
Lender to continue in effect the funding in the applicable Eurodollar market of
any LIBOR Loan previously made by it hereunder, such Lender shall, upon the
happening of such event, notify the Borrowers, the Agent and the other Lenders
thereof in writing stating the reasons therefor, and the Borrowers shall, on the
earlier of (i) the last day of the then current Interest Period or (ii) if
required by such Law, regulation or interpretation, on such date as shall be
specified in such notice, either convert all LIBOR Loans to Prime Rate Loans to
the extent permissible under this Agreement or prepay all LIBOR Loans to the
Lenders in full. Any such prepayment or conversion shall entitle the Lenders to
prepayment compensation as provided in Section 3.3 hereof.

39



--------------------------------------------------------------------------------



 



     SECTION 3.8 Capital Adequacy. If any Lender shall have determined, that,
whether in effect at the date of this Agreement or hereafter in effect, any
applicable Law, rule, regulation or guideline regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive regarding capital adequacy
(whether or not having the force of Law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s capital allocated to the transactions contemplated by this
Agreement (or the capital of its holding company) as a consequence of its
obligations hereunder to a level below that which such Lender (or its holding
company) could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s policies or the policies of its holding company
with respect to capital adequacy) by an amount deemed by such Lender to be
material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Agent), the Borrowers shall pay to such Lender such
additional amount or amounts as will compensate such Lender (or its holding
company) for such reduction; provided, that such Lender shall be generally
assessing such amounts on a non-discriminatory basis against borrowers under
agreements having provisions similar to this Section 3.8. Each Lender will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate of any
Lender claiming compensation under this section and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive and binding in
the absence of manifest error. In determining such amount, such Lender may use
any reasonable averaging and attribution methods. The protection of this
Section 3.8 shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the Law, regulation or other
condition which shall have been imposed.
     SECTION 3.9 Taxes.
     (a) Taxes; Withholding. Any and all payments by the Borrowers hereunder,
under the Notes or the other Loan Documents shall be made, in accordance with
the provisions of Article 3, free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender, taxes imposed on its income, and franchise taxes imposed on it,
by the jurisdiction under the Laws of which such Lender is organized or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Borrowers shall be required by Law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note to any Lender or
the Agent, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.9) such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions, and
(iii) the Borrowers shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Law. All such Taxes
shall be paid by the Borrowers prior to the date on which penalties attach
thereto or interest accrues thereon; provided, however, that, if any such
penalties or interest become due, the Borrowers shall make

40



--------------------------------------------------------------------------------



 



prompt payment thereof to the appropriate governmental authority. The Borrowers
shall indemnify each Lender for the full amount of such Taxes (including any
Taxes on amounts payable under this Section 3.9) paid by the Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally asserted.
Any indemnification payment shall be made within thirty (30) days from the date
the Lender makes written demand therefor.
     (b) Stamp Taxes. The Borrowers agree to pay, and will indemnify each Lender
and the Agent for, any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies which arise from any payment
made hereunder or under the Notes or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or the Notes
(hereinafter referred to as “Other Taxes”).
     (c) Other Taxes. The Borrowers shall indemnify each Lender and the Agent
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 3.9) paid by such Lender or the Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. Any indemnification payment shall be made within thirty
(30) days from the date such Lender or the Agent (as the case may be) makes
written demand therefor.
     (d) [Intentionally Omitted.]
     (e) Request for Refund. At the reasonable request of Holdings, on behalf of
the Borrowers, a Lender or the Agent shall apply at the Borrowers’ expense for a
refund in respect of Taxes or Other Taxes previously paid by the Borrowers
pursuant to this Section 3.9. Notwithstanding the foregoing, none of the Lenders
or the Agent shall be obligated to pursue such refund if, in its sole good faith
judgment, such action would be disadvantageous to it. If any Lender subsequently
receives from a taxing authority a refund of any Tax previously paid by the
Borrowers and for which the Borrowers have indemnified the Lender pursuant to
this Section 3.9, such Lender shall within thirty (30) days after receipt of
such refund, and to the extent permitted by applicable Law, pay to the Borrowers
the net amount of any such recovery after deducting taxes and reasonable
expenses attributable thereto.
     (f) Exemption Certificate. Not later than the commencement of the
Commitment Period or, in the case of any bank or financial institution that
becomes a Lender after such date, pursuant to Article 14, the date of the
instrument of assignment pursuant to which such bank or financial institution
became a Lender, and annually on each Anniversary Date thereafter or at such
other times as the Agent or the Borrowers may request, each Lender organized
under the Laws of a jurisdiction outside the United States shall provide the
Agent and the Borrowers with duly completed copies of Form 1001 or Form 4224 or
any successor form prescribed by the Internal Revenue Service of the United
States certifying that such Lender is exempt from United States withholding
taxes with respect to all payments to be made to such Lender hereunder or other
document satisfactory to Holdings, on behalf of the Borrowers, and the Agent
indicating that all payments to be made to such Lender hereunder are not subject
to such taxes (each such certificate, an “Exemption Certificate”). Unless the
Agent and Holdings have received an

41



--------------------------------------------------------------------------------



 



Exemption Certificate from such Lender, the Borrowers, or the Agent if the
Borrowers have not withheld, may withhold taxes from such payments at the
applicable statutory rate (subject, in the case of the Borrowers to the
requirements of Section 3.9(a)); provided, however, that if the Borrowers have
withheld Holdings shall so notify the Agent. If the Borrowers are required to
pay additional amounts to any Lender pursuant to this Section 3.9, such Lender
shall use reasonable efforts to designate a different Lending Office if such
designation will thereafter avoid the need for any additional payments under
this Section 3.9 and will not, in the sole good faith judgment of such Lender,
be otherwise disadvantageous to such Lender in any material respect. A Lender
which ceases to be exempt from United States withholding taxes shall notify the
Agent and the Borrowers promptly thereof.
     (g) Furnishing of Certificate. Within 30 days after the date of any payment
of Taxes, the Borrowers will furnish to the Agent, at its address set forth on
the signature page of the Agent to this Agreement or such other address as the
Agent notifies the Lenders, the original or a certified copy of a receipt
evidencing payment thereof.
     (h) Survival of Provision. Without prejudice to the survival of any other
agreement of the parties hereunder, but subject to Section 3.10, below, the
respective agreements, rights and liabilities of the Borrowers, the Agent and
the Lenders contained in this Section 3.9 shall survive the payment in full of
the outstanding Revolving Credit Loans, Facility Fees, Risk Participation Fees,
interest and termination of the Commitments hereunder.
     SECTION 3.10 No Waiver; Reimbursement Limitation. Failure on the part of
any Lender to demand compensation, payment, or reimbursement of amounts under
any of Sections 3.7, 3.8 and 3.9, above, with respect to any period shall not
constitute a waiver of such Lender’s rights to demand such compensation,
payment, or reimbursement in such period or in any other period; provided,
however, that no Lender shall be entitled to compensation, payment, or
reimbursement of amounts under any of Sections 3.7, 3.8 and 3.9 for any amounts
incurred or accruing more than 270 days prior to the giving of notice to
Holdings of any cost, reduction, Taxes or other amount of the nature described
in any of such Sections, and provided further, however, that, if such cost,
reduction, Tax or other amount is owing by a Lender by reason of a an audit or
assessment by governmental authority or change in law having effect on a date
earlier than the date on which such Lender receives notice thereof, then the
270-day period referred to above shall be extended to include such period of
retroactive effect.
     SECTION 3.11 Lender’s Obligation to Mitigate; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 3.7, 3.8 or 3.9, or
if any Borrower is required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 3.7,
3.8 or 3.9, then such Lender shall use all commercially reasonable efforts to
mitigate or eliminate the amount of such compensation or additional amount,
including without limitation, by designating a different Lending Office for
funding or booking its Loans hereunder or by assigning its rights and
obligations hereunder to another of its offices, branches or affiliates;
provided that no Lender shall be required to take any action pursuant to this
Section 3.11(a) unless, in the judgment of such Lender, such designation or
assignment or other action (i) would eliminate or reduce amounts payable
pursuant to

42



--------------------------------------------------------------------------------



 



Section 3.7, 3.8 or 3.9, as the case may be, in the future, (ii) would not
subject such Lender to any unreimbursed cost or expense and (iii) would not
otherwise be disadvantageous to such Lender. The Borrowers shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) If any Lender requests compensation under Section 3.7, 3.8 or 3.9, or
if any Borrower is required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 3.7,
3.8 or 3.9, then the Borrowers may replace such Lender in accordance with
Section 15.15 hereto.
     SECTION 3.12 Optional Increase of Commitments. At any time prior to the
date that is one hundred eighty (180) days prior to the last day of the
Commitment Period, if no Incipient Default or Event of Default shall have
occurred and be continuing (or would result after giving effect thereto), the
Borrowers, may, if they so elect, increase the aggregate amount of the
Commitments (each such increase to be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000). The Borrowers shall first
request the existing Lenders in writing to increase their respective Commitments
(proportionately based on their Ratable Shares or on such other basis as the
Borrowers and the existing Lenders may agree) to accommodate the increase
requested by the Borrowers. If, within fifteen (15) days following their receipt
of the Borrowers’ request, existing Lenders fail to agree to increase their
respective Commitments in an aggregate amount at least equal to the increase
requested by the Borrowers, the Borrowers may designate one or more financial
institutions not theretofore a Lender to become a Lender (such designation to be
effective only with the prior written consent of the Administrative Agent and
the Letter of Credit Issuer, which consents will not be unreasonably withheld or
delayed, and only if each such financial institution accepts a Commitment in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$10,000,000) in respect of the portion of the requested increase not accepted by
the existing Lenders. Upon execution and delivery by the Borrowers and each such
Lender or other financial institution of an instrument (a “Commitment
Acceptance”) in form reasonably satisfactory to the Administrative Agent, such
existing Lender shall have a Commitment as therein set forth or such other
financial institution shall become a Lender with a Commitment as therein set
forth and shall have all the rights and obligations of a Lender with such
Commitment hereunder; provided:
     (a) that the Borrowers shall provide prompt notice of the existing Lenders
and other financial institutions, if any, participating in such increase to the
Administrative Agent, who shall promptly notify the Lenders;
     (b) that the Borrowers shall have delivered to the Administrative Agent a
copy of such Commitment Acceptance;
     (c) that the amount of such increase, together with all other increases in
the aggregate amount of the Commitments pursuant to this Section 3.12 since the
date of this Agreement, does not exceed $75,000,000;
     (d) that, before and after giving effect to such increase, the
representations and warranties of the Borrowers contained in Article 10 of this
Agreement shall be true and correct in

43



--------------------------------------------------------------------------------



 



all material respects (except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case it shall have been
true and correct in all material respects as of such date); and
     (e) that the Administrative Agent shall have received such evidence
(including an opinion of Borrowers’ counsel) as it may reasonably request to
confirm the Borrowers’ due authorization of the transactions contemplated by
this Section 3.12 and the validity and enforceability of the obligations of the
Borrowers resulting therefrom.
     On the date of any such increase, the Borrowers shall be deemed to have
represented to the Administrative Agent and the Lenders that the conditions set
forth in clauses (a) through (e) above have been satisfied.
     Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 3.12:
     (x) within five Banking Days, in the case of any Prime Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any LIBOR Loans then outstanding, the Borrowers shall
prepay such Loans in their entirety and, to the extent the Borrowers elect to do
so and subject to the conditions specified in this Agreement, the Borrowers
shall reborrow Loans from the Lenders in proportion to their respective
Commitments after giving effect to such increase, until such time as all
outstanding Loans are held by the Lenders in such proportion; and
     (y) each existing Lender whose Commitment has not increased pursuant to
this Section 3.12 (each, a “Non-increasing Lender”) shall be deemed, without
further action by any party hereto, to have sold to each Lender whose Commitment
has been assumed or increased under this Section 3.12 (each, an “Increased
Commitment Lender”), and each Increased Commitment Lender shall be deemed,
without further action by any party hereto, to have purchased from each
Non-Increasing Lender, a participation (on the terms specified in this
Agreement) in each Letter of Credit in which such Non-Increasing Lender has
acquired a participation in an amount equal to such Increased Commitment
Lender’s Ratable Share thereof, until such time as all Letter of Credit
exposures are held by the Lenders in proportion to their respective Commitments
after giving effect to such increase.
ARTICLE 4
PRO RATA TREATMENT
     SECTION 4.1 Pro Rata Treatment. Except as required by Section 3.7 or
Section 12.4(b) or as permitted under Section 3.9, each Revolving Credit
Borrowing, each participation in a Letter of Credit, each payment or prepayment
of principal of any Revolving Credit Borrowing, each payment of interest on the
Revolving Credit Loans, each payment of the Facility Fees, each payment of Risk
Participation Fees, each reduction of the Commitments, each Rate Conversion or
Rate Continuation of Revolving Credit Loans comprising a Revolving Credit
Borrowing shall

44



--------------------------------------------------------------------------------



 



be allocated among the Lenders in accordance with each Lender’s Ratable Portion
of the Total Commitment Amount (or if the Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of each Lender’s
Revolving Credit Loans).
ARTICLE 5
LETTERS OF CREDIT
     SECTION 5.1 Letters of Credit.
     (a) Issuance. Subject to the terms and conditions set forth this Agreement,
upon written request from Holdings, on behalf of the Borrowers, a copy of which
is delivered to the Agent, the Letter of Credit Issuer will issue, for the
account of any Borrower, on or at any time after the commencement of the
Commitment Period but prior to the earlier of (i) fifteen (15) days prior to the
last day of the Commitment Period or (ii) the date on which the Lenders’
Commitments are terminated in full, whether pursuant to Section 3.2 or
Article 12 hereof or otherwise, Letters of Credit in such form as Holdings, on
behalf of the Borrowers, and the Letter of Credit Issuer may agree, but in no
case having a final expiry date later than fifteen (15) Banking Days prior to
last day of the Commitment Period, and in all cases in compliance with all
applicable provisions of Law; provided, however, that, in no event shall (x) the
aggregate Risk Participation Exposure exceed the LC Sublimit or (y) the
aggregate principal amount of all Revolving Credit Loans, plus the aggregate
Risk Participation Exposure, exceed the Total Commitment Amount. The Agent shall
advise the Lenders promptly following the issuance of a Letter of Credit or
other event or condition which affects the Lenders’ respective Risk
Participation Exposures.
     (b) Reimbursement Obligations. Each Letter of Credit issued by the Letter
of Credit Issuer hereunder shall be issued pursuant to the Letter of Credit
Issuer’s standard and customary form of letter of credit application and/or
Reimbursement Agreement (or equivalent agreement otherwise named) then in use
under which the Borrowers are the reimbursement obligors and shall identify:
(i) the respective dates of issuance and expiry of such Letter of Credit (which
date of expiry shall not be later than fifteen (15) days prior to the last day
of the Commitment Period), (ii) the amount of such Letter of Credit (which shall
be a sum certain), (iii) the beneficiary and account party of such Letter of
Credit and (iv) the drafts and other documents (if any) necessary to be
presented to the Letter of Credit Issuer upon a drawing thereunder. To the
extent that any of the terms of the above-referenced Reimbursement Agreement
conflict with the terms of this Agreement, the terms of this Agreement shall
control.
     (c) Payment of Letter of Credit Obligations. The Borrowers hereby agree to
pay the Letter of Credit Issuer, on demand, the amount of each drawing under any
Letter of Credit issued by the Letter of Credit Issuer pursuant to this Section,
plus interest from the date of such drawing until paid in full to the Letter of
Credit Issuer by the Borrowers or pursuant to Section 5.2(b) hereof, at an
annual rate equal to the Prime Rate from time to time in effect.

45



--------------------------------------------------------------------------------



 



     SECTION 5.2 Letter of Credit Issuer Relationship with Lenders.
     (a) Risk Participation. The Letter of Credit Issuer hereby agrees that it
will sell simultaneously with the issuance of each Letter of Credit, and each
other Lender hereby agrees that it will buy simultaneously with the issuance of
each Letter of Credit (subject to the following sentence) a participation in any
payment which the Letter of Credit Issuer makes for the account of the Borrowers
under any such Letter of Credit for which payment the Letter of Credit Issuer is
not otherwise immediately reimbursed by the Borrowers in an amount equal to such
Lender’s Ratable Portion. The aggregate principal amount of all outstanding
Revolving Credit Loans of such Lender, plus such Lender’s aggregate Risk
Participation Exposure (after taking into effect such Lender’s Ratable Portion
of the risk participation created under this Section 5.2) shall not exceed such
Lender’s Commitment in effect from time to time. The sale of the risk
participation by the Letter of Credit Issuer and the purchase thereof by each
Lender, respectively, shall occur simultaneously with and shall be evidenced by
each Letter of Credit.
     (b) Reimbursement of Letter of Credit Issuer. The Letter of Credit Issuer
will notify the Agent, who will promptly notify each other Lender, if the Letter
of Credit Issuer makes any payment under any Letter of Credit. Upon demand by
the Agent each such other Lender shall pay to the Agent that Lender’s Ratable
Portion of each such payment made by the Letter of Credit Issuer. Each such
payment shall for all purposes hereunder be deemed to be a Prime Rate Loan (it
being understood that (i) each Lender’s obligation to make such payment is
absolute and unconditional and shall not be affected by any event or
circumstance whatsoever, including the occurrence of any Incipient Default
hereunder or the failure of any condition precedent set forth in Article 7 to be
satisfied and (ii) each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever). In addition, upon demand by the
Letter of Credit Issuer through the Agent, each other Lender will pay an amount
equal to such Lender’s Ratable Portion of all costs and expenses not reimbursed
by the Borrowers which have been incurred or made by the Letter of Credit Issuer
as the result of, or in connection with, any action including, but not limited
to, legal action which may be taken by Agent to obtain reimbursement for
payments made by Agent under any Letter of Credit, unless such costs and
expenses are the result of the gross negligence or willful misconduct of as the
case may be, the Letter of Credit Issuer or the Agent.
     (c) Rights and Obligations of Letter of Credit Issuer. Neither the Letter
of Credit Issuer, nor any of its correspondents, shall be responsible, provided
it has exercised reasonable care, as to any document presented under a Letter of
Credit, or any renewal or extension thereof, which appears to be regular on its
face and appears on its face to conform to the terms of the Letter of Credit and
to make reasonable reference thereto, for the validity or sufficiency of any
signature or endorsement, for delay in giving any notice or failure of any
instrument to bear adequate reference to the Letter of Credit, or to any renewal
or extension thereof, or failure of documents not clearly specified in the
Letter of Credit to accompany any instrument at negotiation, or for failure of
any person to note the amount of any draft on the reverse of the Letter of
Credit or on any renewal or extension thereof. Any action, inaction or omission
on the part of the Letter of Credit Issuer or any of its correspondents, under
or in connection with any Letter of Credit or any renewal or extension thereof
or the related instruments or documents, if in good faith and in conformity with
such Laws, regulations or customs as are applicable and the

46



--------------------------------------------------------------------------------



 



terms of this Section 5.2, shall be binding upon the Borrowers and shall not
place the Letter of Credit Issuer or any of its correspondents under any
liability to any Borrower, in the absence of negligence by the Letter of Credit
Issuer or its correspondents. The Letter of Credit Issuer’s rights, powers,
privileges and immunities specified in or arising under this Agreement are in
addition to any heretofore or at any time hereafter otherwise created or
arising, whether by statute or rule of Law or contract.
     (d) Effect of Applicable Law or Custom. All Letters of Credit issued
hereunder will, except to the extent otherwise expressly provided, be governed
by the International Standby Practices, as adopted by the International Chamber
of Commerce at the time of issuance of the Letter of Credit.
     (e) Termination of Letter of Credit Commitment. In the event that (i) any
restriction is imposed on the Letter of Credit Issuer (including, without
limitation, any legal lending or acceptance limits imposed by the United States
of America or any political subdivision thereof) which in the reasonable
judgment of the Letter of Credit Issuer would prevent the Letter of Credit
Issuer from issuing Letters of Credit or maintaining its commitment to issue
Letters of Credit or (ii) there shall have occurred, at any time during the term
of this Agreement (A) any adverse change or a development involving a
prospective adverse change affecting the condition of any of the Borrowers which
would materially impair the ability of the Borrowers to meet their obligations
under this Article 5, (B) any outbreak of hostilities or other national or
international crisis or change in economic conditions if the effect of such
outbreak, crisis or change would make the creation of Letters of Credit or the
discount or sale thereof impracticable, or (C) the enactment, publication,
decree or other promulgation of any statute, regulation, rule or order of any
court or other governmental authority which would materially and adversely
affect the ability of the Borrowers to perform their obligations under this
Agreement, then the Letter of Credit Issuer, through the Agent, in the case of
the occurrence of any event described above, shall give written notice of the
occurrence of such event to the Borrowers and the Lenders, whereupon the
commitment of the Letter of Credit Issuer to issue Letters of Credit shall
terminate on the effective date of such notice. The Borrowers shall forthwith
pay to the Letter of Credit Issuer all obligations in respect of Letters of
Credit on the date of drawing of such Letter of Credit.
     SECTION 5.3 Resignation and Removal of Letter of Credit Issuer. The Letter
of Credit Issuer (or any successor) may at any time resign (so long as, at the
same time, the institution then serving as the Letter of Credit Issuer also
resigns as Agent in the manner provided in Section 13.13, below, unless
Holdings, on behalf of the Borrowers, has waived in writing the requirements of
this parenthetical) as such by giving thirty (30) days’ prior written notice to
the Agent, the Borrowers and each Lender; and the Majority Lenders may remove
the Letter of Credit Issuer at any time with or without cause by giving written
notice to the Agent, the Letter of Credit Issuer and the Borrowers. In any such
case, the Majority Lenders may appoint a successor to the resigned or removed
Letter of Credit Issuer (the “Former LC Bank”), which successor shall (unless
waived by Holdings, on behalf of the Borrowers, in writing) also be successor
Agent, provided that the Majority Lenders obtain the Borrowers’ prior written
consent to the successor (which consent shall not be unreasonably withheld), by
giving written notice to the Agent, the Borrowers, the Former LC Bank and each
Lender not participating in the

47



--------------------------------------------------------------------------------



 



appointment; provided, however, that, if at the time of the proposed resignation
or removal of a Letter of Credit Issuer, any Borrower is the subject of an
action referred to in Section 11.7 or any other Event of Default shall have
occurred and be continuing, the Borrowers’ consent shall not be required. In the
absence of a timely appointment, the Former LC Bank shall have the right (but
not the duty) to make a temporary appointment of any Lender (but only with that
Lender’s consent) to act as its successor pending an appointment pursuant to the
immediately preceding sentence. In either case, the successor Letter of Credit
Issuer shall deliver its written acceptance of appointment to the Borrowers, the
Agent, each Lender and the Former LC Bank, whereupon (a) the Former LC Bank
shall execute and deliver such assignments and other writings as the successor
Letter of Credit Issuer may reasonably require to facilitate its being and
acting as the Letter of Credit Issuer, (b) the successor Letter of Credit Issuer
shall in any event automatically acquire and assume all the rights and duties as
those prescribed for the Letter of Credit Issuer by this Article 5 and (c) the
Former LC Bank shall be discharged from its duties and obligations under this
Agreement and the other Loan Documents. Notwithstanding anything to the contrary
contained in the foregoing, the Former LC Bank shall continue to enjoy all of
the rights and remedies (as against the Borrowers and the other Lenders)
provided to the Letter of Credit Issuer hereunder with respect to any and all
Letters of Credit which are outstanding on the effective date of its resignation
or removal and which are not replaced by Letters of Credit issued by its
successor or otherwise canceled.
     SECTION 5.4 Defaulting Lender. Notwithstanding anything to the contrary in
the foregoing, if (a) there exists a default of any Lender’s obligations to fund
under Section 5.2 or (b) any Lender is at such time a Defaulting Lender or
Impacted Lender hereunder, then (i) the Letter of Credit Issuer shall have no
obligation to issue or renew any Letter of Credit unless, prior to any such
issuance or renewal the Risk Participation Exposure of each Defaulting Lender or
Impacted Lender is Cash Collateralized, and (ii) with respect to any Letters of
Credit then outstanding, within three (3) Banking Days following request by the
Letter of Credit Issuer to such Defaulting Lender or Impacted Lender and
Holdings, the Risk Participation Exposure of each Defaulting Lender or Impacted
Lender shall be Cash Collateralized. As used herein, the term “Cash
Collateralize” shall mean the pledge and deposit to Administrative Agent, for
the benefit of the Letter of Credit Issuer and the Lenders, as collateral for
the Risk Participation Exposure of such Defaulting Lender or Impacted Lender of
cash or deposit account balances by a Defaulting Lender or Impacted Lender (and,
upon such Defaulting Lender’s or Impacted Lender’s failure to do so, a
Borrower), pursuant to documentation reasonably satisfactory to Administrative
Agent and the Letter of Credit Issuer (which documents are hereby consented to
by the Lenders) in an amount equal to one hundred percent (100%) of such Risk
Participation Exposure. Such cash collateral shall be maintained in a blocked
deposit account of a Borrower at KeyBank over which the Administrative Agent has
‘control’, as defined in Article 9 of the Uniform Commercial Code, as in effect
in the State of Ohio.
ARTICLE 6
OPENING COVENANTS; CONDITIONS TO RESTATEMENT DATE
     SECTION 6.1 Opening Covenants. Prior to or concurrently with the execution
and delivery of this Agreement, Holdings shall, on behalf of the Borrowers,
furnish to Agent originals or copies for delivery to each Lender and the Letter
of Credit Issuer of the following:

48



--------------------------------------------------------------------------------



 



     (a) Borrower Certificates. A certificate executed by an authorized officer
of Holdings and each other Borrower and a secretary or assistant secretary of
Holdings and each other Borrower certifying, as of the Restatement Date, (a) the
resolutions of the Board of Directors (or other managing body, in the case of
any entity other than a corporation) of such Borrower authorizing the execution,
performance and delivery of this Agreement, the Notes and all other Loan
Documents, (b) the names and signatures of the officers of such Borrower
executing or attesting to such documents, and (c) the absence of any Event of
Default or Incipient Default;
     (b) Good Standing Certificates/Certificate of Incorporation. Certificates
or articles of incorporation (or formation or organization, in the case of an
entity other than a corporation) and certificates of good standing for Holdings
and each other Borrower, in each case certified by the office of the Secretary
of State or other similar official of the state of incorporation (or formation,
in the case of any entity other than a corporation) of such entities, and
certificates of qualification to transact business as a foreign corporation or
other entity in every other state where such Borrower’s failure so to qualify
could have a Material Adverse Effect;
     (c) Payment of Agent’s Legal Fees. Evidence of payment to the Agent, for
its own account, of the legal fees and expenses of the Agent.
     SECTION 6.2 Prior to Restatement Date. Prior to or concurrently with the
Restatement Date, Holdings shall, on behalf of the Borrowers, furnish to Agent
originals or copies for delivery to each Lender and the Letter of Credit Issuer
of the following:
     (a) Loan Documents. The Agent shall have received counterparts hereof and
of each other Loan Document executed by all parties thereto, including, without
limitation, Revolving Credit Notes, in favor of each of the Lenders, in the
principal amount of such Lender’s Commitment;
     (b) [Reserved];
     (c) Credit Request and Disbursement Direction Letter. To the extent, if
any, that an advance of Loans on such date is to be requested, a Notice of
Borrowing and a letter from Holdings, on behalf of the Borrowers, directing the
Agent to disburse the proceeds of the initial Revolving Credit Borrowing;
     (d) Legal Opinion. A favorable opinion of counsel for the Borrowers, all in
form and substance reasonably acceptable to the Agent;
     (e) Borrower Certificate. A certificate executed by an authorized officer
of each Borrower certifying the absence of any Event of Default or Incipient
Default;
     (f) Letter of Credit Reimbursement Agreement. A Letter of Credit
Reimbursement Agreement duly executed by the applicable Borrower with respect to
any Letter of Credit issued on the Restatement Date;

49



--------------------------------------------------------------------------------



 



     (g) Payment of Fees. The Borrowers shall have paid (i) to the Agent for the
ratable benefit of the Lenders the upfront fee provided for in Section 3.4(e)
and (ii) to the Agent any other fees and expenses owing to the Agent pursuant to
the Fee Letter.
     (h) Other Matters. Such other documents, certificates and other matters as
the Agent may reasonably request of Holdings and any of the other Borrowers.
ARTICLE 7
CONDITIONS TO ALL CREDIT EVENTS
     On the date of each Credit Event, such Credit Event shall constitute a
representation and warranty by the Borrowers that the following are and will be
true as of such date and after giving effect to such Credit Event, and each of
the following shall be true as a condition precedent thereto:
     SECTION 7.1 Representation Bringdown. The representations and warranties
contained in Article 10 are true and correct in all respects on and as of the
date of such Credit Event with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date;
     SECTION 7.2 Compliance with Agreement. The Borrowers shall be in compliance
with all other terms and provisions set forth herein and in each other Loan
Document on its part to be observed or performed, and at the time of and
immediately after such Credit Event, no Event of Default or Incipient Default
shall have occurred and be continuing; and
     SECTION 7.3 No Material Adverse Change. There has been no event since the
date hereof which would or might reasonably be expected to have a Material
Adverse Effect.
ARTICLE 8
AFFIRMATIVE COVENANTS
     From and after the Restatement Date and for so long thereafter as any of
the Obligations remain unpaid and outstanding, or any Lender shall have any
Commitment outstanding, or any Loans shall remain unpaid, the Borrowers shall
perform and observe, and shall cause all of the other Lincoln Parties to perform
and observe, all of the following covenants:
     SECTION 8.1 Financial Statements.
     (a) Quarterly Financial Statements. Holdings shall furnish to each Lender
promptly, and in any case within forty-five (45) days after the end of each of
the first three (3) Fiscal Quarters of each of its Fiscal Years, unaudited
Consolidated balance sheet of Holdings as at the end of that period and the
related unaudited Consolidated statements of income and cash flows, and setting
forth, in the case of such unaudited Consolidated statements of income and of
cash flows, comparative figures for the related periods in the prior Fiscal
Year, all prepared in

50



--------------------------------------------------------------------------------



 



accordance with GAAP and otherwise in form and detail satisfactory to each
Lender and certified by a financial officer of Holdings.
     (b) Annual Financial Statements. Holdings shall furnish to each Lender as
soon as available and in any event within 90 days after the close of each Fiscal
Year of Holdings, the Consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Year and the related Consolidated
statements of income, of stockholders’ equity and of cash flows for such Fiscal
Year, in each case setting forth comparative figures for the preceding Fiscal
Year, all in reasonable detail and accompanied by the opinion with respect to
such Consolidated financial statements of independent public accountants of
recognized national standing selected by Holdings, which opinion shall be
unqualified and shall (A) state that such accountants audited such Consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such Consolidated financial statements
present fairly, in all material respects, the Consolidated financial position of
Holdings and its Subsidiaries as at the end of such Fiscal Year and the
Consolidated results of their operations and cash flows for such Fiscal Year in
conformity with generally accepted accounting principles, or (B) contain such
statements as are customarily included in unqualified reports of independent
accountants in conformity with the recommendations and requirements of the
American Institute of Certified Public Accountants (or any successor
organization).
     (c) Officer’s Certificates. Holdings shall furnish to each Lender the
following:
     (i) concurrently with the financial statements delivered in connection with
clauses (a) and (b) above, a certificate of a responsible financial officer of
Holdings, certifying that (A) to his or her knowledge and belief, those
financial statements fairly present in all material respects the financial
condition and results of operations of Holdings and its Subsidiaries (subject,
in the case of interim financial statements, to routine year-end audit
adjustments) and (B) no Incipient Default or Event of Default then exists or if
any does, a brief description thereof and of Holdings’ intentions in respect
thereof, and
     (ii) within forty-five (45) days after the end of each of the first three
(3) Fiscal Quarters of any Fiscal Year and within ninety (90) days after the end
of any Fiscal Year, a certificate of a responsible financial officer of
Holdings, in the form of Exhibit E hereto, setting forth the calculations
necessary to determine whether or not the Borrowers are in compliance with
Sections 9.7 and 9.8 hereof.
     (d) SEC Reports and Registration Statements. Promptly after transmission
thereof or other filing with the SEC, Holdings shall furnish to each Lender
copies of all registration statements (other than the exhibits thereto and any
registration statement on Form S-8 or its equivalent) and all annual, quarterly
or current reports that Holdings or any of its Subsidiaries files with the SEC
on Form 10-K, 10-Q or 8-K (or any successor forms).
     (e) Annual and Quarterly Reports, Proxy Statements and other Reports
Delivered to Stockholders Generally. Promptly after transmission thereof to its
stockholders, Holdings shall

51



--------------------------------------------------------------------------------



 



furnish to each Lender copies of all annual, quarterly and other reports and all
proxy statements that Holdings furnishes to its stockholders generally.
     (f) Other Information. With reasonable promptness, Holdings shall furnish
to each Lender such other information or documents (financial or otherwise)
relating to Holdings or any of its Subsidiaries as such Lender may reasonably
request from time to time.
     (g) Fiscal Year. Holdings shall not change its Fiscal Year and shall not
permit any of its Subsidiaries to change its respective fiscal year unless
(i) Holdings has delivered to the Agent written notice thereof at least thirty
(30) days prior to the effectiveness of such change, and (ii) the Borrowers have
executed and delivered to the Agent and the Lenders such amendments to this
Agreement and other Loan Documents as Agent or the Majority Lenders may
reasonably require to cause the provisions of this Agreement and the other Loan
Documents immediately after such change to have the same effect as that intended
by the provisions of this Agreement and the other Loan Documents immediately
prior to such change.
     SECTION 8.2 Notice.
     (a) Notice of Default; Other Events. Holdings shall give each Lender prompt
written notice as soon as possible, and in any event within five (5) Banking
Days after any responsible officer of any Lincoln Party obtains knowledge
thereof, of (i) the occurrence of any Incipient Default or Event of Default or
of any development which in such officer’s reasonable belief would or might
reasonably be expected to result in a Material Adverse Effect, setting forth the
details of such Incipient Default or such development and the action that such
Lincoln Party has taken or proposes to take with respect thereto or (ii) any
litigation or governmental or regulatory proceeding against any Lincoln Party
which is likely to have a Material Adverse Effect.
     (b) Notice of ERISA Matters. Promptly, and in any event within 10 days
after receipt from any ERISA Regulator of notice of, or a responsible officer of
any Borrower otherwise becoming aware of, any of the following, Holdings shall
give the Agent written notice setting forth the nature thereof and the action,
if any, that Holdings or an ERISA Affiliate proposes to take with respect
thereto:
     (i) the occurrence of a Default under ERISA;
     (ii) with respect to any Plan, any Reportable Event;
(iii) the taking by the Pension Benefit Guaranty Corporation of steps to
institute, or the threatening by the Pension Benefit Guaranty Corporation of the
institution of, proceedings under section 4042 of ERISA for the termination of,
or the appointment of a trustee to administer, any Plan, or the receipt by
Holdings or any ERISA Affiliate of a notice from a Multiemployer Plan that such
action has been taken by the Pension Benefit Guaranty Corporation with respect
to such Multiemployer Plan (including a copy of any notice thereof); or

52



--------------------------------------------------------------------------------



 



(iv) any event, transaction or condition that could result in the incurrence of
any liability by Holdings or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans (as defined in Section 3 of ERISA), or in the imposition of any
Lien on any of the rights, properties or assets of Holdings or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect.
     (c) Environmental Reporting. Holdings shall give each Lender prompt, and in
any event within ten (10) days of the date any Lincoln Party receives or
transmits, as the case may be, copies of all material communications with any
government or governmental agency relating to Environmental Laws.
     SECTION 8.3 Insurance. Each Lincoln Party shall keep itself and all of its
insurable properties insured at all times to such extent, by such insurers, and
against such hazards and liabilities as is customarily carried by prudent
businesses of like size and enterprise; and promptly upon the Agent’s written
request upon and during the continuance of an Event of Default, Holdings shall
furnish to the Agent such information about any such insurance as the Agent may
from time to time reasonably request, which information shall be prepared in
form and detail satisfactory to the Agent and certified by an appropriate
officer of Holdings.
     SECTION 8.4 Money Obligations. Each Lincoln Party shall pay, in full
(a) all taxes, assessments and governmental charges and levies (except only
those so long as and to the extent that the same shall be contested in good
faith by appropriate and timely proceedings) for which such Lincoln Party may be
or become liable, or to which any or all of the properties of such Lincoln Party
may be or become subject, prior to the date on which the failure to make such
payment would reasonably be expected to have a Material Adverse Effect, and
(b) all of its other obligations calling for the payment of money (except only
those so long as and to the extent that the same shall be contested in good
faith and except further trade accounts payable consistent with such Lincoln
Party’s past practice) before such payment becomes overdue where the failure to
make such payment would reasonably be expected to have a Material Adverse
Effect.
     SECTION 8.5 Records.
     (a) Each Lincoln Party shall at all times maintain true and complete
records and books of account and, without limiting the generality of the
foregoing, maintain appropriate reserves for possible losses and liabilities,
all in accordance with GAAP in all material respects.
     (b) If no Incipient Default or Event of Default then exists, the Borrowers
shall permit the Agent, at the expense of the Lenders, and any Lender, at the
expense of such Lender, and upon reasonable prior notice to Holdings, to visit
the principal executive office of each Borrower, to discuss the affairs,
finances and accounts of the Borrowers and the other Subsidiaries with each
Borrower’s officers and, with the consent of Holdings (which consent will not be
unreasonably withheld), to visit the other offices and properties of the
Borrowers and the Subsidiaries and to make copies and extracts from the books
and records of such Borrowers and Subsidiaries, all at such reasonable times and
as often as may be reasonably requested; and

53



--------------------------------------------------------------------------------



 



     (c) If any Incipient Default or Event of Default then exists, the Borrowers
shall permit the Agent and any Lender, at the expense of the Borrowers, to visit
and inspect any of the offices or properties of each Borrower or any other
Subsidiaries, to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers and
independent public accountants (and by this provision each Borrower hereby
authorizes said accountants to discuss the affairs, finances and accounts of
such Borrower and its Subsidiaries), all at such times and as often as may be
determined by the Agent or such Lender.
     SECTION 8.6 Franchises. Each Lincoln Party shall preserve and maintain at
all times its corporate existence, rights and franchises, except where the
failure to maintain any such corporate right or franchise would reasonably not
be expected to have a Material Adverse Effect; provided, however, that this
Section 8.6 shall not prevent any merger or consolidation permitted by
Section 9.3 hereof.
     SECTION 8.7 Certain Subsidiaries to Join as Borrower. In the event that at
any time after the Restatement Date any Borrower directly or indirectly has any
Significant Subsidiary that is not a Borrower, Holdings shall notify the Agent
in writing of such event, identifying the Significant Subsidiary in question and
referring specifically to the rights of the Agent and the Lenders under this
Section 8.7. Holdings shall, within 30 days following request therefor from the
Agent, cause such Significant Subsidiary to deliver to the Agent (i) a joinder
to this Agreement and such other Loan Documents as the Agent reasonably requires
to cause such Significant Subsidiary to be a Borrower hereunder and (ii) if such
Significant Subsidiary is a corporation, resolutions of the Board of Directors
(or other managing body, in the case of any entity other than a corporation) of
such Significant Subsidiary, certified by the Secretary or an Assistant
Secretary of such Significant Subsidiary as duly adopted and in full force and
effect, authorizing the execution and delivery thereof, or if such Significant
Subsidiary is not a corporation, such other evidence of the authority of such
Significant Subsidiary to execute such joinder and other Loan Documents, as the
Agent may reasonably request.
     SECTION 8.8 Most Favored Covenant Status. If any one or more of the
Borrowers at any time after the Restatement Date, issues or guarantees any
unsecured Indebtedness for money borrowed or represented by bonds, notes,
debentures or similar securities in an aggregate amount exceeding $50,000,000,
to any lender or group of lenders acting in concert with one another, or one or
more institutional investors, pursuant to a loan agreement, credit agreement,
note purchase agreement, indenture, guaranty or other similar instrument, which
agreement, indenture, guaranty or instrument, includes affirmative or negative
business or financial covenants (or any events of default or other type of
restriction which would have the practical effect of any affirmative or negative
business or financial covenant, including, without limitation, any “put” or
mandatory prepayment of such Indebtedness upon the occurrence of a “change of
control”) which are applicable to such Borrower or Borrowers, other than those
set forth herein or in any of the other Loan Documents, Holdings shall promptly
so notify the Agent and the Lenders and, if the Agent shall, at the instruction
of the Majority Lenders, so request by written notice to Holdings, the
Borrowers, the Agent and the Lenders shall promptly amend this Agreement to
incorporate some or all of such provisions, in the discretion of the Majority
Lenders, into this

54



--------------------------------------------------------------------------------



 



Agreement and, to the extent necessary and reasonably desirable to the Majority
Lenders, into any of the other Loan Documents.
     SECTION 8.9 Compliance With Laws. Each Lincoln Party shall comply in all
respects with its Articles of Incorporation or Certificate of Incorporation(or
equivalent organization documentation), as the case may be, and Regulations or
By-laws, as the case may be (or equivalent organization documentation), and all
applicable occupational safety and health Laws, federal and state securities
Laws, product safety Laws, Environmental Laws and every other Law, treaty, rule,
regulation, determination of an arbitrator, and every lawful governmental order
or determination if non-compliance with such Law or order would have or might
reasonably be expected to have a Material Adverse Effect; provided, however,
that this Section 8.9 shall not apply to any noncompliance if and to the extent
that the same is being contested in good faith by timely and appropriate
proceedings which are effective to stay enforcement thereof and against which
appropriate reserves have been established.
     SECTION 8.10 Properties. Each Lincoln Party shall maintain all assets in
any material respect necessary to its continuing operations in good working
order and condition, ordinary wear and tear excepted.
     SECTION 8.11 Use of Proceeds. The Borrowers shall use the proceeds of the
Loans and the Letters of Credit only for the purposes specified in Section 2.2.
     SECTION 8.12 Anti-Terrorism Laws. The Borrowers and their respective
Affiliates and agents shall not (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law. The Borrowers
shall deliver to the Lenders and the Letter of Credit Issuer any certification
or other evidence requested from time to time by any Lender or the Letter of
Credit Issuer in its sole reasonable discretion, confirming the Borrowers’
compliance with this Section 8.12.
ARTICLE 9
NEGATIVE COVENANTS
     From and after the Restatement Date and for so long thereafter as any of
the Obligations remain unpaid and outstanding, or any Lender shall have any
Commitment outstanding, or any Loans shall remain unpaid, the Borrowers shall
perform and observe, and shall cause all of the other Lincoln Parties to perform
and observe, all of the following covenants:
     SECTION 9.1 ERISA Compliance. The Borrowers shall not permit (i) any Plan
to fail to satisfy the minimum funding standards of ERISA or the Code, for any
plan year or part thereof or a waiver of such standards or extension of any
amortization period is sought or granted

55



--------------------------------------------------------------------------------



 



under section 412 of the Code, (ii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, to exceed $200,000,000,
(iii) Holdings or any ERISA Affiliate to incur any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA), or (iv) Holdings or
any Subsidiary to establish or amend any employee welfare benefit plan (as
defined in Section 3 of ERISA) that provides post-employment welfare benefits in
a manner that would increase the liability of Holdings or any Subsidiary
thereunder, unless any such event or events described in clauses (i) through
(iv), above, either individually or together with any other such event or
events, would reasonably not be expected to have a Material Adverse Effect.
     SECTION 9.2 Investments. No Lincoln Party shall make or have outstanding
any Investment, other than:
     (a) Investments by a Lincoln Party in and to its Subsidiaries on the date
hereof, and after the date hereof, (i) any Investment in assets that is a
Permitted Acquisition and (ii) any Investment in any Person which, after giving
effect to such Investment, becomes a Subsidiary of such Lincoln Party under a
Permitted Acquisition, so long as such Lincoln Party causes such Subsidiary to
comply with the requirements of Section 8.7, above;
     (b) Investments of the Lincoln Parties existing as of the Restatement Date
and described on Schedule 9.2 hereto;
     (c) Investments in Cash Equivalents;
     (d) Investments in mutual funds registered under the Investment Company Act
of 1940, as amended, which invest only in either money market securities or
United States Governmental Securities, in either case, maturing within three
years from the date of acquisition thereof by such mutual fund;
     (e) Subject to the limitations provided for under Section 9.3(c) hereof,
Investments in Special Purpose Companies incidental to the consummation of
Qualifying Securitization Transactions;
     (f) Investments in property to be used in the ordinary course of business
of the Borrowers and their Subsidiaries;
     (g) Investments in current assets arising from the sale of goods and
services in the ordinary course of business of the Borrowers and their
Subsidiaries; and
     (h) Investments of the Lincoln Parties not described in the foregoing
clauses (a) through (g); provided that the aggregate amount of all such
Investments, on a Consolidated basis, outstanding under this clause (h) shall
not at any time exceed an amount equal to fifteen percent (15%) of Consolidated
Net Worth at such time.
     SECTION 9.3 Mergers; Acquisitions; Bulk Transfers. No Lincoln Party shall:

56



--------------------------------------------------------------------------------



 



     (a) be a party to any consolidation, control share acquisition, majority
share acquisition or other business combination or merger, other than:
     (i) a Permitted Holdings Merger,
     (ii) a Permitted Acquisition, or
     (iii) a merger of a Subsidiary into another Subsidiary, provided that
(A) if either such Subsidiary is a Borrower:
(1) Holdings shall deliver to the Agent written notice thereof at least five (5)
Banking Days prior to the effective date of such merger,
(2) such merging Subsidiaries (and any other Borrowers requested by the Agent or
the Lenders) shall execute and deliver to the Agent and the Lenders such
assumptions, confirmations, and other Loan Documents as the Agent or the Lenders
may require to protect their interests under this Agreement and the other Loan
Documents, and
(3) after giving effect to such merger, no Event of Default or Incipient Default
shall exist,
and (B) as to all other mergers of a Subsidiary into another Subsidiary,
Holdings shall advise the Agent in writing of such merger contemporaneously with
its effectiveness, or
     (b) purchase all or a substantial part of the outstanding securities or
assets of any corporation or other business enterprise, except Permitted
Acquisitions, or
     (c) other than Holdings, issue any of its own stock (or any options or
warrants to purchase stock or other securities exchangeable for or convertible
into such stock) to any Person other than another Lincoln Party, except (i) to
qualify directors, in the minimum amount required for such qualification,
(ii) stock issued, in the minimum amount required by law, to comply with laws
requiring multiple shareholders, or (iii) in connection with an issuance of such
stock whereby such Lincoln Party maintains its same direct or indirect
proportionate interest in such Subsidiary, unless
(A) such issuance is for cash consideration or Cash Equivalents and after giving
effect to such issuance of such stock, such Lincoln Party shall continue to be a
Subsidiary of Holdings;
(B) in the opinion of a responsible officer of Holdings (and the Board of
Directors (or other managing body, in the case of any entity other than a
corporation) of such Lincoln Party to the extent approval is of the Board of
Directors (or other managing body, in the case of any entity other than a
corporation) is required), that the sale is for fair value and in the best
interests of such Lincoln Party;

57



--------------------------------------------------------------------------------



 



(C) said stock issued to a Person on terms reasonably deemed by the responsible
officer of Holdings (or the Board of Directors (or other managing body, in the
case of any entity other than a corporation) of such Lincoln Party to the extent
approval of the Board of Directors (or other managing body, in the case of any
entity other than a corporation) is required) to be adequate and satisfactory;
(D) for the purposes of measuring compliance with Section 9.3(d), below, such
issuance shall be treated as a disposition of assets by such Lincoln Party
proportionately equal to the increase in the minority interests in the stock and
surplus of such Lincoln Party; and
(E) no Event of Default or Incipient Default then exists or would exist after
giving effect to such issuance.
     (d) lease, sell or otherwise transfer any material assets (other than such
personal property, if any, as may have become obsolete or no longer useful in
the continuance of its present business) except (i) in the normal course of its
present business, (ii) the sale or other transfer of Trade Receivables to a
Special Purpose Company pursuant to one or more Qualifying Securitization
Transactions, to the extent that the aggregate amount outstanding under all
financing facilities relating to such Qualifying Securitization Transactions
shall not exceed $75,000,000 at any time of determination, and (iii) any lease,
sale or transfer by a Lincoln Party to another Lincoln Party, which, as to
leases, sales and transfers by Borrowers to Lincoln Parties that are not
Borrowers, do not exceed in the aggregate $40,000,000 on a Consolidated basis in
any Fiscal Year; provided that the foregoing restrictions shall not apply to the
sale of assets for cash to a Person other than an Affiliate, if all of the
following conditions are met:
(A) the aggregate book value of such assets, together with all other assets of
the Lincoln Parties previously disposed of (other than pursuant to clauses (i),
(ii) and (iii) above) during any Fiscal Year on a Consolidated basis does not
exceed fifteen percent (15%) of Consolidated Net Worth as of the end of the
Fiscal Year then most recently ended;
(B) in the opinion of a responsible officer and the Board of Directors (or other
managing body, in the case of any entity other than a corporation) of such
Lincoln Party (to the extent approval of the Board of Directors (or other
managing body, in the case of any entity other than a corporation) is required),
the sale is for fair value and in the best interests of such Lincoln Party; and
(C) no Event of Default or Incipient Default then exists or would exist after
giving effect to such sale.
     SECTION 9.4 Liens. No Lincoln Party shall (a) acquire any property subject
to any inventory consignment, lease, land contract or other title retention
contract (this section shall not apply to true leases, consignments, tolling or
other possessory agreements in respect of the property of others whereby such
Lincoln Party does not have legal or beneficial title to such property and
which, pursuant to GAAP, are not required to be capitalized), (b) sell or
otherwise

58



--------------------------------------------------------------------------------



 



transfer any Trade Receivables, whether with or without recourse, or (c) suffer
or permit any property now owned or hereafter acquired by it to be or become
encumbered by any mortgage, security interest, financing statement or Lien of
any kind or nature; provided, that this Section shall not apply to:
(i) any lien for a tax, assessment or governmental charge or levy which is not
yet due and payable or which is being contested in good faith and as to which
such Lincoln Party shall have made appropriate reserves,
(ii) any lien securing only its workers’ compensation, unemployment insurance
and similar obligations,
(iii) any mechanics, carrier’s or similar common law or statutory lien incurred
in the normal course of business,
(iv) any transfer of a check or other medium of payment for deposit or
collection through normal banking channels or any similar transaction in the
normal course of business,
(v) Permitted Purchase Money Security Interests,
(vi) any mortgage, security interest or lien (other than Permitted Purchase
Money Security Interests) securing only indebtedness incurred to any Lender, so
long as the aggregate unpaid principal balance of all such Indebtedness secured
by all such mortgages, security interests and liens, on a Consolidated basis,
does not at any time exceed an amount equal to five percent (5%) of Consolidated
Net Worth at such time,
(vii) any financing statement perfecting only a security interest permitted by
this Section,
(viii) easements, restrictions, minor title irregularities and similar matters
having no adverse effect as a practical matter on the ownership or use of any
Borrower’s or any Subsidiary’s real property,
(ix) liens on assets acquired pursuant to a Permitted Acquisition or a Permitted
Holdings Merger,
(x) any attachment or judgment Lien, but only so long as (A) the judgment it
secures shall, within thirty (30) days after the entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall have been
discharged within thirty (30) days after the expiration of any such stay and
(B) the judgment it secures, when taken together with all other judgments
related to attachment and judgment Liens under this clause (x), does not exceed
$30,000,000 in the aggregate,
(xi) Liens incurred in the ordinary course of business to secure (A) the
non-delinquent performance of bids, trade contracts, leases (other than Capital
Leases) and statutory obligations, (B) contingent obligations on surety bonds
and appeal bonds, and (C) other

59



--------------------------------------------------------------------------------



 



similar non-delinquent obligations, in each case, not incurred or made in
connection with the obtaining of advances or credit, the payment of the deferred
purchase price of property or the incurrence of other Indebtedness, provided
that such Liens, taken as a whole, would not, even if enforced, have a Material
Adverse Effect,
(xii) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances in the ordinary course of
business, in each case incidental to, and not interfering in any material
respect with, the ordinary conduct of the business of such Lincoln Party, and
which do not in the aggregate materially impair the use of such property in the
operation of the business of such Lincoln Party or the value of such property
for the purposes of such business,
(xiii) any other liens existing on the date hereof which are identified on
Schedule 9.4 hereto,
(xiv) any extension, renewal or refunding of any Lien permitted by the preceding
clauses (vii), (ix), (xii) and (xiii) of this Section 9.4 in respect of the same
property theretofore subject to such Lien in connection with the extension,
renewal or refunding of the Indebtedness secured thereby; provided that (A) such
extension, renewal or refunding shall be without increase in the principal
amount remaining unpaid as of the date of such extension, renewal or refunding,
(B) such Lien shall attach solely to the same such property, (C) the principal
amount remaining unpaid as of the date of such extension, renewal or refunding
is less than or equal to the fair market value of the property (determined in
good faith by the Board or Directors of Holdings) to which such Lien is
attached, (D) at the time of such extension, renewal or refunding and after
giving effect thereto, no Event of Default would exist, or
(xv) liens (other than liens on Trade Receivables unless in connection with a
Qualifying Securitization Transactions complying with the limitations contained
in Section 9.3(d)(ii), above) not otherwise permitted in the foregoing clauses
(i) through (xiv), above, securing Indebtedness that does not exceed at any time
an amount equal to ten percent (10%) of Consolidated Net Worth at such time.
     SECTION 9.5 Transactions with Affiliates. No Lincoln Party shall enter into
any transaction or series of transactions with any Affiliate other than in the
ordinary course of business of and pursuant to the reasonable requirements of
such Lincoln Party’s business and upon fair and reasonable terms no less
favorable to such Lincoln Party than would obtain in a comparable arm’s-length
transaction with a person other than an Affiliate.
     SECTION 9.6 Change in Nature of Business, Name. No Lincoln Party shall make
any material change in the nature of its business as carried on at the date
hereof; and no Borrower make any change in its corporate or other entity name,
except upon sixty (60) days’ prior written notice to the Agent.
     SECTION 9.7 Fixed Charges Coverage. Holdings shall not permit the Fixed
Charges Coverage Ratio as of the end of any Fiscal Quarter to be less than 1.75
to 1.00.

60



--------------------------------------------------------------------------------



 



     SECTION 9.8 Total Leverage Ratio. Holdings shall not permit the Total
Leverage Ratio as of the end of any Fiscal Quarter to be greater than 3.00 to 1.
     SECTION 9.9 Distributions. Holdings shall not declare or pay any dividend
or other Distribution in cash, property or obligations (other than in shares of
capital stock of Holdings or in options, warrants or other rights to acquire any
such capital stock or in other securities convertible into any such capital
stock) on any shares of capital stock of Holdings of any class; and Holdings
shall not purchase, redeem or otherwise acquire for any consideration any shares
of capital stock Holdings of any class or any option, warrant or other right to
acquire any such capital stock, unless, as to any of the foregoing, no Event of
Default or Incipient Default then exists or would exist after giving effect
thereto.
ARTICLE 10
REPRESENTATIONS AND WARRANTIES
     Each Borrower jointly and severally represents and warrants to the Agent,
the Letter of Credit Issuer and each of the Lenders as follows:
     SECTION 10.1 Existence; Subsidiaries.
     (a) Each Borrower is a corporation duly organized and validly existing and
in good standing under the Laws of the state of its incorporation or
organization and is duly qualified and authorized to do business wherever it
owns any real estate or personal property or transacts any substantial business
(except in jurisdictions in which failure to so qualify, singly or in the
aggregate, would not have a Material Adverse Effect).
     (b) Except as set forth on Schedule 10.1 hereto, no Lincoln Party has any
Subsidiaries.
     SECTION 10.2 Power, Authorization and Consent; Enforceability. The
execution, delivery and performance of this Agreement and the Notes by a
Borrower, and of all Loan Documents to which any of them is party (a) are within
Holdings’ or such other Borrower’s legal power and authority, (b) have been duly
authorized by all necessary or proper action of Holdings or such other Borrower,
(c) do not require the consent or approval of any governmental body, agency,
authority or any other Person which has not been obtained and (d) will not
violate (i) any provision of Law applicable to Holdings or such other Borrower,
(ii) any provision of Holdings’ or such other Borrower’s, as the case may be,
certificate or articles of incorporation, by-laws or regulations, or operating
agreement, or (iii) any material agreement or material indenture by which
Holdings or such other Borrower or the property of Holdings or such other
Borrower is bound, except where such violation specified in this clause
(iii) would not have a Material Adverse Effect, or (e) will not result in the
creation or imposition of any lien or encumbrance on any property or assets of
Holdings or such other Borrower except as provided herein.
     This Agreement has been duly executed and delivered by each Borrower and
constitutes, and each other Loan Document to which such Borrower is to be a
party, when executed and delivered by such Borrower, will constitute, a legal,
valid and binding obligation of such

61



--------------------------------------------------------------------------------



 



Borrower in each case enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     SECTION 10.3 Litigation; Proceedings. Except as set forth on Schedule 10.3
hereto, no action, suit, investigation or proceeding is now pending or, to the
knowledge of Holdings, threatened, against Holdings or any Subsidiary, at Law,
in equity or otherwise, or with respect to this Agreement or any other Loan
Document, before any court, board, commission, agency or instrumentality of any
federal, state, local or foreign government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators which would or might
reasonably be expected to have a Material Adverse Effect.
     SECTION 10.4 ERISA Compliance.
     (a) Holdings and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable Laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither Holdings nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by Holdings or any ERISA Affiliate, or in the imposition of any Lien
on any of the rights, properties or assets of Holdings or any ERISA Affiliate,
in either case pursuant to Title I or IV of ERISA or to such penalty or excise
tax provisions or to Section 401(a)(29) or 412 of the Code, other than such
liabilities or Liens as would not be individually or in the aggregate material
in relation to the business, operations, affairs, financial condition, assets,
or properties of Holdings and its Subsidiaries taken as a whole.
     (b) On the Restatement Date, the present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of January 1, 2009 on the basis of the actuarial assumptions specified for
funding purposes in such Plan’s most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities in the case of any single Plan or in the aggregate for all
Plans, except as set forth in Holdings’ Form 10-K Annual Report for the Fiscal
Year ending December 31, 2008. The term “benefit liabilities” has the meaning
specified in Section 4001 of ERISA and the terms “current value” and “present
value” have the meanings specified in Section 3 of ERISA.
     (c) Holdings and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are material in relation to the business,
operations, affairs, financial condition, assets, or properties of Holdings and
its Subsidiaries taken as a whole. Neither Holdings nor any of its ERISA
Affiliates is a participating employer of, or makes contributions to, a Multiple
Employer Plan.

62



--------------------------------------------------------------------------------



 



     (d) The expected post-retirement benefit obligation (determined as of the
last day of Holdings’ most recently ended Fiscal Year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of Holdings and its Subsidiaries is not material in relation to the
business, operations, affairs, financial condition, assets, or properties of
Holdings and its Subsidiaries taken as a whole.
     (e) The execution and delivery of this Agreement and the occurrence of any
Credit Event hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.
     SECTION 10.5 Financial Condition. The Consolidated audited financial
statements of Holdings and its Subsidiaries for the Fiscal Year ending
December 31, 2008, previously delivered to the Lenders, are true and complete
(including, without limiting the generality of the foregoing, a disclosure of
all material contingent liabilities), have been prepared in accordance with GAAP
applied on a basis consistent with those used during their next preceding Fiscal
Year (except as noted therein) and fairly present their then financial condition
and operations for the Fiscal Year then ending. Since December 31, 2008, there
has been no material adverse change in the financial condition, properties or
business of Holdings and its Subsidiaries, taken as a whole.
     SECTION 10.6 Solvency. Each Borrower has received consideration which is
the reasonable equivalent value of the obligations and liabilities that such
Borrower has incurred to the Lenders. No Borrower is insolvent as defined by any
applicable state or federal Law, nor will any Borrower be rendered insolvent by
the execution and delivery of this Agreement or any Note or Guaranty to the
Lenders. No Borrower is engaged or about to engage in any business or
transaction for which the assets retained by it shall be an unreasonably small
capital, taking into consideration the obligations to the Lenders incurred
hereunder. No Borrower intends to, nor does it believe that it will, incur debts
beyond its ability to pay them as they mature.
     SECTION 10.7 Default. No Event of Default or Incipient Default exists
hereunder, nor will any begin to exist immediately after the execution and
delivery hereof.
     SECTION 10.8 Lawful Operations. The operations of Holdings, the operations
of each of the Subsidiaries and all Borrower Property are in full compliance
with all requirements imposed by Law or regulation, whether federal, state or
local including (without limitation) all Environmental Laws, occupational safety
and health Laws and zoning ordinances except where the noncompliance with any
such Laws could not be reasonably expected to result in a Material Adverse
Effect; provided, however, that this Section 10.8 shall not apply to any
noncompliance if and to the extent that the same is being contested in good
faith by timely and appropriate proceedings which are effective to stay
enforcement thereof and against which appropriate reserves have been
established.
     SECTION 10.9 Investment Company Act Status. No Borrower is an “investment
company” or a company “controlled” by an “investment company” or an “affiliated
person” of,

63



--------------------------------------------------------------------------------



 



or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940.
     SECTION 10.10 Regulation G/Regulation U/Regulation X Compliance. No
Borrower is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying “margin
stock”, (as defined by Regulation U of the Board of Governors of the Federal
Reserve System of the United States (as amended from time to time)) and all
official rulings and interpretations thereunder or thereof and at no time shall
more than 25% of the value of the assets of Holdings and its Consolidated
Subsidiaries that are subject to any “arrangement” (as such term is used in
section 221.2(g) of Regulation U) be represented by “margin stock”. No part of
the proceeds of any Loan will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (i) to purchase or to extend
credit to others for the purpose of purchasing “margin stock” or to carry or to
extend credit to others for the purpose of carrying stock which will be “margin
stock” after giving effect to the Loans or (ii) for any purpose that entails a
violation of, or is inconsistent with, the provisions of the Regulations of the
Board of Governors of the Federal Reserve System of the United States, including
Regulation G, U or X.
     SECTION 10.11 Title to Properties. Each Lincoln Party has good and
marketable title to all assets reflected in such entity’s most recent financial
statements referred to in Section 10.5, except for assets disposed of in the
ordinary course of business since the date of such financial statements. All
such assets are free and clear of any mortgage, security interest or other Lien
of any kind, other than any Liens permitted by this Agreement, except for those
defects in title (as distinct from Liens) that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
     SECTION 10.12 Intellectual Property. Each Lincoln Party owns or has the
legal and valid right to use all intellectual property necessary for the
operation of its business as presently conducted, free from any Lien not
permitted under this Agreement and free of any restrictions material to the
operation of its business as presently conducted.
     SECTION 10.13 Anti-Terrorism Laws.
     (a) No Borrower nor any Affiliate of a Borrower, is in violation in any
material respect of any Anti-Terrorism Law or engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
     (b) No Borrower, nor any Affiliate of a Borrower or their respective agents
acting or benefiting in any capacity in connection with the Advances or other
transactions hereunder, is any of the following (each a “Blocked Person”):
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

64



--------------------------------------------------------------------------------



 



(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;
(iii) a Person with which any Lender or the Issuer is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;
(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list, or
(vi) a Person who is affiliated or associated with a Person listed above.
No Borrower or, to the knowledge of a Borrower, any of its agents acting or
benefiting in any capacity in connection with the Advances or other transactions
hereunder, (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.
     SECTION 10.14 Full Disclosure. No information, exhibits or reports
furnished by Holdings or any other Borrower to the Agent or any Lender omits to
state any fact necessary to make the statements contained therein not materially
misleading in light of the circumstances and purposes for which such information
was provided. Holdings and each of the other Borrowers has provided all
information requested by the Agent or any Lender and all such information is
complete and accurate in all material respects.
ARTICLE 11
EVENTS OF DEFAULT
     Each of the following shall constitute an event of default (an “Event of
Default”) hereunder:
     SECTION 11.1 Payments. If the principal of or interest on any Note, any
Letter of Credit reimbursement obligation not reimbursed pursuant to
Section 5.1, any reimbursement, payment or amount due the Agent or any of the
Lenders, any amendment fee or administrative fee imposed by any of the Lenders,
any Letter of Credit fees or any Facility Fee, the Risk Participation Fee or
other fee or amount owing to the Lenders or the Agent under this Agreement or
under any other Loan Document shall not be paid in full punctually when due and
payable.
     SECTION 11.2 Covenants. If any Borrower or Subsidiary shall fail or omit to
perform and observe (i) any covenant or agreement or other provision (other than
those referred to in

65



--------------------------------------------------------------------------------



 



Section 11.1 hereof or clause (ii) of this Section 11.2) contained or referred
to in this Agreement, (ii) any covenant or agreement contained in any of
Sections 8.4, 8.5, 8.8, 8.9 and 8.10 hereof and such failure or omission is not
cured within 30 days following the earlier of a Borrower’s actual knowledge
thereof or written notice thereof from the Agent or any Lender or (iii) any
covenant or agreement or other provision contained or referred to in any other
Loan Document (after giving effect to any required notice, grace period or both
in such other Loan Document), in each case that is on such Borrower’s or such
Subsidiary’s, as applicable, part to be complied with.
     SECTION 11.3 Warranties. If any representation, warranty or statement made
or deemed made in or pursuant to this Agreement or any other Loan Document or
any other material information furnished by Holdings or any Subsidiary to the
Lenders or any thereof or any other holder of any Note shall be false or
erroneous in any material respect when furnished or made or deemed furnished or
made hereunder.
     SECTION 11.4 Cross Default. If Holdings or any Subsidiary, after any
applicable notice or grace period or both, (i) defaults in the payment of any
principal or interest due and owing upon any other Indebtedness or
Indebtednesses in aggregate principal amount in excess of an amount equal to two
and one-half percent (2.5%) of Consolidated Net Worth at such time, (ii)
defaults in the performance of any other agreement, term or condition contained
in any promissory note, agreement or other instrument under which such
Indebtedness or Indebtednesses, in aggregate principal amount in excess of an
amount equal to two and one-half percent (2.5%) of Consolidated Net Worth at
such time, are evidenced, created, constituted, secured or governed, and by
reason of such default the holder or holders of such Indebtedness or
Indebtednesses have accelerated the maturity thereof, or (iii) defaults in the
performance of any other agreement, term or condition contained in (A) those
certain promissory notes in the original aggregate principal amount of
$150,000,000 issued by Holdings and Lincoln under and pursuant to that certain
Note Purchase Agreement dated March 12, 2002 among Holdings, Lincoln, State Farm
Life Insurance Company, et al.) or (B) any promissory note, agreement or other
instrument under which Indebtedness or Indebtednesses, in an aggregate principal
amount in excess of $100,000,000, are evidenced, created, constituted, secured
or governed, in each case the effect of which default is to cause, or to entitle
or permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, any such Indebtedness to become due
prior to its stated maturity.
     SECTION 11.5 Termination of Plan or Creation of Withdrawal Liability. If
(a) any Reportable Event occurs and the Majority Lenders, in their sole
determination, deem such Reportable Event to constitute grounds (i) for the
termination of any Plan by the Pension Benefit Guaranty Corporation or (ii) for
the appointment by the appropriate United States district court of a trustee to
administer any Plan and such Reportable Event shall not have been fully
corrected or remedied to the full satisfaction of the Majority Lenders within
thirty (30) days after giving of written notice of such determination to the
Borrowers by any Lender or (b) any Plan shall be terminated within the meaning
of Title IV of ERISA (other than a Standard Termination, as that term is defined
in Section 4041(b) of ERISA), or (c) a trustee shall be appointed by the
appropriate United States district court to administer any Plan, or (d) the
Pension Benefit Guaranty Corporation shall institute proceedings to terminate
any Plan or to appoint a trustee to administer any Plan or (e) there occurs a
withdrawal by Holdings or any Subsidiary from a

66



--------------------------------------------------------------------------------



 



Multi-Employer Plan which results or may result in a withdrawal liability in an
amount that is material in relation to the business, operations, affairs,
financial condition, assets, or properties of Holdings and its Subsidiaries
taken as a whole.
     SECTION 11.6 Validity of Agreements. If this Agreement, the Notes, any
Reimbursement Agreement, or any other Loan Document shall for any reason cease
to be, or be asserted by Holdings, any other Borrower or any other party
intended to be bound thereby (other than a Lender or the Agent) not to be, a
legal, valid and binding obligation of any party thereto (other than the Agent,
the Letter of Credit Issuer or any Lender) enforceable in accordance with its
terms.
     SECTION 11.7 Solvency of Borrowers. If any Borrower shall (a) discontinue
business (except in connection with a transaction expressly permitted under
Section 9.3, above), or (b) generally not pay its debts as such debts become
due, or (c) make a general assignment for the benefit of creditors, or (d) apply
for or consent to the appointment of a receiver, a custodian, a trustee, an
interim trustee or liquidator of all or a substantial part of its assets, or
(e) be adjudicated a debtor or have entered against it an order for relief under
the Bankruptcy Code, or (f) file a voluntary petition in bankruptcy or file a
petition or an answer seeking reorganization or an arrangement with creditors or
seeking to take advantage of any other Law (whether federal or state) relating
to relief of debtors, or admit by any answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal or state)
relating to relief of debtors, or (g) suffer or permit to continue unstayed and
in effect for thirty (30) consecutive days any judgment, decree or order entered
by a court or governmental commission of competent jurisdiction, which assumes
custody or control of such Borrower approves a petition seeking reorganization
of such Borrower or any other judicial modification of the rights of its
creditors, or appoints a receiver, custodian, trustee, interim trustee or
liquidator for such Borrower or of all or a substantial part of its assets, or
(h) take, or omit to take, any action in order thereby to effect any of the
foregoing.
     SECTION 11.8 Judgments. If (a) one or more judgments for the payment of
money in an aggregate amount in excess of an amount equal to two and one-half
percent (2.5%) of Consolidated Net Worth at such time (unless, in the
determination of the Majority Lenders, the Borrowers shall have made adequate
provision for the prompt payment thereof) shall be rendered against one or more
Borrowers, and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or (b) any action
shall be legally taken by a judgment creditor to levy upon assets or properties
of a Borrower to enforce any judgment.
ARTICLE 12
REMEDIES UPON DEFAULT
Notwithstanding any contrary provision or inference herein or elsewhere,
     SECTION 12.1 Optional Defaults. If any Event of Default referred to in any
of Sections 11.1 through and including 11.6, in clause (b) of Section 11.7, or
in Section 11.8 shall

67



--------------------------------------------------------------------------------



 



occur, the Majority Lenders, shall have the right in their discretion (i) by
directing the Agent, on behalf of the Lenders, to give written notice to the
Borrowers, to
     (1) terminate the Commitments hereby established, if not theretofore
terminated, and forthwith upon such election the obligations of the Lenders, and
each thereof, to make any further loan or loans hereunder and to risk
participate in Letters of Credit hereunder or otherwise effect any Credit Event,
and the obligation of the Letter of Credit Issuer to issue Letters of Credit,
immediately shall be terminated, and/or
     (2) accelerate the maturity of all of the Obligations to the Lenders and
the Agent (if not already due and payable), whereupon all of the Obligations to
the Lenders and the Agent shall become and (including but not limited to the
Notes and all reimbursement obligations under Letters of Credit) thereafter be
immediately due and payable in full without any presentment or demand and
without any further or other notice of any kind, all of which are hereby waived
by each Borrower, and the Borrowers shall immediately deposit with the Agent as
cash collateral an amount equal to the aggregate Stated Amounts of all Letters
of Credit then outstanding, and
(ii) to exercise (or cause the Agent to exercise) such other rights and remedies
as may be available hereunder, under the other Loan Documents, at law or in
equity.
     SECTION 12.2 Automatic Defaults. If any Event of Default referred to in
Section 11.7 (other than clause (b) thereof) shall occur:
     (1) all of the Commitments and the credits hereby established shall
automatically and forthwith terminate, if not theretofore terminated, and no
Lender thereafter shall be under any obligation to grant any further loan or
loans hereunder or otherwise effect any Credit Event, nor shall the Letter of
Credit Issuer be under any obligation to issue any Letter of Credit hereunder,
and
     (2) the principal of and interest on any Notes and all reimbursement
obligations with respect to Letters of Credit then outstanding, all of the
Borrowers’ other Lender Debt, and all of the Obligations to the Lenders and the
Agent shall thereupon become and thereafter be immediately due and payable in
full (if not already due and payable), all without any presentment, demand or
notice of any kind, which are hereby waived by each Borrower, and the Borrowers
shall immediately deposit with the Agent as cash collateral an amount equal to
the aggregate Stated Amounts of all Letters of Credit then outstanding, and
     (3) subject to any applicable automatic stay or other restriction of Law,
the Agent and the Lenders may exercise such other rights and remedies as may be
available hereunder, under the other Loan Documents, at law or in equity.
     SECTION 12.3 Offsets. If there shall occur or exist any Event of Default or
if the maturity of the Notes or any Letter of Credit is accelerated pursuant to
Section 12.1 or 12.2, each Lender shall have the right at any time to set off
against, and to appropriate and apply toward the payment of, any and all
Indebtedness then owing by any Borrowers to that Lender (including, without
limitation, any participation purchased or to be purchased pursuant to
Section 12.4),

68



--------------------------------------------------------------------------------



 



whether or not the same shall then have matured, any and all deposit balances
and all other indebtedness then held or owing by that Lender to or for the
credit or account of any Borrowers, all without notice to or demand upon the
Borrowers or any other person, all such notices and demands being hereby
expressly waived by the Borrowers.
     SECTION 12.4 Equalization of Advantage. Each Lender agrees with the other
Lenders that if it at any time shall obtain any Advantage over the other Lenders
in respect of the Obligations to the Lenders (except under Section 3.7, 3.8, 3.9
or 15.4), it will purchase from the other Lenders, for cash and at par, such
additional participation in the Obligations to the Lenders as shall be necessary
to nullify the Advantage. If any Advantage so resulting in the purchase of an
additional participation shall be recovered in whole or in part from the Lender
receiving the Advantage, each such purchase shall be rescinded, and the purchase
price restored (but without interest unless the Lender receiving the Advantage
is required to pay interest on the Advantage to the person recovering the
Advantage from such Lender) ratably to the extent of the recovery. Each Lender
further agrees with the other Lenders that if it at any time shall receive any
payment for or on behalf of any Borrowers on any indebtedness owing by the
Borrowers to that Lender by reason of offset of any deposit or other
indebtedness, it will apply such payment first to any and all indebtedness owing
by such Borrowers to that Lender pursuant to this Agreement (including, without
limitation, any participation purchased or to be purchased pursuant to this
Section 12.4) until the Obligations have been paid in full. The Borrowers agree
that any Lender so purchasing a participation from the other Lenders pursuant to
this Section may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were a
direct creditor of any Borrowers in the amount of such participation. If a
Defaulting Lender or Impacted Lender receives any Advantage, such Lender shall
turn over such payments to the Agent in an amount that would satisfy the cash
collateral requirements set forth in Section 3.6(a).
     SECTION 12.5 Application of Remedy Proceeds. All monies received by the
Agent and the Lenders from the exercise of remedies hereunder or under the other
Loan Documents or under any other documents relating to this Agreement or at Law
shall, unless otherwise required by the terms of the other Loan Documents or by
applicable Law, be applied as follows:
     first, to the payment of all expenses (to the extent not paid by the
Borrowers) incurred by the Agent or the Lenders in connection with the exercise
of such remedies, including, without limitation, all reasonable costs and
expenses of collection, attorneys’ fees, court costs and any foreclosure
expenses;
     second, to the payment of any fees then accrued and payable to the Lenders,
the Letter of Credit Issuer or the Agent under this Agreement in respect of the
Loans or the Letters of Credit outstanding;
     third, to the payment of interest then accrued on the outstanding Loans;
     fourth, to the payment of the principal balance then owing on the
outstanding Loans and the stated amounts of the Letters of Credit then
outstanding (to be held and applied by the Agent as security for the Risk
Participation Exposure in respect thereof);

69



--------------------------------------------------------------------------------



 



     fifth, to the payment of all other amounts owed by the Borrowers to the
Agent or the Lenders under this Agreement or any other Loan Document; and
     finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrowers or to whomsoever shall be lawfully entitled thereto.
ARTICLE 13
THE AGENT
     SECTION 13.1 The Agent. Each Lender irrevocably appoints KeyBank to be its
Agent with full authority to take such actions, and to exercise such powers, on
behalf of the Lenders in respect of this Agreement and the other Loan Documents
as are therein respectively delegated to the Agent or as are reasonably
incidental to those delegated powers. KeyBank in such capacity shall be deemed
to be an independent contractor of the Lenders. For the purposes of this
Article 13, “Lender” shall include any Lender.
     SECTION 13.2 Nature of Appointment. The Agent shall have no fiduciary
relationship with any Lender by reason of this Agreement and the other Loan
Documents. The Agent shall not have any duty or responsibility whatsoever to any
Lender except those expressly set forth in this Agreement and the other Loan
Documents. Without limiting the generality of the foregoing, each Lender
acknowledges that the Agent is acting as such solely as a convenience to the
Lenders and not as a manager of the commitments or the Obligations evidenced by
the Notes. This Article 13 does not confer any rights upon the Borrowers or
anyone else (except the Lenders), whether as a third party beneficiary or
otherwise.
     SECTION 13.3 KeyBank as a Lender; Other Transactions. KeyBank’s rights as a
Lender under this Agreement and the other Loan Documents shall not be affected
by its serving as the Agent. KeyBank and its affiliates may generally transact
any banking, financial, trust, advisory or other business with Holdings or its
Subsidiaries (including, without limitation, the acceptance of deposits, the
extension of credit and the acceptance of fiduciary appointments) without notice
to the Lenders, without accounting to the Lenders, and without prejudice to
KeyBank’s rights as a Lender under this Agreement and the other Loan Documents
except as may be expressly required under this Agreement.
     SECTION 13.4 Instructions from Lenders. The Agent shall not be required to
exercise any discretion or take any action as to matters not expressly provided
for by this Agreement and the other Loan Documents (including, without
limitation, collection and enforcement actions in respect of any Obligations
under the Notes or this Agreement and any collateral therefor) except that the
Agent shall take such action (or omit to take such action) other than actions
referred to in Section 15.1, as may be reasonably requested of it in writing by
the Majority Lenders with instructions and which actions and omissions shall be
binding upon all the Lenders; provided, however, that the Agent shall not be
required to act (or omit any act) if, in its judgment, any such action or
omission might expose the Agent to personal liability or might be contrary to
this Agreement, any other Loan Documents or any applicable Law.

70



--------------------------------------------------------------------------------



 



     SECTION 13.5 Lenders’ Diligence. Each Lender (a) represents and warrants
that it has made its decision to enter into this Agreement and the other Loan
Documents and (b) agrees that it will make its own decision as to taking or not
taking future actions in respect of this Agreement and the other Loan Documents;
in each case without reliance on the Agent or any other Lender and on the basis
of its independent credit analysis and its independent examination of and
inquiry into such documents and other matters as it deems relevant and material.
     SECTION 13.6 No Implied Representations. The Agent shall not be liable for
any representation, warranty, agreement or obligation of any kind of any other
party to this Agreement or anyone else, whether made or implied by Holdings or
any other Borrower in this Agreement or any other Loan Document or by a Lender
in any notice or other communication or by anyone else or otherwise.
     SECTION 13.7 Sub-Agents. The Agent may employ agents and shall not be
liable (except as to money or property received by it or its agents) for any
negligence or misconduct of any such agent selected by it with reasonable care.
The Agent may consult with legal counsel, certified public accountants and other
experts of its choosing (including, without limitation, KeyBank’s salaried
employees or any otherwise not independent) and shall not be liable for any
action or inaction taken or suffered in good faith by it in accordance with the
advice of any such counsel, accountants or other experts which shall have been
selected by it with reasonable care.
     SECTION 13.8 Agent’s Diligence. The Agent shall not be required (a) to keep
itself informed as to anyone’s compliance with any provision of this Agreement
or any other Loan Document, (b) to make any inquiry into the properties,
financial condition or operation of Holdings or any of its Subsidiaries or any
other matter relating to this Agreement or any other Loan Document, (c) to
report to any Lender any information (other than which this Agreement or any
other Loan Document expressly requires to be so reported) that the Agent or any
of its affiliates may have or acquire in respect of the properties, business or
financial condition of Holdings or any of its Subsidiaries or any other matter
relating to this Agreement or any other Loan Document or (d) to inquire into the
validity, effectiveness or genuineness of this Agreement or other Loan Document.
     SECTION 13.9 Notice of Default. The Agent shall not be deemed to have
knowledge of any Incipient Default or Event of Default unless and until it shall
have received a written notice describing it and citing the relevant provision
of this Agreement or any other Loan Document. The Agent shall give each Lender
reasonably prompt notice of any such written notice except to any Lender that
shall have given the written notice.
     SECTION 13.10 Agent’s Liability. Neither the Agent nor any of its
directors, officers, employees, attorneys, and other agents shall be liable for
any action or omission on their respective parts except for gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Agent: (i) may treat the payee of any Revolving Credit Note as the holder
thereof until the Agent receives a fully executed copy of the assignment
agreement required by Section 14.1(b) signed by such payee and in form
satisfactory to the Agent and the fee required by Section 14.1(c); (ii) may
consult with legal counsel, independent public

71



--------------------------------------------------------------------------------



 



accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice or such counsel, accountants or experts which have been selected by the
Agent with reasonable care; (iii) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made in or in connection with this Agreement or any other
Loan Document, including, without limitation, the truth of the statements made
in any certificate delivered by or on behalf of the Borrowers under Article 6 or
any Notice of Borrowing, Rate Continuation/Conversion Request, Reimbursement
Agreement or any other similar notice or delivery, the Agent being entitled for
the purposes of determining fulfillment of the conditions set forth therein to
rely conclusively upon such certificates; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement, the Notes or any other Loan Document
or to inspect the property (including the books and records) of Holdings or any
Subsidiaries; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any collateral covered by any agreement or any other Loan Document
and (vi) shall incur no liability under or in respect of this Agreement, the
Notes or any other Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy, cable, telex
or email) believed by it in good faith to be genuine and correct and signed or
sent by the proper party or parties.
     Neither the Agent nor any of its directors, officers, employees or agents
shall have any responsibility to the Borrowers on account of the failure of or
delay in performance or breach by any Lender of any of its obligations hereunder
or to any Lender on account of the failure of or delay in performance or breach
by any other Lender or the Borrowers of any of their respective obligations
hereunder or under any other Loan Document or in connection herewith or
therewith.
     The Lenders each hereby acknowledge that the Agent shall be under no duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement, the Notes or any other Loan Document unless it
shall be requested in writing to do so by the Majority Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 15.1).
     SECTION 13.11 Compensation. The Agent shall receive no compensation for its
services as agent of the Lenders in respect of this Agreement and the other Loan
Document, except as otherwise expressly agreed between the Borrowers and the
Agent, but the Borrowers shall reimburse the Agent periodically on its demand
for out-of-pocket expenses, if any, reasonably incurred by it as such and as to
which Agent has delivered to the Borrowers’ reasonable substantiation.
     SECTION 13.12 Agent’s Indemnity. The Lenders shall indemnify the Agent (to
the extent the Agent is not reimbursed by the Borrowers) from and against
(a) any loss or liability (other than any caused by the Agent’s gross negligence
or willful misconduct and other than any loss to the Agent resulting from the
Borrowers’ non-payment of agency fees owed solely to the Agent) incurred by the
Agent as such in respect of this Agreement, the Notes, the Letters of Credit, or
other Loan Document (as the Agent) and (b) any out-of-pocket expenses incurred
in defending itself or otherwise related to this Agreement, the Notes, any
Letter of Credit, or other

72



--------------------------------------------------------------------------------



 



Loan Documents (other than any caused by the Agent’s gross negligence or willful
misconduct) including, without limitation, reasonable fees and disbursements of
legal counsel of its own selection (including, without limitation, the
reasonable interdepartmental charges of its salaried attorneys) in the defense
of any claim against it or in the prosecution of its rights and remedies as the
Agent (other than the loss, liability or costs incurred by the Agent in the
defense of any claim against it by the Lenders arising in connection with its
actions in its capacity as Agent); provided, however, that each Lender shall be
liable for only its Ratable Portion of the whole loss or liability.
     SECTION 13.13 Resignation. The Agent (or any successor) may at any time
resign as such by giving thirty (30) days’ prior written notice to the Borrowers
and to each Lender; and the Majority Lenders may remove the Agent at any time
with or without cause by giving written notice to the Agent and the Borrowers.
In either case, resignation or removal, the institution then serving as Agent
shall also resign as Letter of Credit Issuer in the manner provided in
Section 5.3, above, unless Holdings, on behalf of the Borrowers, has waived in
writing the requirements of this sentence. In any such case, the Majority
Lenders shall appoint a successor to the resigned or removed agent (the “Former
Agent”), which shall also serve as successor Letter of Credit Issuer, provided
that the Majority Lenders obtain the Borrowers’ prior written consent to the
successor (which consent shall not be unreasonably withheld), by giving written
notice to the Borrowers, the Former Agent and each Lender not participating in
the appointment; provided, however, that, if at the time of the proposed
resignation or removal of an Agent, any Borrower is the subject of an action
referred to in Section 11.7 or any other Event of Default shall have occurred
and be continuing, the Borrowers’ consent shall not be required. In the absence
of a timely appointment, the Former Agent shall have the right (but not the
duty) to make a temporary appointment of any Lender (but only with that Lender’s
consent) to act as its successor (and as successor Letter of Credit Issuer)
pending an appointment pursuant to the immediately preceding sentence. In either
case, the successor Agent and Letter of Credit Issuer shall deliver its written
acceptance of appointment to the Borrowers, to each Lender and to the Former
Agent, whereupon (a) the Former Agent shall execute and deliver such assignments
and other writings as the successor Agent may reasonably require to facilitate
its being and acting as the Agent and Letter of Credit Issuer, (b) the successor
Agent (and successor Letter of Credit Issuer) shall in any event automatically
acquire and assume all the rights and duties as those prescribed for the Agent
by this Article 13 and, subject to the provisions of Section 5.3, above, for the
Letter of Credit Issuer by Article 5, above, and (c) the Former Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.
     SECTION 13.14 Lender Purpose. Each Lender represents and warrants to the
Agent, the other Lenders and the Borrowers that such Lender is familiar with the
Securities Act of 1933, as amended, and the rules and regulations thereunder and
is not entering into this Agreement with any intention to violate such Act or
any rule or regulation thereunder. Subject to the provisions of Sections 14.1,
14.2 and 14.3, each Lender shall at all times retain full control over the
disposition of its assets subject only to this Agreement and to all applicable
Law.
     SECTION 13.15 No Reliance on Agent’s Customer Identification Program. Each
of the Lenders and the Letter of Credit Issuer acknowledges and agrees that
neither such Lender nor the Letter of Credit Issuer, nor any of their
Affiliates, participants or assignees, may rely on the

73



--------------------------------------------------------------------------------



 



Agent to carry out such Lender’s, Letter of Credit Issuer’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Borrowers, their Affiliates or
their agents, this Agreement, the other Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures,
(ii) any record keeping, (iii) comparisons with government lists, (iv) customer
notices or (5) other procedures required under the CIP Regulations or such other
laws.
ARTICLE 14
ASSIGNMENTS AND PARTICIPATIONS
     SECTION 14.1 Assignments.
     (a) Assignments by Borrowers Prohibited. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; provided, however, that no Borrower shall
assign or transfer any of its rights or obligations hereunder or under any Note
without the prior written consent of all of the Lenders and the Agent.
     (b) Assignments by Lenders. Each Lender may assign all or any part of any
of its Revolving Credit Loans, its Note, its Commitment and its participation in
the Letters of Credit with the consent of Holdings, the Agent and the Letter of
Credit Issuer, which consent shall not be unreasonably withheld; provided that
(i) no such consent by Holdings shall be required (A) for any such assignment by
any Lender to an Affiliate of such Lender or to another Lender or an Affiliate
of another Lender, or (B) if, at the time of such assignment, an Event of
Default or Incipient Default has occurred and is continuing; (ii) any such
partial assignment shall be in an amount at least equal to $5,000,000, unless
such partial assignment is to another Lender; (iii) each such assignment shall
be made by a Lender in such manner that the same portion of its Revolving Credit
Loans, its Note, its Commitment and its participation in the Letters of Credit
is assigned to the assignee; and (iv) the assignee, if not already a Lender,
shall agree to become a party to this Agreement pursuant to an Assignment
Agreement in the form of Exhibit F hereto, including, without limitation, an
Administrative Questionnaire as a supplement thereto in the form of Exhibit G
hereto. Upon execution and delivery by the assignor and the assignee to the
Borrowers and the Agent of an instrument in writing pursuant to which such
assignee agrees to become a “Lender” hereunder (if not already a Lender) having
the share of the Total Commitment Amount, Loans and Letters of Credit specified
in such instrument, and upon consent thereto by the Agent, the Letter of Credit
Issuer and Holdings (to the extent, if any, required), the assignee shall have,
to the extent of such assignment (unless otherwise provided in such assignment
with the consent of the Agent and the Letter of Credit Issuer), the obligations,
rights and benefits of a Lender hereunder holding the share of the Total
Commitment Amount, Loans and Letters of Credit (or portions thereof) assigned to
it (in addition to the share of the Total Commitment Amount, Loans and Letters
of Credit, if any, theretofore held by such assignee); and the assigning Lender
shall, to the extent of such assignment, be released from the

74



--------------------------------------------------------------------------------



 



share of the Total Commitment Amount, Loans and Letters of Credit and the
obligations hereunder so assigned.
     (c) Procedures. Upon its receipt of an assignment pursuant to
Section 14.1(b) above duly executed by an assigning Lender and the assignee,
together with any Note subject to such assignment and a processing and
recordation fee of $3,500, the Agent shall, if such assignment has been
completed, accept such assignment. Within five (5) business days after receipt
of such notice, the Borrowers, at the Borrowers’ expense, shall execute and
deliver to the Agent in exchange for each surrendered Note a new Note to the
order of the assignee in an amount equal to the Commitment assumed by the
assignee and, if the assigning Lender has retained a portion of its Commitment,
a new Note to the order of the assigning Lender in an amount equal to the share
of its Commitment retained by it hereunder. Such new Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Notes, shall be dated the effective date of such assignment, shall
otherwise be in substantially the form of Exhibit A hereto, and, upon such
execution and delivery shall be a “Note” under this Agreement. Canceled Notes
shall be returned to Holdings on behalf of the Borrowers.
     (d) Additional Restriction on Assignment. Anything in this Section 14.1 to
the contrary notwithstanding, except pursuant to this Agreement, no Lender may
assign or participate any interest in any Loan held by it hereunder to Holdings
or any of its Subsidiaries or other Affiliates without the prior written consent
of each Lender.
     (e) Failure to Comply. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 14.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 14.2.
     SECTION 14.2 Participations. A Lender may sell or agree to sell to one or
more other Persons (each a “Participant”) a participation in all or any part of
any Revolving Credit Loans held by it, or in its Commitment or its participation
in the Letters of Credit. Except as otherwise provided in the last sentence of
this Section 14.2, no Participant shall have any rights or benefits under this
Agreement or any Note or any other Loan Documents (the Participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreements executed by such Lender in favor of the Participant). All amounts
payable by the Borrowers to any Lender under this Agreement, and in respect of
its Commitment, shall be determined as if such Lender had not sold or agreed to
sell any participations in such Revolving Credit Loans and share of Commitment,
and as if such Lender were funding each of such Revolving Credit Loans and its
share of such Commitment in the same way that it is funding the portion of such
Revolving Credit Loans and its Commitment in which no participations have been
sold. In no event shall a Lender that sells a participation agree with the
Participant (other than an Affiliate of such Lender) to take or refrain from
taking any action hereunder or under any other Loan Document, except that such
Lender may agree with the Participant that it will not, without the consent of
the Participant, agree to any modification, supplement or waiver hereof or of
any of the Loan Documents to the extent that the same, under Section 15.1
hereof, requires the consent of each Lender. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.7 through 3.9,
inclusive, and Section 12.3 (but, (i) only to the extent that the selling Lender
is

75



--------------------------------------------------------------------------------



 



entitled to such benefits and (ii) as to any sums realized thereunder, subject
to Section 12.4) with respect to its participating interest.
     SECTION 14.3 Permitted Pledges. In addition to the assignments and
participations permitted under the foregoing provisions of this Article 13, any
Lender may assign and pledge all or any portion of its Revolving Credit Loans
and its Note to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
Operating Circular issued by such Federal Reserve Bank. No such assignment shall
release the assigning Lender from its obligations hereunder.
     SECTION 14.4 Furnishing of Borrower Information. A Lender may furnish any
information concerning Holdings and its Subsidiaries in the possession of such
Lender from time to time to assignees and participants (including, with the
prior written consent of Holdings, which consent shall not be unreasonably
withheld or delayed, prospective assignees and participants, provided that no
such consent shall be required upon and during the continuance of an Event of
Default).
ARTICLE 15
MISCELLANEOUS
     SECTION 15.1 Amendments, Consents. No amendment, modification, termination,
or waiver of any provision of this Agreement or of the Notes, nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by the Majority Lenders (and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given); provided, however, that the unanimous consent of all Lenders shall be
required with respect to any amendment, modification, termination, or waiver
which would effect:
(i) the extension of maturity of any Note, or of the payment date of interest,
principal and/or fees thereunder or hereunder, or
(ii) any reduction in the rate of interest on the Notes, or in any amount of
principal or interest due on any Note or in the rate or amount of fees payable
pursuant to Section 3.4, or any change in the manner of pro rata application of
any payments made by the Borrowers to the Lenders hereunder, or
(iii) any change in any percentage voting requirement in this Agreement, or
(iv) any increase in the dollar amount or percentage of the Lenders’ Commitments
or any Lender’s Commitment without such Lender’s written consent; or
(v) any change in amount or timing of any fees payable under this Agreement, or
(vi) any release of any portion of collateral, if any, or any release of any
Borrower from its obligations under Article 5, or

76



--------------------------------------------------------------------------------



 



(vii) any change in any provision of this Agreement which requires all of the
Lenders to take any action under such provision or
(viii) any change in Section 12.4, Article 14 or this Section 15.1 itself.
Notice of amendments or consents ratified by the Lenders hereunder shall
immediately be forwarded by the Borrowers to all Lenders. Each Lender or other
holder of a Note shall be bound by any amendment, waiver or consent obtained as
authorized by this section, regardless of its failure to agree thereto.
     Notwithstanding the foregoing, (i) if the Majority Lenders enter into or
consent to any waiver, amendment or modification pursuant to this Section 15.1,
no consent of any other Lender will be required if, when such waiver, amendment
or modification becomes effective, (A) the Commitment of each Lender not
consenting thereto terminates and (B) all amounts owing to it or accrued for its
account hereunder are paid in full; and (ii) if any Lender does not consent to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of such Lender and that has been approved by the
Majority Lenders, the Borrower may replace such non-consenting Lender in
accordance with Section 15.15; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrowers to
be made pursuant to this paragraph).
     Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
     SECTION 15.2 No Waiver; Cumulative Remedies. No omission or course of
dealing on the part of Agent, any Lender or the holder of any Note in exercising
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder. The remedies herein provided are cumulative and in addition
to any other rights, powers or privileges held by operation of Law, by contract
or otherwise.
     SECTION 15.3 Notices. All notices, requests, demands and other
communications provided for hereunder to a party hereto shall be in writing and
shall be mailed or delivered to such party (including, without limitation,
delivery by facsimile transmission), addressed to such party at its address
specified on Schedule 1 hereto or at such other address as such party may from
time to time specify in writing to the other parties hereto. All notices,
statements, requests, demands and other communications provided for hereunder
shall be deemed to be given or made when delivered or forty-eight (48) hours
after being deposited in the mails with postage prepaid by registered or
certified mail or delivered to a telegraph company, addressed as aforesaid,
except that notices from the Borrowers to Agent or the Lenders pursuant to any
of the provisions hereof, including, without limitation, Articles 3, 4, 5 and 6
hereof, shall not be effective until received by Agent or the Lenders.

77



--------------------------------------------------------------------------------



 



     SECTION 15.4 Costs and Expenses. (a) The Borrowers agree to pay on demand
all reasonable costs and expenses of the Agent in connection with the
preparation, execution, delivery, filing for record, modification,
administration and amendment of this Agreement (including, without limitation,
any amendment), the Notes, the Letters of Credit, and the other Loan Documents
and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under this Agreement. Without limiting the
generality of the foregoing, such costs and expenses shall include:
(i) reasonable attorneys’ and paralegals’ costs, expenses and disbursements of
counsel to the Agent; (ii) extraordinary expenses of Agent in connection with
the administration of this Agreement, the Notes, Letters of Credit, any other
Loan Document and the other instruments and documents to be delivered hereunder;
(iii) the reasonable fees and out-of-pocket expenses of special counsel for the
Agent or the Agent for the benefit of the Lenders, with respect thereto and of
local counsel, if any, who may be retained by said special counsel with respect
thereto; (iv) costs and expenses of the Agent (including reasonable attorneys
and paralegal costs, expenses and disbursements) for any amendment, supplement,
waiver, consent, or subsequent closing in connection with this Agreement, the
Notes, any Letters of Credit or any other Loan Document and the transactions
contemplated thereby; (v) sums paid or incurred by the Agent to pay any amount
or take any action required of the Borrowers under this Agreement, the Notes or
any Loan Document that the Borrowers fail to pay or take; (vi) the cost of any
appraisal, survey, environmental audit or the retention of any other
professional service or consultant commenced after the occurrence and
continuation of an Event of Default and deemed reasonably necessary by the
Agent; (vii) costs of inspections and periodic review of the records of Holdings
or any of its Subsidiaries, including, without limitation, travel, lodging, and
meals for inspections of Holdings’ and its Subsidiaries’ operations by the Agent
at any time after the occurrence and during the continuation of an Event of
Default; (viii) as specified in the Fee Letter, costs and expenses of forwarding
loan proceeds, fees, interest and other payments to the Lenders; and (ix) costs
and expenses (including, without limitation, attorneys’ fees) paid or incurred
to obtain payment of the Obligations (including the Obligations arising under
this Section 15.4), enforce the provisions of the Credit Agreement, the Notes,
or any other Loan Document, or to defend any claims made or threatened against
the Agent arising out of the transactions contemplated hereby (including without
limitation, preparations for and consultations concerning any such matters). The
Borrowers further agree to pay on demand all costs and expenses of each Lender,
if any (including reasonable counsel fees and expenses), in connection with the
restructuring or the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the Notes, any other Loan Document
and the other documents to be delivered hereunder, including, without
limitation, reasonable counsel fees and expenses in connection with the
enforcement of rights under this Section 15.4. The foregoing shall not be
construed to limit any other provisions of this Agreement, the Notes, or any
other Loan Documents regarding costs and expenses to be paid by the Borrowers.
All of the foregoing costs and expenses may be charged, in the Agent’s sole
discretion, to the Borrowers’ loan accounts as Revolving Credit Loans
(notwithstanding existence of any Incipient Default or Event of Default or the
failure of the conditions of Article 7 to have been satisfied).

78



--------------------------------------------------------------------------------



 



     (b) Without duplication of sums owing under Section 15.4(a) above, each
Borrower shall indemnify each of the Lender Parties, their respective Affiliates
and the respective directors, officers, employees, agents and advisors of such
Lender Party and its Affiliates (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by any of the Lincoln Parties party to the
Loan Documents of their respective obligations thereunder or the consummation of
the transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Letter of Credit
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that (I) such indemnity shall not be available to any
Indemnitee to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from such Indemnitee’s gross
negligence or willful misconduct; (II) such indemnity shall not be available to
any Indemnitee for losses, claims, damages, liabilities or related expenses
arising out of a proceeding in which such Indemnitee and any Borrower are
adverse parties to the extent that any Borrower prevails on the merits, as
determined by a court of competent jurisdiction (it being understood that
nothing in this Agreement shall preclude a claim or suit by such Borrower
against any Indemnitee for such Indemnitee’s failure to perform any of its
obligations to such Borrower under the Loan Documents); (III) the Borrowers
shall not, in connection with any such proceeding or related proceedings in the
same jurisdiction and in the absence of conflicts of interest or differing
interests among the Indemnitees, be liable for the fees and expenses of more
than one law firm at any one time for the Indemnitees (which law firm (or, if
applicable, law firms) shall be selected (A) by mutual agreement of the Majority
Lenders (or, if applicable, such respective interested Indemnitees) and the
Borrowers or (B) if no such agreement has been reached following the Lenders’
(or, if applicable, such interested Indemnitees) good faith consultation with
the Borrowers with respect thereto, by the Majority Lenders (or, if applicable,
such respective interested Indemnitees) in their sole discretion); (IV) each
Indemnitee shall give such Borrower (A) prompt notice of any such action brought
against such Indemnitee in connection with a claim for which it is entitled to
indemnity under this Section and (B) an opportunity to consult from time to time
with such Indemnitee regarding defensive measures and potential settlement; and
(V) the Borrowers shall not be obligated to pay the amount of any settlement
entered into without their written consent (which consent shall not be
unreasonably withheld).
     (c) To the extent that any Borrower fails to pay any amount required to be
paid by it to the Agent or the Letter of Credit Issuer under subsection (a) or
(b) of this Section, each Lender severally agrees to pay to the Agent or the
Letter of Credit Issuer, as the case may be, such Lender’s Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or

79



--------------------------------------------------------------------------------



 



indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent or the Letter of Credit
Issuer in its capacity as such.
     (d) To the extent permitted by applicable law, each Borrower shall not
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
any Loan or Letter of Credit or the use of the proceeds thereof.
     (e) All amounts payable under this Section shall be due within ten
(10) Business Days after written demand therefor.
     SECTION 15.5 Obligations Several. The obligations of the Lenders hereunder
are several and not joint. Nothing contained in this Agreement and no action
taken by Agent or the Lenders pursuant hereto shall be deemed to constitute the
Lenders to be a partnership, association, joint venture or other entity. No
default by any Lender hereunder shall excuse the other Lenders from any
obligation under this Agreement; but no Lender shall have or acquire any
additional obligation of any kind by reason of such default.
     SECTION 15.6 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement.
     SECTION 15.7 Binding Effect; Assignment. This Agreement shall become
effective when it shall have been executed by the Borrowers, Agent and by each
Lender and thereafter shall be binding upon and inure to the benefit of the
Borrowers and each of the Lenders and their respective successors and permitted
assigns, except that the Borrowers shall not have the right to assign their
rights hereunder or any interest herein without the prior written consent of all
of the Lenders. No person, other than the Lenders, shall have or acquire any
obligation to grant the Borrowers any Loans hereunder. Any Lender may at any
time sell, assign, transfer, grant a participation pursuant to Article 14
hereof.
     SECTION 15.8 Governing Law. This Agreement, each of the Notes and any other
Loan Documents shall be governed by and construed in accordance with the Laws of
the State of Ohio and the respective rights and obligations of the Borrowers and
the Lenders shall be governed by Ohio Law.
     SECTION 15.9 Severability of Provisions; Captions. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement.

80



--------------------------------------------------------------------------------



 



     SECTION 15.10 Entire Agreement. This Agreement and the other Loan Documents
referred to in or otherwise contemplated by this Agreement set forth the entire
agreement of the parties as to the transactions contemplated by this Agreement.
     SECTION 15.11 Confidentiality. The Agent and the Lenders hereby acknowledge
that Holdings and its Subsidiaries have financial and other data and information
the confidentiality of which is important to their business. The Agent and the
Lenders agree to use all reasonable efforts to keep confidential any such
confidential information conveyed to them and appropriately designated in
writing by Holdings on behalf of the Borrowers as being confidential
information, except that this Section shall not be binding on the Agent or the
Lenders after the expiration of three (3) years after the termination of this
Agreement and shall not preclude the Agent and the Lenders from furnishing any
such confidential information: (i) subject to Holdings’ receipt of prior notice
from the Agent or a Lender, if permitted under applicable law and such legal
proceedings, to the extent which may be required by subpoena or similar order of
any court of competent jurisdiction (which notice, if so permitted under
applicable law and such legal proceedings, shall advise Holdings of the
information required by such subpoena or order, the party to whom such subpoena
or order requires such information to be delivered and the court of other
tribunal that issued such subpoena or order), (ii) to the extent such
information is required to be disclosed to any authority over the Agent or a
Lender or its securities, (iii) to any other party to this Agreement, (iv) to
any Affiliate of the Agent or a Lender so long as such Affiliate agrees in
writing to Holdings to be bound by the provisions of this Section 15.11, (v) to
any actual or prospective successor Agent and to any actual or prospective
transferee, participant or subparticipant of all or part of a Lender’s rights
arising out of or in connection with this Agreement or any thereof so long as
such prospective transferee, participant or subparticipant to whom disclosure is
made agrees in writing to Holdings to be bound by the provisions of this Section
15.11, (vi) to anyone if it shall have been already publicly disclosed (other
than by the Agent or a Lender in contravention of this Section 15.11), (vii) to
the extent reasonably required in connection with the exercise of any right or
remedy under this Agreement or any other Loan Document, (viii) to the Agent’s or
a Lender’s legal counsel, auditors, professional advisors and consultants, and
accountants and (ix) in connection with any legal proceedings instituted by or
against the Agent or a Lender in its capacity as the Agent or a Lender under
this Agreement.
     SECTION 15.12 JURY TRIAL WAIVER. EACH BORROWER, EACH LENDER, THE AGENT AND
THE LETTER OF CREDIT ISSUER HEREBY IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, THE NOTES, OR ANY OTHER
LOAN DOCUMENT AND THE RELATIONSHIPS THEREBY ESTABLISHED. The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including, without limitation, contract claims, tort claims, breach of duty
claims, and all other statutory and common law claims. THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS
AGREEMENT. In the event of litigation, this provision may be filed as a written
consent to a trial by the court.

81



--------------------------------------------------------------------------------



 



     SECTION 15.13 Jurisdiction; Venue; Inconvenient Forum.
     (a) Jurisdiction. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY OHIO STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF
AMERICA SITTING IN CUYAHOGA COUNTY, OHIO, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH OHIO STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT,
THE NOTES OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION.
     (b) Venue; Inconvenient Forum. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBLIGATION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES OR ANY OTHER LOAN DOCUMENT IN ANY OHIO STATE OR FEDERAL COURT SITTING IN
OHIO. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT. THE BORROWER CONFIRMS THAT THE FOREGOING
WAIVERS ARE INFORMED AND FREELY MADE.
     SECTION 15.14 USA Patriot Act. Each Lender, the Letter of Credit Issuer or
assignee or participant of a Lender or the Issuer that is not incorporated under
the Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an Affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender or the Issuer is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within ten (10) days after the Restatement
Date, and (2) as such other times as are required under the USA Patriot Act.

82



--------------------------------------------------------------------------------



 



     SECTION 15.15 Replacement of Lenders. If any Lender is a Defaulting Lender,
or if any Lender requests compensation under Section 3.7, 3.8 or 3.9, or if the
Borrowers are required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 3.7,
3.8 or 3.9, or if any circumstance exists under Section 15.1 that gives the
Borrowers the right to replace a Lender as a party hereto, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 14.1, other than the consent of the Lender being
replaced), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:
     (a) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 14.1(c);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Loans, accrued interest thereon,
accrued fees and all other Obligations then owing to it hereunder and under the
other Loan Documents (including any amounts under Section 3.3(d)) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.7, 3.8 or 3.9 or payments required to be made
pursuant to Section 3.7, 3.8 or 3.9, such assignment will result in a reduction
in such compensation or payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
ARTICLE 16
JOINT AND SEVERAL
     SECTION 16.1 Joint and Several. The Borrowers agree and acknowledge that
their liability to pay all Loans and to perform all other Obligations under this
Agreement and each other Loan Document to which they are a party is and shall be
joint and several. No Borrower shall have any right of subrogation,
reimbursement or similar right in respect of its payment of any sum or its
performance of any other obligation hereunder unless and until all Obligations
have been paid in full and the Lenders, the Letter of Credit Issuer and the
Agent have no further obligation hereunder. In addition, each Borrower confirms
that upon each Credit Event, it will have received adequate consideration and
reasonably equivalent value for the Indebtedness incurred and other agreements
made in the Loan Documents. No Borrower could reasonably expect to obtain
financing separately on terms as favorable as those provided for herein.

83



--------------------------------------------------------------------------------



 



     SECTION 16.2 Obligations Absolute. The Obligations of each Borrower
hereunder shall be valid and enforceable and, except as expressly provided
herein, shall not be subject to limitation, impairment or discharge for any
reason (other than the payment in full of the Obligations), including, without
limitation, the occurrence of any failure to assert or enforce or agreement not
to assert or enforce any claim or demand of any right power or remedy with
respect to the Obligations or any agreement relating thereto, or with respect to
any guaranty thereof or security therefor or any other act or thing or omission
which may or might in any manner or to any extent vary the risk of such Borrower
as an obligor in respect of the Obligations; and each Borrower hereby waives
(i) any defense based upon any statute or rule of law or equity to the effect
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal, and (ii) to the fullest
extent permitted by law, any defenses or benefits which may be derived from or
afforded by law or equity which limit the liability of or exonerate guarantors
or sureties, or which may conflict with terms of this Agreement or the other
Loan Documents.
     SECTION 16.3 Limitations.
     (a) If the Obligations of a Borrower would be held or determined by a court
or tribunal having competent jurisdiction to be void, invalid or unenforceable
on account of the amount of its aggregate liability under this Agreement or the
Notes, then, notwithstanding any other provision of this Agreement or the Notes
to the contrary, the aggregate amount of the liability of such Borrower under
this Agreement and the Notes shall, without any further action by such Borrower,
the Lenders, the Agent, the Letter of Credit Issuer or any other person, be
automatically limited and reduced to an amount which is valid and enforceable.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged or otherwise received by the Lender holding such Loan
in accordance with applicable law, the rate of interest payable in respect of
such Loan hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such Lender
shall have received such cumulated amount, together with interest thereon at the
Fed Funds Rate to the date of payment.
     (b) Without limiting the generality of paragraph (a), above, each Borrower
and the Agent, the Letter of Credit Issuer and each Lender, hereby confirms that
it is the intention of all such parties that none of this Agreement, the Notes
or any other Loan Document constitute a fraudulent transfer or conveyance under
the Bankruptcy Code, the Uniform Fraudulent Conveyances Act, the Uniform
Fraudulent Transfer Act or similar state statute applicable to the Loan
Documents. Therefore, such parties agree that the Obligations of a Borrower
shall be limited to such maximum amount as will, after giving effect to such
maximum amount and other contingent and fixed liabilities of such Borrower that
are relevant under such laws, and after

84



--------------------------------------------------------------------------------



 



giving effect to any collections from, rights to receive contribution from or
payments made by or on behalf of the other Borrowers and any other obligor,
result in the Obligations not constituting a fraudulent transfer or conveyance.
     (c) The provisions of this Section 16.3 are intended solely to preserve the
rights of Lenders, the Letter of Credit Issuer and the Agent hereunder to the
maximum extent permitted by applicable Law, and neither a Borrower nor any other
Person shall have any right or claim under such provisions that would not
otherwise be available under applicable Law.
[No additional provisions on this page; this page followed by signature pages]

85



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the date first above written.

          BORROWERS

LINCOLN ELECTRIC HOLDINGS, INC.
    By   /s/ John M. Stropki     John M. Stropki, Chairman,      President and
Chief Executive Officer          And   /s/ Vincent K. Petrella     Vincent K.
Petrella, Senior Vice President,      Chief Financial Officer and Treasurer     
  THE LINCOLN ELECTRIC COMPANY
    By   /s/ John M. Stropki     John M. Stropki, President and      Chief
Executive Officer          And   /s/ Paul R. Klingensmith     Paul R.
Klingensmith, Treasurer            LINCOLN ELECTRIC INTERNATIONAL
HOLDING COMPANY
    By   /s/ Vincent K. Petrella     Vincent K. Petrella, Treasurer           
J.W. HARRIS CO., INC.
    By   /s/ Robert A. Nelson     Robert A. Nelson, Treasurer         

86



--------------------------------------------------------------------------------



 



          LINCOLN GLOBAL, INC.
    By   /s/ Gabriel Bruno     Gabriel Bruno, Treasurer            VERNON TOOL
CO., LTD.
    By   /s/ Geoff Allman     Geoff Allman, Treasurer         

87



--------------------------------------------------------------------------------



 



AGENT
KEYBANK NATIONAL ASSOCIATION,
AS AGENT

              By   /s/ Brian Fox     Brian Fox, Vice President   

LETTER OF CREDIT ISSUER
KEYBANK NATIONAL ASSOCIATION,
AS LETTER OF CREDIT ISSUER

          By   /s/ Brian Fox     Brian Fox, Vice President   

88



--------------------------------------------------------------------------------



 



         

LENDERS
BANK OF AMERICA, N.A.

            By   /s/ Matthew Buzzelli     Matthew Buzzelli, Vice President

89



--------------------------------------------------------------------------------



 



         

THE BANK OF TOKYO — MITSUBISHI UFJ, LTD.

            By   /s/ Victor Pierzchalski     Victor Pierzchalski, Authorized
Signatory

90



--------------------------------------------------------------------------------



 



         

JPMORGAN CHASE BANK, N.A.

            By   /s/ Gregory T. Martin     Gregory T. Martin, Vice President

91



--------------------------------------------------------------------------------



 



         

KEYBANK NATIONAL ASSOCIATION

          By   /s/ Brian Fox     Brian Fox, Vice President         

92



--------------------------------------------------------------------------------



 



         

THE NORTHERN TRUST COMPANY

            By   /s/ Jeffrey P. Sullivan     Jeffrey P. Sullivan, Vice President

93



--------------------------------------------------------------------------------



 



         

PNC BANK, NATIONAL ASSOCIATION

            By   /s/ Joseph G. Moran     Joseph G. Moran, Senior Vice President

94



--------------------------------------------------------------------------------



 



List of Exhibits

         
Exhibit A
  -   Form of Revolving Credit Note
 
       
Exhibit B
  -   Form of Notice of Borrowing
 
       
Exhibit C
  -   Form of Rate Conversion/Continuation Request
 
       
Exhibit D
  -   Form of Reduction Notice
 
       
Exhibit E
  -   Form of Certificate of Financial Officer
 
       
Exhibit F
  -   Form of Assignment Agreement
 
       
Exhibit G
      Form of Administrative Questionnaire

95



--------------------------------------------------------------------------------



 



List of Schedules

         
Schedule 1
  -   Addresses
 
       
Schedule 9.2
  -   Existing Investments
 
       
Schedule 9.4
  -   Existing Liens
 
       
Schedule 10.1
  -   Existing Subsidiaries
 
       
Schedule 10.3
  -   Litigation

96



--------------------------------------------------------------------------------



 



ANNEX A
To Amended and Restated Credit Agreement
dated November 18, 2009 among Lincoln Electric Holdings, Inc., et al.

          Lender   Amount of Commitment
Bank of America, N.A.
  $ 25,000,000  
 
       
The Bank of Tokyo — Mitsubishi UFJ, Ltd.
  $ 25,000,000  
 
       
JPMorgan Chase Bank, N.A.
  $ 25,000,000  
 
       
KeyBank National Association
  $ 25,000,000  
 
       
The Northern Trust Company
  $ 25,000,000  
 
       
PNC Bank, National Association
  $ 25,000,000  

97



--------------------------------------------------------------------------------



 



Schedule 1
Addresses

     
Agent:
   
KeyBank National Association
  Address for Notices:
 
  127 Public Square
Cleveland, Ohio 44114-1306
Attention: Kathy Koenig, KNB Services
Telecopy: (216) 370-6113
Email: Kathy_A_Koenig@KeyBank.com
 
   
 
  Payment Office:
 
  127 Public Square
Cleveland, Ohio 44114-1306
Attention: Kathy Koenig, KNB Services
Telecopy: (216) 370-6113
Email: Kathy_A_Koenig@KeyBank.com
 
   
Letter of Credit Issuer:
   
KeyBank National Association
  Address for Notices:
 
  127 Public Square
Cleveland, Ohio 44114-1306
Attention: Kathy Koenig, KNB Services
Telecopy: (216) 370-6113
Email: Kathy_A_Koenig@KeyBank.com
 
   
Lenders:
   
Bank of America, N.A.
  Address for Notices:
 
  Mail Code IL1-231-10-06
231 South LaSalle Street
Chicago, Illinois 60604
Attention: Michael B. Delaney
Telecopy: (415) 503-5114
Email:
 
   
 
  Lending Office:
 
  101 N Tryon Street
Charlotte, NC 28255
Attention: Mr. Saurav Banerjee, CSR
Telecopy: (312) 453-6325
Email: sbanerjee@bankofamerica.com

 



--------------------------------------------------------------------------------



 



     
The Bank of Tokyo — Mitsubishi UFJ, Ltd.
  Address for Notices:
 
  1251 Avenue of the Americas
New York, New York 10020-1104
Attention: US Corporate Banking
                  John DiLegge
Telecopy: (312) 696-4535
Email: jdilegge@us.mufg.jp
 
   
 
  Lending Office:
 
  1251 Avenue of the Americas
New York, New York 10020-1104
Attention: Loan Operations Department
                  Rolando Uy
Telecopy: (201) 521-2304 or (201) 521-2305
 
   
JPMorgan Chase Bank, N.A.
  Address for Notices:
 
  10 S. Dearborn, Floor 9
Mail Code IL1-0364
Chicago, IL 60603
Attention: Gregory T. Martin
Phone: 312-325-3235
Telecopy: 312-212-5912
Email: gregory.t.martin@jpmorgan.com
 
   
 
  Lending Office:
 
  10 South Dearborn, Floor 7
Chicago, IL 60603-2003
Phone: 312-385-7072
Telecopy: 312-256-2608
Email:
cls.chicago.non.agented.servicing@chase.com
 
   
KeyBank National Association
  Address for Notices:
 
  127 Public Square
Cleveland, Ohio 44114-1306
Attention: Brian Fox
Telecopy: (216) 689-4649
Email: Brian_Fox@KeyBank.com
 
   
 
  Lending Office:
 
  127 Public Square
Cleveland, Ohio 44114-1306
Attention: Large Corporate
Telecopy: (216) 689-4981
Email: Brian_Fox@KeyBank.com

 



--------------------------------------------------------------------------------



 



     
The Northern Trust Company
  Address for Notices:
 
  50 South LaSalle Street
Chicago, Illinois 60675
Attention: David J. Sullivan
Telecopy: (312) 444-7028
Email:
 
   
 
  Lending Office:
 
  The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60603
Telecopy: (312) 444-7028
E-mail: js193@ntrs.com
 
   
PNC Bank, National Association
  Address for Notices:
 
  Mail Code XX-YB13-08-1
1900 E. 9th Street, 8th Floor
Cleveland, OH 44114
Attention: Jospeh G. Moran
Telecopy: (216) 222-9396
Email: joseph.moran@pnc.com
 
   
 
  Lending Office:
 
  Mail Code BR-YB58-01-P
6750 Miller Road
Brecksville, OH 44141
Attention: Kimberly Thompson
Telecopy: (866) 932-2125
Email: kimberly.thompson@pnc.com
 
   
Borrowers:
  Address for Notices:
 
   
Lincoln Electric Holdings, Inc.
  22801 St. Clair Avenue
Cleveland, Ohio 44117-1199
Attention: Chief Financial Officer
Telecopy: (216) 486-6476
Email: Paul_Klingensmith@lincolnelectric.com
 
   
The Lincoln Electric Company
  22801 St. Clair Avenue
Cleveland, Ohio 44117-1199
Attention: Treasurer
Telecopy: (216) 486-6476
Email: Paul_Klingensmith@lincolnelectric.com

 



--------------------------------------------------------------------------------



 



     
Lincoln Electric International Holding
Company
  22801 St. Clair Avenue
Cleveland, Ohio 44117-1199
Attention: Treasurer
Telecopy: (216) 486-6476
Email: Paul_Klingensmith@lincolnelectric.com
 
   
J.W. Harris Co., Inc.
  22801 St. Clair Avenue
Cleveland, Ohio 44117-1199
Attention: Treasurer
Telecopy: (216) 486-6476
Email: Paul_Klingensmith@lincolnelectric.com
 
   
Lincoln Global, Inc.
  22801 St. Clair Avenue
Cleveland, Ohio 44117-1199
Attention: Treasurer
Telecopy: (216) 486-6476
Email: Paul_Klingensmith@lincolnelectric.com
 
   
Vernon Tool Co., Ltd.
  22801 St. Clair Avenue
Cleveland, Ohio 44117-1199
Attention: Treasurer
Telecopy: (216) 486-6476
Email: Paul_Klingensmith@lincolnelectric.com

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.2
Existing Investments
Lincoln’s Joint Ventures

                          Percentage Name   Jurisdiction   Owner   Ownership
A. B. Arriendos S.A.
  Chile   Inversiones LyL S.A.   50.00%
Inversiones LyL S.A.
  Chile   Lincoln Electric International Holding Company   50.00%
The Lincoln Electric Heli (Zhengzhou) Welding Materials Company Ltd.
  China   Lincoln Electric Henan Investment Holdings LLC.   60.00%
Kaynak Teknigi Sanayi ve Ticaret A.S.
  Turkey   Lincoln Electric France S.A.S.   50.00%
Kuang Tai Metal (Vietnam) Co. Ltd.
  Vietnam   The Lincoln Electric Company (Asia Pacific) Pte. Ltd.   3.24%

NOTES:
At December 31, 2008, the Lincoln Parties’ investment in joint ventures totaled
approximately $62,358,000, as shown on the Consolidated Balance Sheet for
Holdings and its Subsidiaries as of December 31, 2008, as contained in Holdings’
Form 10-K for the fiscal year ended December 31, 2008, as filed with the
Securities and Exchange Commission.
On July 29, 2009, Holdings announced the acquisition of 100% control of Jinzhou
Jin Tai Welding and Material Co., Ltd. (“Jin Tai”) and the divestiture of a 35%
interest in Kuang Tai Metal Industrial Co., Ltd. (“Kuang Tai”). Previously,
Holdings, through its Asian subsidiary, had owned 48% of Jin Tai with the
remaining 52% held by Kuang Tai and other partners. Lincoln exchanged its 35%
ownership interest in Kuang Tai for the remaining 52% of Jin Tai.

 



--------------------------------------------------------------------------------



 



Schedule 9.4 — Existing Liens

                          Legal Entity   Creditor   Amount   Type   Maturity  
Security
Lincoln Brazil
  BB Leasing Arrendamento
Mercantile   $ 95,335     Capital Lease   Jan 2011   Car
Lincoln Brazil
  Banco Itau-Unibanco S/A   $ 291,922     Stand By Letter of Credit   Jul 2010  
Accounts Receivable
Lincoln Brazil
  Banco do Brasil S/A   $ 203,625     Factoring   Mar 2010   Accounts Receivable
 
                       
Lincoln Soldaduras de Venezuela
  Banco Provincial   $ 7,915     Capital Leasing   Feb 17 2010   Three 4 MT
Trucks
Lincoln Soldaduras de Venezuela
  Bancaribe   $ 171,639     Trade Notes Discount   Nov 15 2009   Trade Notes
Receivable
Lincoln Soldaduras de Venezuela
  Banco Exterior   $ 182,429     Trade Notes Discount   Jan 26 2010   Trade
Notes Receivable
 
                       
Lincoln Electric Italia
  Banca Ital Lease   $ 3,250,112     Capital Lease   Feb 27 2012   Building
Electro Arco
  Banco Espirito Santo   $ 2,716     Capital Lease   Jun 26,2010   Car
Electro Arco
  Banco Espirito Santo   $ 431,384     Capital Lease   Nov 20,2011   Drawing
machine, chiller, water cooling
Electro Arco
  Caixa Leasing e Factoring   $ 249,862     Capital Lease   May 20, 2017   Porto
Warehouse Building
 
                       
Lincoln Soldaduras de Colombia
  Leasing de Credito   $ 24,750     Capital Lease   Mar 18 2012   Car
 
                       
All amounts USD
                       

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.1
Existing Subsidiaries

                  Name   Jurisdiction   Parent Company   Percentage
Ownership
The Lincoln Electric Company
  Ohio   Lincoln Electric Holdings, Inc.     100.00 %
 
               
Lincoln Electric Henan Investment
Holdings LLC
  Delaware   Lincoln Electric International Holding
Company     100.00 %
 
               
Lincoln Electric International
Holding Company
  Delaware   Lincoln Electric Holdings, Inc.     100.00 %
 
               
Lincoln Electric Company of
  Nigeria   Lincoln Electric Dutch Holdings B.V.     99.99 %
 
               
Nigeria Limited
      Lincoln Electric International Holding
Company     .01 %
 
               
Lincoln Electric North America, Inc.
  Delaware   Lincoln Electric International Holding
Company     100.00 %
 
               
Lincoln Electric Novo Holdings LLC
  Delaware   Lincoln Electric Europe B.V.     100.00 %
 
               
Lincoln Global Holdings LLC
  Delaware   Lincoln Electric North America, Inc.
Lincoln Canada Holdings ULC   100.00%
Common
Preferred
 
               
Lincoln Global, Inc.
  Delaware   Lincoln Global Holdings, LLC     100.00 %
 
               
Lincoln Maquinas Holdings LLC
  Delaware   Lincoln Electric Luxembourg S.àr.l.     100.00 %
 
               
Lincoln Singapore Holdings LLC
  Delaware   Lincoln Canada International Holdings
LP     100.00 %
 
               
Smart Force, LLC
  Delaware   J.W. Harris Co., Inc.     100.00 %
 
               
Welding, Cutting, Tools &
Accessories, LLC
  Delaware   J.W. Harris Co., Inc.     100.00 %
 
               
Lincoln Electric Bester S.A.
  Poland   Lincoln Electric Luxembourg S.àr.l.     100.00 %
 
               
Harris Calorific GmbH
  Germany   Lincoln Electric International Holding
Company     100.00 %
 
               
Harris Calorific Limited (Dormant)
  Ireland   Lincoln Electric Luxembourg S.àr.l.     100.00 %
 
               
Harris Calorific International Sp. z.o.o.
  Poland   Lincoln Electric Luxembourg S.àr.l.     100.00 %

 



--------------------------------------------------------------------------------



 



                  Name   Jurisdiction   Parent Company   Percentage
Ownership
Harris Calorific S.r.l.
  Italy   Lincoln Electric Italia S.r.l.     100.00 %
 
               
Harris Euro Corp.
  Delaware   Lincoln Electric Holdings Inc.     100.00 %
 
               
Harris Euro S.L.
  Spain   Harris Euro Corp.     100.00 %
 
               
Harris Soldas Especiais S.A.
  Brazil   Lincoln Electric Luxembourg S.àr.l.     89.99 %
 
      Lincoln Electric International Holding
Company     0.01 %
 
               
J.W. Harris Co., Inc.
  Ohio   Lincoln Electric Holdings, Inc.     100.00 %
 
               
J.W. Harris International LLC
  Ohio   J.W. Harris Co., Inc.     100.00 %
 
               
Lincoln Canada Holdings ULC
  Nova Scotia   Lincoln Electric Holdings S.a.r.l.     100.00 %
 
               
Lincoln Canada International
  Ont., Canada   Lincoln Canada Holdings ULC     99.00 %
Holdings LP
      Lincoln Electric Company of Canada GP Limited     1.00 %
 
               
LE Torreon BCS, S.de R.L. de C.V.
  Mexico   Lincoln Electric Manufactura, S.A. de C.V.     99.97 %
 
      Lincoln Electric Maquinas, S.de R.L. de C.V.     .03 %
 
               
LE Torreon WCS, S.de R.L. de C.V.
  Mexico   Lincoln Electric Manufactura, S.A. de C.V.     99.97 %
 
      Lincoln Electric Maquinas, S.de R.L. de C.V.     .03 %
 
               
Lincoln Electric S.A.
  Argentina   Lincoln Electric International Holding
Company     97.40 %
 
      The Lincoln Electric Company     2.60 %
 
               
Lincoln Electric Company (India)
  India   Lincoln Electric Cyprus Limited     99.86 %
Private Limited
      Lincoln Electric Cyprus Holdings LLC     0.14 %
 
               
The Lincoln Electric Company (Asia Pacific) Pte. Ltd.
  Singapore   Lincoln Singapore Holdings LLC     100.00 %
 
               
The Lincoln Electric Company
(Australia) Proprietary Limited
  Australia   Lincoln Electric International Holding
Company     100.00 %
 
               
Lincoln Electric Company of Canada GP Inc. (to be dissolved)
  Ont., Canada   Lincoln Canada International Holdings
LP     100.00 %
 
               
Lincoln Electric Company of Canada GP Limited
  Ont., Canada   Lincoln Canada Holdings ULC     100.00 %

 



--------------------------------------------------------------------------------



 



                  Name   Jurisdiction   Parent Company   Percentage
Ownership
Lincoln Electric Company of Canada LP
  Ont., Canada   Lincoln Canada International Holdings LP     99.9 %
 
      Lincoln Electric Co. of Canada GP Limited     .001 %
 
               
The Lincoln Electric Company (New
Zealand) Limited
  New Zealand   The Lincoln Electric Company (Australia) Pty. Ltd.     100.00 %
 
               
Lincoln Electric do Brasil
  Brazil   Lincoln Electric Luxembourg S.ár.l.     37.64 %
Indústria e Comércio Ltda.
      Lincoln Canada International Holdings LP     62.36 %
 
               
Lincoln Electric Cyprus Limited
  Cyprus   Lincoln Electric International Holding
Company     100.00 %
 
               
Lincoln Electric Cyprus Holdings
LLC
  Delaware   Lincoln Electric Cyprus Limited     100.00 %
 
               
Lincoln Electric Dutch Holdings B.V.
  The Netherlands   Lincoln Electric International Holding
Company     100.00 %
 
               
Lincoln Electric Europe B.V.
  The   Lincoln Electric Dutch Holdings B.V.     99.00 %
 
  Netherlands   Lincoln Electric Holdings, Inc.     1.00 %
 
               
Lincoln Electric Europe, S.L.
  Spain   Lincoln-KD, S.A.     100.00 %
 
               
Lincoln Electric Finance LP
  UK   Lincoln Electric Luxembourg S.ar.l.     99.00 %
 
      Lincoln Marquinas Holdings LLC     1 %
 
               
Lincoln Electric France S.A.S.
  France   Lincoln Electric Europe B.V.     100.00 %
 
               
Lincoln Electric Holdings S.a.r.l.
  Luxembourg   Lincoln Electric North America, Inc.     100.00 %
 
               
Lincoln Electric Luxembourg Holdings S.a.r.l.
  Luxembourg   Lincoln Electric Holdings S.a.r.l.     100.00 %
 
               
Lincoln Electric Italia S.r.l.
  Italy   Lincoln Electric Luxembourg S.ár.l.     100.00 %
 
               
Lincoln Electric Japan K.K.
  Japan   Lincoln Electric International Holding
Company     100.00 %
 
               
Lincoln Electric Luxembourg S.ár.l.
  Luxembourg   Lincoln Electric Luxembourg Holdings S.a.r.l.     99.88 %
 
      Lincoln Electric France S.A.S.     0.12 %
 
               
Lincoln Electric Manufactura,
  Mexico   Lincoln Electric Mexicana, S.A. de C.V.     99.99 %
S.A. de C.V.
      The Lincoln Electric Company     0.05 %
 
      Lincoln Electric International Holding
Company     0.05 %

 



--------------------------------------------------------------------------------



 



                  Name   Jurisdiction   Parent Company   Percentage
Ownership
Lincoln Electric Maquinas, S. de
  Mexico   Lincoln Electric Luxembourg S.ár.l.     98 %
R.L. de C.V.
      Lincoln Maquinas Holdings LLC     .021 %
 
               
Lincoln Electric Mexicana, S.A.
  Mexico   Lincoln Mexico Holdings LLC     99.99 %
de C.V.
      The Lincoln Electric Company     0.01 %
 
               
Lincoln Mexico Holdings LLC
  Delaware   Lincoln Electric Luxembourg S.ár.l.     100.00 %
 
               
Lincoln Electric Norge AS
  Norway   Lincoln Electric Europe B.V.     100.00 %
 
               
Lincoln Electric Sverige AB
  Sweden   Lincoln Electric Europe B.V.     100.00 %
 
               
Lincoln Electric UK Holdings
Limited
  England   Lincoln Electric Luxembourg S.ár.l.     100.00 %
 
               
Lincoln Electric (U.K.) Limited
  England   Lincoln Electric UK Holdings Limited     100.00 %
 
               
Lincoln Electric Venezuela, C.A. (Dormant)
  Venezuela   Lincoln Electric International Holding
Company     100.00 %
 
               
Lincoln-KD, S.A.
  Spain   Lincoln Electric International Holding
Company     83.20 %
 
      Lincoln Electric Europe B.V.     16.80 %
 
               
Metrode Products Limited
  England   Lincoln Electric UK Holdings Limited     100.00 %
 
               
Metrode B.V. Limited
  The Netherlands   Metrode Products Limited     100.00 %
 
               
The Nanjing Lincoln Electric Co. Ltd.
  China   Lincoln Nanjing Holdings LLC     100.00 %
 
               
Lincoln Nanjing Holdings LLC
  Delaware   Lincoln Electric International Holding
Company     100.00 %
 
               
Lincoln Nova Scotia GP ULC (to be
dissolved)
  Nova Scotia   Lincoln Canada International Holdings
LP     100.00 %
 
               
Lincoln Smitweld B.V.
  The Netherlands   Lincoln Electric Europe B.V.     100.00 %
 
               
Lincoln Soldaduras de Colombia Ltda.
  Colombia   Lincoln Electric International Holding
Company     95.00 %
 
      Lincoln Electric Holdings, Inc.     5.00 %
 
               
Lincoln Soldaduras de Venezuela, C.A.
  Venezuela   Lincoln Electric Dutch Holdings B.V.     100.00 %

 



--------------------------------------------------------------------------------



 



                  Name   Jurisdiction   Parent Company   Percentage
Ownership
Liquidarc Pty. Limited
  Australia   The Lincoln Electric Company (Australia) Pty. Ltd.     100.00 %
 
               
PT Lincoln Electric Dharma
  Indonesia   The Lincoln Electric Company     80.00 %
Indonesia (Dormant)
      (Australia) Pty. Ltd.        
 
               
PT Lincoln Electric Indonesia
  Indonesia   The Lincoln Electric Company (Asia Pacific) Pte. Ltd.     91.80 %
 
               
The Lincoln Electric (Inner
  China   The Lincoln Electric Company     70.00 %
Mongolia) Welding Co., Ltd.
      (Asia Pacific) Pte. Ltd.        
 
               
Lincoln Electric (Shanghai)
  China   The Lincoln Electric Company (Asia     100 %
Trading and Warehousing Co., Ltd. (Dormant)
      Pacific) Pte. Ltd.        
 
               
The Shanghai Lincoln Electric Co. Ltd. (Dormant)
  China   The Lincoln Electric Company (Asia Pacific) Pte. Ltd.     90.70 %
 
      Tenwell Development Pte. Ltd.     9.3 %
 
               
Tenwell Development Pte. Ltd.
  Singapore   The Lincoln Electric Company (Asia Pacific) Pte. Ltd.     100.00 %
 
               
Jinzhou Jin Tai Welding and Metal Co. Ltd.
  China   Tenwell Development Pte. Ltd.     100.00 %
 
               
Jinzhou Zheng Tai Welding and Metal Co., Ltd.
  China   Tenwell Development Pte. Ltd.     100.00 %
 
               
Tangshan Yitai Automatic Welding Co., Ltd.
  China   Tenwell Development Pte. Ltd.     100.00 %
 
               
Electro-Arco, S.A.
  Portugal   Lincoln Electric Nova Holdings LLC     100.00 %
 
               
Uhrhan & Schwill
Schweisstechnik GmbH
  Germany   Lincoln Electric Europe B.V.     100.00 %
 
               
Vernon Tool Company, Ltd.
  Delaware   Lincoln Electric Holdings, Inc.     100.00 %
 
               
Welding Processes UK Limited
(Dormant)
  UK   Metrode Products Limited     100.00 %
 
               
Wytworni Materialow Spawalniczych Spawmet Sp. z o.o
  Poland   Lincoln Electric Luxembourg S.ár.l.     100.00 %

 



--------------------------------------------------------------------------------



 



                  Name   Jurisdiction   Parent Company   Percentage
Ownership
Lincoln Electric (Gibraltar) Limited (in the process of dissolution)
  Gibraltar   Lincoln Electric International Holding Company     100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.3
LITIGATION; PROCEEDINGS
Cross-reference is hereby made to the description of litigation contained in
Holdings’ annual report on Form 10-K for the fiscal year ended December 31, 2008
and quarterly report on Form 10-Q for the quarter ended September 30, 2009.

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of November 18, 2009
by and among
LINCOLN ELECTRIC HOLDINGS, INC.,
and certain of its Subsidiaries, as Borrowers
THE FINANCIAL INSTITUTIONS
PARTY THERETO, as Lenders
KEYBANK NATIONAL ASSOCIATION,
in its capacities as Letter of Credit Issuer and Administrative Agent
for the Lenders

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE
ARTICLE 1
DEFINITIONS
 
           
Section 1.1
  Definitions     2  
Section 1.2
  Computation of Time Periods     24  
Section 1.3
  Accounting Terms     24  
Section 1.4
  Restatement of Existing Credit Agreement     24  
 
           
ARTICLE 2
AMOUNT AND NATURE OF CREDIT
Section 2.1
  Amount and Nature of Credit     25  
Section 2.2
  Purpose of Facility     25  
 
           
ARTICLE 3
LOANS
Section 3.1
  Revolving Credit Loans     25  
Section 3.2
  Optional Reductions; Termination of Commitments     29  
Section 3.3
  Repayments and Prepayments; Prepayment Compensation     30  
Section 3.4
  Fees     33  
Section 3.5
  Interest     34  
Section 3.6
  Payments and Computations     36  
Section 3.7
  Reserves; Taxes; Indemnities     37  
Section 3.8
  Capital Adequacy     38  
Section 3.9
  Taxes     40  
Section 3.10
  No Waiver; Reimbursement Limitation     42  
Section 3.11
  Lender’s Obligation to Mitigate; Replacement of Lenders     44  
Section 3.12
  Optional Increase of Commitments     44  
 
           
ARTICLE 4
PRO RATA TREATMENT
Section 4.1
  Pro Rata Treatment 44        
 
           
ARTICLE 5
LETTERS OF CREDIT
Section 5.1
  Letters of Credit     45  
Section 5.2
  Letter of Credit Issuer Relationship with Lenders     45  

1



--------------------------------------------------------------------------------



 



             
Section 5.3
  Resignation and Removal of Letter of Credit Issuer     47  
Section 5.4
  Defaulting Lender     48  

ARTICLE 6
OPENING COVENANTS; CONDITIONS TO RESTATEMENT DATE

             
Section 6.1
  Opening Covenants     48  
Section 6.2
  Prior to Restatement Date     49  

ARTICLE 7
CONDITIONS TO ALL CREDIT EVENTS

             
Section 7.1
  Representation Bringdown     50  
Section 7.2
  Compliance with Agreement     50  
Section 7.3
  No Material Adverse Change     50  

ARTICLE 8
AFFIRMATIVE COVENANTS

             
Section 8.1
  Financial Statements     50  
Section 8.2
  Notice     52  
Section 8.3
  Insurance     53  
Section 8.4
  Money Obligations     53  
Section 8.5
  Records     53  
Section 8.6
  Franchises     54  
Section 8.7
  Certain Subsidiaries to Join as Borrower     54  
Section 8.8
  Most Favored Covenant Status     54  
Section 8.9
  Compliance with Laws     54  
Section 8.10
  Properties     55  
Section 8.11
  Use of Proceeds     55  
Section 8.12
  Anti-Terrorism Laws     55  

ARTICLE 9
NEGATIVE COVENANTS

             
Section 9.1
  ERISA Compliance     55  
Section 9.2
  Investments     56  
Section 9.3
  Mergers; Acquisitions; Bulk Transfers     56  
Section 9.4
  Liens     58  
Section 9.5
  Transactions with Affiliates     60  
Section 9.6
  Change in Nature of Business, Name     60  
Section 9.7
  Fixed Charges Coverage     60  
Section 9.8
  Total Leverage Ratio     60  
Section 9.9
  Distributions     61  

2



--------------------------------------------------------------------------------



 



ARTICLE 10
REPRESENTATIONS AND WARRANTIES

             
Section 10.1
  Existence; Subsidiaries     61  
Section 10.2
  Power, Authorization and Consent; Enforceability     61  
Section 10.3
  Litigation; Proceedings     62  
Section 10.4
  ERISA Compliance     62  
Section 10.5
  Financial Condition     63  
Section 10.6
  Solvency     63  
Section 10.7
  Default     63  
Section 10.8
  Lawful Operations     63  
Section 10.9
  Investment Company Act Status     63  
Section 10.10
  Regulation G/Regulation U/Regulation X Compliance     64  
Section 10.11
  Title to Properties     64  
Section 10.12
  Intellectual Property     64  
Section 10.13
  Anti-Terrorism Laws     64  
Section 10.14
  Full Disclosure     65  

ARTICLE 11
EVENTS OF DEFAULT

             
Section 11.1
  Payments     65  
Section 11.2
  Covenants     65  
Section 11.3
  Warranties     66  
Section 11.4
  Cross Default     66  
Section 11.5
  Termination of Plan or Creation of Withdrawal Liability     66  
Section 11.6
  Validity of Agreements     67  
Section 11.7
  Solvency of Borrowers     67  
Section 11.8
  Judgments     67  

ARTICLE 12
REMEDIES UPON DEFAULT

             
Section 12.1
  Optional Defaults     68  
Section 12.2
  Automatic Defaults     68  
Section 12.3
  Offsets     68  
Section 12.4
  Equalization of Advantage     69  
Section 12.5
  Application of Remedy Proceeds     69  

ARTICLE 13
THE AGENT

             
Section 13.1
  The Agent     70  
Section 13.2
  Nature of Appointment     70  
Section 13.3
  KeyBank as a Lender; Other Transactions     70  
Section 13.4
  Instructions from Lenders     70  

3



--------------------------------------------------------------------------------



 



             
Section 13.5
  Lenders’ Diligence     71  
Section 13.6
  No Implied Representations     71  
Section 13.7
  Sub-Agents     71  
Section 13.8
  Agent’s Diligence     71  
Section 13.9
  Notice of Default     71  
Section 13.10
  Agent’s Liability     71  
Section 13.11
  Compensation     72  
Section 13.12
  Agent’s Indemnity     72  
Section 13.13
  Resignation     73  
Section 13.14
  Lender Purpose     73  
Section 13.15
  No Reliance on Agent’s Customer Identification Program     74  

ARTICLE 14
ASSIGNMENTS AND PARTICIPATIONS

             
Section 14.1
  Assignments     74  
Section 14.2
  Participations     75  
Section 14.3
  Permitted Pledges     76  
Section 14.4
  Furnishing of Borrower Information     76  

ARTICLE 15
MISCELLANEOUS

             
Section 15.1
  Amendments, Consents     76  
Section 15.2
  No Waiver; Cumulative Remedies     77  
Section 15.3
  Notices     77  
Section 15.4
  Costs and Expenses     78  
Section 15.5
  Obligations Several     80  
Section 15.6
  Execution in Counterparts     80  
Section 15.7
  Binding Effect; Assignment     80  
Section 15.8
  Governing Law     80  
Section 15.9
  Severability of Provisions; Captions     80  
Section 15.10
  Entire Agreement     81  
Section 15.11
  Confidentiality     81  
Section 15.12
  Jury Trial Waiver     81  
Section 15.13
  Jurisdiction; Venue; Inconvenient Forum     82  
Section 15.14
  USA Patriot Act     82  
Section 15.51
  Replacement of Lenders     83  

ARTICLE 16
JOINT AND SEVERAL

             
Section 16.1
  Joint and Several     83  
Section 16.2
  Obligations Absolute     84  
Section 16.3
  Limitations     84  

4



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibit A Form of Revolving Credit Note
Exhibit B Form of Notice of Borrowing
Exhibit C Form of Rate Conversion/Continuation Request
Exhibit D Form of Reduction Notice
Exhibit E Form of Certificate of Financial Officer
Exhibit F Form of Assignment Agreement
Exhibit G Form of Administrative Questionnaire
SCHEDULES

     
Schedule 1
  Addresses
Schedule 9.2
  Existing Investments
Schedule 9.4
  Existing Liens
Schedule 10.1
  Existing Subsidiaries
Schedule 10.3
  Litigation

5